Exhibit 10.15

AMENDED AND RESTATED INDENTURE

between

GTP CELLULAR SITES, LLC,

CELL TOWER LEASE ACQUISITION LLC,

GLP CELL SITE I, LLC,

GLP CELL SITE II, LLC,

GLP CELL SITE III, LLC,

GLP CELL SITE IV, LLC,

GLP CELL SITE A, LLC,

CELL SITE NEWCO II, LLC,

as Obligors

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Indenture Trustee

dated as of February 28, 2012

 

 

Secured Cellular Site Revenue Notes



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

     2   

Section 1.01

 

Definitions

     2   

ARTICLE II THE NOTES

     33   

Section 2.01

 

The Notes

     33   

Section 2.02

 

Registration of Transfer and Exchange of Notes

     33   

Section 2.03

 

Book-Entry Notes

     38   

Section 2.04

 

Mutilated, Destroyed, Lost or Stolen Notes

     39   

Section 2.05

 

Persons Deemed Owners

     40   

Section 2.06

 

Certification by Note Owners

     40   

Section 2.07

 

Notes Issuable in Series

     40   

Section 2.08

 

Principal Amortization

     41   

Section 2.09

 

Prepayments

     41   

Section 2.10

 

Post-ARD Additional Interest

     43   

Section 2.11

 

Defeasance

     43   

Section 2.12

 

New Cellular Sites; Additional Notes

     44   

ARTICLE III ACCOUNTS

     45   

Section 3.01

 

Establishment of Collection Account and Reserve Sub-Accounts

     45   

Section 3.02

 

Deposits to Collection Account

     46   

Section 3.03

 

Withdrawals from Collection Account

     46   

Section 3.04

 

Application of Funds in Collection Account

     46   

Section 3.05

 

Application of Funds after Event of Default

     46   

ARTICLE IV RESERVES

     47   

Section 4.01

 

Security Interest in Reserves; Other Matters Pertaining to Reserves

     47   

Section 4.02

 

Funds Deposited with Indenture Trustee

     48   

Section 4.03

 

Impositions and Insurance Reserve

     48   

Section 4.04

 

Advance Rents Reserve

     49   

Section 4.05

 

Expense Reserve

     49   

Section 4.06

 

Cash Trap Reserve

     49   

ARTICLE V ALLOCATION OF COLLECTIONS; PAYMENTS TO NOTEHOLDERS

     50   

Section 5.01

 

Allocations and Payments

     50   

Section 5.02

 

Payments of Principal

     55   

Section 5.03

 

Payments of Interest

     56   

Section 5.04

 

No Gross Up

     56   

 

i



--------------------------------------------------------------------------------

         Page  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     56   

Section 6.01

 

Organization, Powers, Capitalization, Good Standing, Business

     56   

Section 6.02

 

Authorization of Borrowing, etc.

     56   

Section 6.03

 

Financial Statements

     57   

Section 6.04

 

Indebtedness and Contingent Obligations

     57   

Section 6.05

 

Title; Mortgages

     57   

Section 6.06

 

Tenant Leases; Agreements

     58   

Section 6.07

 

Litigation; Adverse Facts

     58   

Section 6.08

 

Payment of Taxes

     59   

Section 6.09

 

Performance of Agreements

     59   

Section 6.10

 

Governmental Regulation

     59   

Section 6.11

 

Employee Benefit Plans

     59   

Section 6.12

 

Solvency

     59   

Section 6.13

 

Use of Proceeds and Margin Security

     59   

Section 6.14

 

Insurance

     60   

Section 6.15

 

Investments; Ownership of the Obligors

     60   

Section 6.16

 

Prepaid Site

     60   

Section 6.17

 

Environmental Compliance

     60   

Section 6.18

 

Cellular Sites

     61   

Section 6.19

 

Representations Under Other Transaction Documents

     61   

Section 6.20

 

Tax Status

     61   

ARTICLE VII COVENANTS

     61   

Section 7.01

 

Payment of Principal and Interest

     61   

Section 7.02

 

Financial Statements and Other Reports

     62   

Section 7.03

 

Existence; Qualification

     65   

Section 7.04

 

Payment of Impositions and Claims; Site Owner Impositions

     65   

Section 7.05

 

Maintenance of Insurance

     66   

Section 7.06

 

Operation and Maintenance of the Cellular Sites; Condemnation

     69   

Section 7.07

 

Inspection; Investigation

     69   

Section 7.08

 

Compliance with Laws and Obligations

     70   

Section 7.09

 

Further Assurances

     70   

Section 7.10

 

Performance of Agreements; Termination of Real Property Interest

     70   

Section 7.11

 

Advance Rents; New Tenant Leases

     71   

Section 7.12

 

Management Agreement

     71   

Section 7.13

 

Maintenance of Office or Agency by Issuer

     72   

Section 7.14

 

Deposits; Application of Deposits

     73   

Section 7.15

 

Estoppel Certificates

     73   

 

ii



--------------------------------------------------------------------------------

         Page  

Section 7.16

 

Indebtedness

     73   

Section 7.17

 

No Liens

     74   

Section 7.18

 

Contingent Obligations

     74   

Section 7.19

 

Restriction on Fundamental Changes

     74   

Section 7.20

 

Bankruptcy, Receivers, Similar Matters

     74   

Section 7.21

 

ERISA

     75   

Section 7.22

 

Money for Payments to be Held in Trust

     75   

Section 7.23

 

Prepaid Site Agreements

     76   

Section 7.24

 

Rule 144A Information

     78   

Section 7.25

 

Notice of Events of Default

     78   

Section 7.26

 

Maintenance of Books and Records

     78   

Section 7.27

 

Continuation of Ratings

     79   

Section 7.28

 

The Indenture Trustee and Servicer’s Expenses

     79   

Section 7.29

 

Disposition of Cellular Sites; Reinvestment of Disposition Proceeds

     79   

Section 7.30

 

Cellular Site Substitution

     80   

Section 7.31

 

Conversions and Buy-Outs of Cellular Sites

     81   

Section 7.32

 

Asset Entities’ Option to Dispose of Cellular Assets

     81   

Section 7.33

 

Environmental Remediation

     82   

Section 7.34

 

Tax Status

     82   

ARTICLE VIII SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS

     83   

Section 8.01

 

Applicable to the Issuer, the Guarantor and the Asset Entities

     83   

Section 8.02

 

Applicable to the Issuer and the Guarantor

     86   

ARTICLE IX SATISFACTION AND DISCHARGE

     87   

Section 9.01

 

Satisfaction and Discharge of Indenture

     87   

Section 9.02

 

Application of Trust Money

     87   

Section 9.03

 

Repayment of Monies Held by Paying Agent

     88   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     88   

Section 10.01

 

Events of Default

     88   

Section 10.02

 

Acceleration and Remedies

     91   

Section 10.03

 

Performance by the Indenture Trustee

     93   

Section 10.04

 

Evidence of Compliance

     93   

Section 10.05

 

Controlling Class Representative

     93   

Section 10.06

 

Certain Rights and Powers of the Controlling Class Representative

     95   

Section 10.07

 

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

     96   

Section 10.08

 

Remedies

     99   

 

iii



--------------------------------------------------------------------------------

         Page  

Section 10.09

 

Optional Preservation of the Trust Estate

     99   

Section 10.10

 

Limitation of Suits

     99   

Section 10.11

 

Unconditional Rights of Noteholders to Receive Principal and Interest

     100   

Section 10.12

 

Restoration of Rights and Remedies

     100   

Section 10.13

 

Rights and Remedies Cumulative

     101   

Section 10.14

 

Delay or Omission Not a Waiver

     101   

Section 10.15

 

Waiver of Past Defaults

     101   

Section 10.16

 

Undertaking for Costs

     101   

Section 10.17

 

Waiver of Stay or Extension Laws

     102   

Section 10.18

 

Action on Notes

     102   

Section 10.19

 

Waiver

     102   

ARTICLE XI THE INDENTURE TRUSTEE

     102   

Section 11.01

 

Duties of Indenture Trustee

     102   

Section 11.02

 

Certain Matters Affecting the Indenture Trustee

     105   

Section 11.03

 

Indenture Trustee’s Disclaimer

     107   

Section 11.04

 

Indenture Trustee May Own Notes

     108   

Section 11.05

 

Fees and Expenses of Indenture Trustee; Indemnification of the Indenture Trustee

     108   

Section 11.06

 

Eligibility Requirements for Indenture Trustee

     109   

Section 11.07

 

Resignation and Removal of Indenture Trustee

     110   

Section 11.08

 

Successor Indenture Trustee

     111   

Section 11.09

 

Merger or Consolidation of Indenture Trustee

     111   

Section 11.10

 

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

     111   

Section 11.11

 

Access to Certain Information

     113   

ARTICLE XII NOTEHOLDERS’ LISTS, REPORTS AND MEETINGS

     114   

Section 12.01

 

Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders

     114   

Section 12.02

 

Preservation of Information

     114   

Section 12.03

 

Fiscal Year

     115   

Section 12.04

 

Voting by Noteholders

     115   

Section 12.05

 

Communication by Noteholders with other Noteholders

     115   

ARTICLE XIII INDENTURE SUPPLEMENTS

     115   

Section 13.01

 

Indenture Supplements without Consent of Noteholders

     115   

Section 13.02

 

Indenture Supplements with Consent of Noteholders

     117   

Section 13.03

 

Execution of Indenture Supplements

     118   

Section 13.04

 

Effect of Indenture Supplement

     118   

Section 13.05

 

Reference in Notes to Indenture Supplements

     119   

 

iv



--------------------------------------------------------------------------------

         Page  

ARTICLE XIV PLEDGE OF OTHER COMPANY COLLATERAL

     119   

Section 14.01

 

Grant of Security Interest/UCC Collateral

     119   

ARTICLE XV MISCELLANEOUS

     120   

Section 15.01

 

Compliance Certificates and Opinions, etc.

     120   

Section 15.02

 

Form of Documents Delivered to Indenture Trustee

     121   

Section 15.03

 

Acts of Noteholders

     122   

Section 15.04

 

Notices; Copies of Notices and Other Information

     123   

Section 15.05

 

Notices to Noteholders; Waiver

     124   

Section 15.06

 

Payment and Notice Dates

     125   

Section 15.07

 

Effect of Headings and Table of Contents

     125   

Section 15.08

 

Successors and Assigns

     125   

Section 15.09

 

Severability

     125   

Section 15.10

 

Benefits of Indenture

     125   

Section 15.11

 

Legal Holiday

     125   

Section 15.12

 

Governing Law

     125   

Section 15.13

 

Counterparts

     126   

Section 15.14

 

Recording of Indenture

     126   

Section 15.15

 

Corporate Obligation

     126   

Section 15.16

 

No Petition

     126   

Section 15.17

 

Extinguishment of Obligations

     126   

Section 15.18

 

Inspection

     126   

Section 15.19

 

Excluded Cellular Sites

     127   

Section 15.20

 

Waiver of Immunities

     127   

Section 15.21

 

Non-Recourse

     127   

Section 15.22

 

Indenture Trustee’s Duties and Obligations Limited

     127   

Section 15.23

 

Appointment of Servicer

     127   

Section 15.24

 

Agreed Upon Tax Treatment

     128   

Section 15.25

 

Existing Security Interests

     128   

Section 15.26

 

Tax Forms

     128   

ARTICLE XVI GUARANTEES

     129   

Section 16.01

 

Guarantees

     129   

Section 16.02

 

Limitation on Liability

     130   

Section 16.03

 

Successors and Assigns

     130   

Section 16.04

 

No Waiver

     131   

Section 16.05

 

Modification

     131   

Section 16.06

 

Release of Asset Entity

     131   

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    FORM OF RULE 144A GLOBAL NOTE Exhibit A-2    FORM OF REGULATION S
GLOBAL NOTE Exhibit B-1    FORM OF TRANSFEREE CERTIFICATION FOR TRANSFERS OF
BENEFICIAL INTERESTS IN RULE 144A GLOBAL NOTES Exhibit B-2    FORM OF TRANSFEREE
CERTIFICATE FOR TRANSFERS OF BENEFICIAL INTERESTS IN REGULATION S GLOBAL NOTES
Exhibit B-3    FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF DEFINITIVE NOTES
TO QUALIFIED INSTITUTIONAL BUYERS Exhibit B-4    FORM OF TRANSFEREE CERTIFICATE
FOR TRANSFERS OF DEFINITIVE NOTES TO ACCREDITED INVESTORS Exhibit B-5    FORM OF
TRANSFEROR CERTIFICATE FOR TRANSFERS OF DEFINITIVE NOTES TO QUALIFIED
INSTITUTIONAL BUYERS Exhibit B-6    FORM OF TRANSFEROR CERTIFICATE FOR TRANSFERS
OF DEFINITIVE NOTES TO ACCREDITED INVESTORS Exhibit C    FORM OF RENT ROLL
Exhibit D    FORM OF SUBORDINATION AND NON-DISTURBANCE AGREEMENT Exhibit E   
POWER OF ATTORNEY Exhibit F    FORM OF INFORMATION REQUEST Exhibit G    FORM OF
SERVICER REPORT Exhibit H    TITLE POLICY ENDORSEMENTS Exhibit I    MORTGAGED
SITES Exhibit J    FORM OF JOINDER AGREEMENT Exhibit K    FORM OF GLOBAL
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED INDENTURE, dated as of February 28, 2012 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Indenture”), among GTP Cellular Sites, LLC, a Delaware limited liability
company (the “Issuer”), Cell Tower Lease Acquisition LLC, a Delaware limited
liability company (“CTL”), GLP Cell Site I, LLC, a Delaware limited liability
company (“GLP I”), GLP Cell Site II, LLC, a Delaware limited liability company
(“GLP II”), GLP Cell Site III, LLC, a Delaware limited liability company (“GLP
III”), GLP Cell Site IV, LLC, a Delaware limited liability company (“GLP IV”),
GLP Cell Site A, LLC, a Delaware limited liability company (“GLP A”) and Cell
Site NewCo II, LLC, a Delaware limited liability company (“CSN”; together with
CTL, GLP I, GLP II, GLP III, GLP IV and GLP A, the “Asset Entities”; together
with any entity that becomes a party hereto after the date hereof as an
“Additional Asset Entity”, the Asset Entities and the Issuer, collectively, the
“Obligors”) and Deutsche Bank Trust Company Americas, as indenture trustee and
not in its individual capacity (in such capacity, the “Indenture Trustee”).

RECITALS

WHEREAS, the Issuer and the Asset Entities are parties to the Indenture, dated
as of September 19, 2011 (the “Existing Indenture”), with the Indenture Trustee;

WHEREAS, the parties to the Existing Indenture wish to amend and restate the
Existing Indenture, effective as of the date set forth above, to read in its
entirety as set forth herein;

WHEREAS, the obligations of the Issuer and the Asset Entities under the Existing
Indenture are secured by various security interests, mortgages and deeds of
trust;

WHEREAS, it is the intention of the parties hereto that such security interests,
mortgages and deeds of trust (as the same shall be amended on the date hereof)
shall continue in full force and effect and shall secure all of the obligations
of the Obligors from time to time outstanding under this Indenture, all as
provided in this Indenture;

WHEREAS, the Indenture Trustee, on behalf of the Noteholders, accepts the trusts
herein created;

WHEREAS, it is hereby agreed between the parties hereto and the Noteholders (the
Noteholders evidencing their consent by their acceptance of the Notes) that in
the performance of any of the agreements of the Issuer herein contained, any
obligation the Obligors may thereby incur for the payment of money shall not be
general debt on its part, but shall be secured by and payable solely from the
Collateral (as defined herein), payable in such order of preference and priority
as provided herein; and

WHEREAS, each Series will be constituted by this Indenture and a Series
Supplement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Obligors and the Indenture Trustee agree as
follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. Except as otherwise specified in this Indenture or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture and each Indenture
Supplement (including in the recitals hereto). In the event of a definitional
conflict between this Indenture and an Indenture Supplement, the definition
contained in the Indenture Supplement shall control.

“30/360 Basis” shall mean the accrual of interest calculated on the basis of a
360-day year consisting of twelve 30-day months.

“Acceptable Manager” shall mean Global Tower, LLC, a wholly owned subsidiary of
Global Tower Holdings, LLC and an affiliate of the Obligors or, in the event of
a termination of the Management Agreement with Global Tower, LLC, and upon
receipt of a Rating Agency Confirmation, another reputable management company
with experience managing sites similar to the Cellular Sites and reasonably
acceptable to the Servicer, which shall be selected by the Issuer so long as
(i) no Event of Default has occurred and is continuing or (ii) the Management
Agreement has not been terminated for cause as provided therein. In all other
circumstances such selection will be performed by the Servicer.

“Account Collateral” shall mean all of the Obligors’ right, title and interest
in and to the Accounts, the Reserves, all monies and amounts which may from time
to time be on deposit therein, all monies, checks, notes, instruments,
documents, deposits, and credits from time to time in the possession of
Indenture Trustee (or the Servicer on its behalf) representing or evidencing
such Accounts and Reserves and all earnings and investments held therein and
proceeds thereof.

“Account Control Agreement” shall mean one or more account control agreements
executed by the Issuer, an Asset Entity or their designee for the benefit of the
Indenture Trustee with respect to a Lock Box Account.

“Accounts” shall mean, collectively, the Lock Box Account, the Collection
Account, the Reserve Sub-Accounts, the Liquidated Site Replacement Account and
any other accounts pledged to the Indenture Trustee pursuant to this Indenture
or any other Transaction Document.

“Accredited Investor” shall mean an “accredited investor” within the meaning of
Rule 501(a) of Regulation D of the Securities Act or an entity owned entirely by
other entities that fall within such paragraphs.

“Accrued Note Interest” shall mean the interest that will accrue on each Note
during each Interest Accrual Period at the applicable Note Rate on the Note
Principal Balance of such Note outstanding immediately prior to the related
Payment Date; provided, however, on or after the determination of a Value
Reduction Amount, in determining the Accrued Note Interest with respect to any
Note, an amount equal to the Value Reduction Amount shall be deemed to

 

2



--------------------------------------------------------------------------------

have reduced the Note Principal Balance of each Class of the Notes, in inverse
order of alphabetical designation, and applied pro rata to each Note of such
Class. Accrued Note Interest will be calculated on a 30/360 Basis.

“Act” shall have the meaning ascribed to it in Section 15.03(a).

“Additional Asset Entity” shall have the meaning ascribed to it in the preamble
hereto.

“Additional Cellular Site” shall have the meaning ascribed to it in
Section 2.12(a).

“Additional Issuer Expenses” shall mean (i) Other Servicing Fees payable to the
Servicer; (ii) reimbursements and indemnification payments to the Indenture
Trustee under the Indenture and the other Transaction Documents and certain
persons related to it as described under the Servicing Agreement and the other
Transaction Documents; (iii) reimbursements and indemnification payments payable
to the Servicer and certain persons related to it as described under the
Servicing Agreement and other Transaction Documents and (iv) any other costs,
expenses or liabilities that are required to be borne by the Issuer or paid from
amounts in the Collection Account pursuant to the Transaction Documents.
Additional Issuer Expenses shall not include reimbursements in respect of
Advances.

“Additional Notes” shall have the meaning ascribed to it in Section 2.12(b).

“Additional Obligor Cellular Site” shall have the meaning ascribed to it in
Section 2.12(a).

“Additional Principal Payment Amount” shall mean, with respect to each Payment
Date and when neither an Amortization Period nor an ARD Period is then in effect
and no Event of Default has occurred and is continuing, the amount (excluding
the Monthly Amortization Amounts) required to be applied pursuant hereto as a
mandatory prepayment of principal of the Notes on such date, including amounts
payable in accordance with Sections 2.09(c), 7.06, 7.29 and 7.32.

“Advance Interest” shall have the meaning ascribed to it in the Servicing
Agreement.

“Advance Rents Reserve” shall have the meaning ascribed to it in Section 4.04.

“Advance Rents Reserve Deposit” shall have the meaning set forth in the Cash
Management Agreement.

“Advance Rents Reserve Sub-Account” shall have the meaning ascribed to it in
Section 4.04.

“Advances” shall mean Debt Service Advances and Servicing Advances.

“Affected Site” shall have the meaning ascribed to it in Section 7.04(c).

 

3



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

“Affirmative Direction” shall mean, with respect to any Series, a written
direction of Noteholders of such Series representing more than 25% of the
Outstanding Class Principal Balance of all Classes of Notes of such Series.

“Allocable Share” shall mean, in respect of any Note of any Class and Series,
the percentage equivalent of a fraction, the numerator of which is (i) the
Monthly Amortization Amount owing in respect of such Note and (ii) the
denominator of which is the Monthly Amortization Amounts owing in respect of all
Notes of such Class and Series.

“Allocated Note Amount” shall mean for (x) any Cellular Site as of any date of
determination, $10,000 per Cellular Site, with the balance of the aggregate
principal balance of the Notes Outstanding on the Initial Closing Date allocated
to Cellular Sites having a positive Annualized Run Rate Net Cash Flow as of the
Initial Closing Date, based on each such Cellular Site’s share of the positive
Annualized Run Rate Net Cash Flow as of the Initial Closing Date for all
Cellular Sites having a positive Annualized Run Rate Net Cash Flow as of the
Initial Closing Date and (y) for any Cellular Site which is a Replacement
Cellular Site in connection with a property substitution, the aggregate
Allocated Note Amount of all Cellular Sites replaced by such Replacement
Cellular Site. In connection with the issuance of Additional Notes or in
connection with the addition of Additional Cellular Sites, the Allocated Note
Amount for each Cellular Site will be recalculated by the Manager using a
similar methodology to that described in the preceding sentence.

“Amended Prepaid Site Agreement” shall have the meaning ascribed to it in
Section 7.23(a)(iii).

“Amortization Period” shall mean the period that will commence as of the end of
any calendar month, if the DSCR as of the last day of such month is less than
the Minimum DSCR. Such Amortization Period will continue to exist until the end
of any calendar month for which the DSCR exceeds the Minimum DSCR for two
consecutive calendar months.

“Annual Advance Rents Reserve Deposit” shall have the meaning set forth in the
Cash Management Agreement.

“Annualized Run Rate Net Cash Flow” shall mean, for any Cellular Site, the
Annualized Run Rate Revenue for such Cellular Site as of the most recently ended
Collection Period, less the sum of (i) annualized current insurance expenses,
utilities, real estate, personal property and similar taxes (including payments
in lieu of taxes) payable by an Asset Entity, with respect to such Cellular
Site, if applicable, (ii) trailing twelve (12) month expenses in respect of such
Cellular Site for maintenance (including Maintenance Capital Expenditures and
excluding Profit Sharing Revenue) and (iii) the Management Fee. For purposes of
clause (ii) of this

 

4



--------------------------------------------------------------------------------

definition, for any Additional Cellular Site or any Additional Obligor Cellular
Site, the calculation of the trailing twelve (12) month expenses shall be based
on, at the time of the acquisition of such Cellular Site and through three
(3) full calendar months thereafter, the Obligors’ annual budgeted expenses in
respect of such Cellular Site for maintenance (including Maintenance Capital
Expenditures) as determined by the Manager, and following the third (3rd) full
calendar month of ownership of such Cellular Site and through the date that the
Cellular Site ceases to be an Unseasoned Cellular Site, actual expenses in
respect of such Cellular Site for maintenance (including Maintenance Capital
Expenditures) annualized based upon the number of full calendar months of
ownership of such Cellular Site.

“Annualized Run Rate Revenue” shall mean for any Cellular Site, the product of
(i) the rent paid by Tenants for occupancy of such Cellular Site and allocable
to the most recently ended Collection Period times (ii) twelve (12). Annualized
Run Rate Revenue does not include any Profit Sharing Revenue.

“Anticipated Repayment Date” with respect to each Series, shall have the meaning
ascribed to it in the Series Supplement for such Series.

“Applicable Procedures” shall mean, with respect to any transfer or transaction
involving a Regulation S Global Note or beneficial interest therein, the rules
and procedures of the Depositary, Euroclear and Clearstream, as the case may be,
for such Global Note, in each case to the extent applicable to such transaction
and as in effect from time to time.

“ARD Period” shall mean, with respect to any Series of Notes, the period
commencing on the Anticipated Repayment Date for such Series (if the Notes of
such Series have not been paid in full on or prior to such Anticipated Repayment
Date) and ending on the Payment Date on which such Notes are paid in full.

“Asset Entities” shall have the meaning ascribed to it in the preamble hereto.

“Asset Entity Interests” shall have the meaning ascribed to it in
Section 8.01(a).

“Assets” shall mean the assets of the Asset Entities.

“Authorized Officer” shall mean (i) any director, Member, Manager or Executive
Officer of the Issuer who is authorized to act for or on behalf of the Issuer in
matters relating to the Issuer and (ii) for so long as the Management Agreement
is in full force and effect, any officer of the Manager who is authorized to act
for the Manager in matters relating to the Issuer and to be acted upon by the
Manager pursuant to the Management Agreement, and who is identified on the list
of Authorized Officers delivered by the Issuer to the Indenture Trustee and the
Servicer on the Closing Date (as such list may be modified or supplemented from
time to time thereafter).

“Available Funds” shall mean, on any Payment Date, Receipts received by or on
behalf of the Asset Entities during the preceding Collection Period (including
any such Receipts deposited in the Lock Box Account or directly in the
Collection Account); provided, however, that Receipts on deposit in the
Collection Account on any Payment Date that were received in the preceding
Collection Period but are attributable to amounts due from a Tenant in a

 

5



--------------------------------------------------------------------------------

succeeding Collection Period shall not constitute Available Funds for such
Payment Date and shall remain in the Collection Account until the Payment Date
following the Collection Period in which such amounts were due from such Tenant
and shall be deemed to be Available Funds on the Payment Date related to the
Collection period in which such Receipts were due. For the avoidance of doubt,
funds that have been deposited in the Lock Box Account during a Collection
Period that are transferred to the Collection Account after the end of such
Collection Period shall be deemed to be attributable to the Collection Period in
which such funds were deposited into the Lock Box Account.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder.

“Beneficial Owner” shall mean, with respect to any Series, the owner of a
beneficial interest in a Global Note of such Series.

“Book-Entry Notes” shall mean any Note registered in the name of the Depositary
or its nominee.

“Business Day” shall mean any day other than (i) a Saturday, (ii) a Sunday,
(iii) a legal holiday in the state of New York, (iv) a legal holiday in the
state where (a) the primary servicing office of the Servicer is located, (b) the
Corporate Trust Office is located or (c) the primary custodial office of the
Indenture Trustee is located or (v) any day on which banking institutions in any
of the foregoing states are generally not open for the conduct of regular
business.

“CapEx Budget” shall mean the annual budget for the Asset Entities taken as a
whole covering the planned Capital Expenditures for the period covered by such
budget. The CapEx Budget shall not include Capital Expenditures consisting of
discretionary expenditures made to acquire Real Property Interests comprising a
Cellular Site, to exercise any buy-out right under any Net Profit Agreement or
to otherwise enhance the Operating Revenues of a Cellular Site. The CapEx Budget
does not include Profit Sharing Revenue.

“Capital Expenditures” shall mean expenditures for Capital Improvements that, in
conformity with GAAP, would not be included in the Asset Entities’ annual
financial statements as an Operating Expense of the Fee Sites.

“Capital Improvements” shall mean capital improvements, repairs or alterations,
fixtures, equipment and other capital items (whether paid in cash or property or
accrued as liabilities) made by the Asset Entities.

“Cash Management Agreement” shall mean the Cash Management Agreement dated as of
September 19, 2011, as amended and restated as of the Initial Closing Date (and
as may be further amended, restated, supplemented or modified from time to
time), between the Obligors, the Indenture Trustee and the Manager.

“Cash Trap Condition” shall mean, as of the end of any calendar month (i) if
neither an Amortization Period nor an ARD Period is then continuing and (ii) the
DSCR as of the last day of such month is less than or equal to the Cash Trap
DSCR, and will continue to exist until the DSCR exceeds the Cash Trap DSCR for
two consecutive calendar months or until an Amortization Period or ARD Period
commences.

 

6



--------------------------------------------------------------------------------

“Cash Trap DSCR” shall mean a DSCR less than or equal to 1.30 to 1.0.

“Cash Trap Reserve” shall have the meaning ascribed to it in Section 4.06.

“Cash Trap Reserve Sub-Account” shall have the meaning ascribed to it in
Section 4.06.

“Cellular Assets” shall have the meaning ascribed to it in Section 7.32.

“Cellular Site” shall mean an interest in real property (whether consisting of a
fee interest, an easement or a ground lease) owned by an Asset Entity on which
wireless communication equipment is located, either directly or on a tower or
other structure located on such real property interest.

“Cellular Site Acquisition Fee” shall have the meaning ascribed to it in the
Servicing Agreement.

“Cellular Site Release/Substitution Fee” shall have the meaning ascribed to it
in the Servicing Agreement.

“Claims” shall have the meaning ascribed to it in Section 7.04(a).

“Class” shall mean, collectively, all of the Notes bearing the same alphabetical
and, if applicable, numerical class designation and having the same payment
terms (other than the interest rate, the Anticipated Repayment Date and the
Rated Final Payment Date). The respective Classes of Notes are designated under
Series Supplements.

“Class Principal Balance” shall mean, as of any date of determination, the
aggregate principal balance of all Notes of such Class Outstanding on such date.
The Class Principal Balance of each Class of Notes may be increased by the
issuance of Additional Notes of such Class. The Class Principal Balance of each
Class of Notes will be reduced by the amount of any principal payments made to
the Holders of the Notes of such Class.

“Clearstream” shall mean Clearstream Banking, société anonyme, Luxembourg.

“Clearstream Participants” shall mean the participating organizations of
Clearstream.

“Closing Date” with respect to a Series, shall have the meaning ascribed to it
in the Series Supplement for such Series.

“Closing Date Cellular Site” shall mean each Cellular Site indentified as such
in the initial data tape delivered to the Servicer on the Initial Closing Date.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

7



--------------------------------------------------------------------------------

“Collateral” shall mean any property which is the subject of a Grant in favor of
the Indenture Trustee pursuant to any Transaction Document.

“Collection Account” shall have the meaning ascribed to it in Section 3.01(a).

“Collection Account Bank” shall have the meaning ascribed to it in
Section 3.01(a).

“Collection Period” shall mean, with respect to any Payment Date, the calendar
month preceding the month in which such Payment Date occurs; provided that the
initial such period shall commence on the Closing Date (or such other date
specified in a Series Supplement) and end on the last day of the calendar month
preceding the initial Payment Date.

“Compliance Certificate” shall have the meaning ascribed to it in
Section 7.02(a)(vii).

“Condemnation Proceeds” shall mean, collectively, the proceeds of any
condemnation or taking pursuant to the exercise of the power of eminent domain
or purchase in lieu thereof.

“Contingent Obligation” as applied to any Person, shall mean any direct or
indirect liability, contingent or otherwise, of that Person: (A) with respect to
any indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent of the Person incurring such liability, or the primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (C) under any interest
rate swap agreement, interest rate cap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect against
fluctuations in interest rates; or (D) under any foreign exchange contract,
currency swap agreement or other similar agreement or arrangement designed to
protect that Person against fluctuations in currency values. Contingent
Obligations shall include, without limitation, (i) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making (other than the Notes), discounting with recourse
or sale with recourse by such Person of the obligation of another, (ii) the
obligation to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement, and (iii) any
liability of such Person for the obligations of another through any agreement to
purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed. For the avoidance of doubt, obligations of the Asset Entities
under Net Profit Agreements are not “Contingent Obligations”.

“Continuing Notes” shall have the meaning ascribed to it in Section 2.12(b).

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” as applied to any Person, shall mean any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject, other than the Transaction
Documents.

“Controlling Class” shall mean, as of any date of determination, the Class of
Notes with the lowest alphabetical designation, without regard to allocation to
a particular Series, having a Class Principal Balance, net of any Value
Reduction Amount then in effect and disregarding any Notes held by Affiliates of
the Obligors, which is at least 25% of the aggregate Initial Principal Balance
of such Class (including, with respect to any Additional Notes of such Class,
the initial principal balance of such Additional Notes); provided that if no
Class of Notes has a Class Principal Balance that satisfies such condition, then
the Controlling Class will be the Class of Notes then outstanding with the
highest alphabetical designation.

“Controlling Class Representative” shall have the meaning ascribed in
Section 10.05.

“Corporate Trust Office” shall mean the principal office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of execution of this Indenture is located
at: Deutsche Bank Trust Company Americas, 60 Wall Street, New York, NY 10005,
Attention: Louis Bodi; or at such other address the Indenture Trustee may
designate from time to time by notice to the Noteholders and the Obligors, or
the principal corporate trust office of any successor Indenture Trustee at the
address designated by such successor Indenture Trustee by notice to the
Noteholders and the Obligors. For purposes of all Notes surrendered for payment,
registration of transfer, exchange or redemption, or deemed destroyed, lost or
stolen, the corporate trust office of the Indenture Trustee shall be as follows:
Deutsche Bank Trust Company Americas, c/o DB Services Americas, Inc., 5022 Gate
Parkway, Jacksonville, FL 32256, Attention: Transfer Unit, or such other address
as the Indenture Trustee may designate from time to time.

“Debt Service Advance” shall mean the advance required to be made by the
Servicer on the Business Day preceding each Payment Date in an amount equal to
the excess of (i) the Monthly Payment Amount for such Payment Date over (ii) the
amount of funds on deposit in the Debt Service Reserve Sub-Account available to
pay such Monthly Payment Amount in accordance with the distribution priorities
set forth in Section 5.01(b) on such date.

“Debt Service Reserve Sub-Account” shall mean a Reserve Sub-Account of the
Collection Account to reserve the amount required for payments of principal,
Prepayment Consideration and interest due on the Notes in the manner required
pursuant to Section 5.01(a).

“Deeds of Trust” shall mean collectively (i) the Mortgages, Assignment of Leases
and Rents, Security Agreements and Financing Statements and (ii) the Deeds of
Trust, Assignments of Leases and Rents, Security Agreements and Financing
Statements from the Asset Entities, constituting Liens on their respective
Mortgaged Sites as Collateral for the Obligations as the same have been, or may
be, assigned, modified or amended from time to time.

 

9



--------------------------------------------------------------------------------

“Default” shall mean any event, occurrence or circumstance that is, or with
notice or the lapse of time or both would become, an Event of Default.

“Defeasance Date” shall have the meaning ascribed to it in Section 2.11(a).

“Defeasance Payment Date” shall have the meaning ascribed to it in
Section 2.11(a).

“Deferred Post-ARD Additional Interest” shall have the meaning ascribed to it in
Section 2.10.

“Definitive Note” shall have the meaning ascribed to it in Section 2.01(a).

“Depositary” and “DTC” shall mean The Depository Trust Company, or any successor
Depositary hereafter named as contemplated by Section 2.03(c).

“Determination Date” shall mean, with respect to any Payment Date, the last day
of the related Collection Period.

“DSCR” shall mean, as of any date of determination, the ratio of Annualized Run
Rate Net Cash Flow to the amount of interest that the Issuer will be required to
pay over the succeeding twelve months on the principal balance of the Notes that
will be Outstanding on the Payment Date following the date of determination (or
on such Payment Date if such date is the date of determination) assuming that no
principal payments are made on the Notes on such Payment Date plus the amount of
Indenture Trustee Fee and Servicing Fee payable during such twelve month period
and as set forth on the Servicing Report.

“DTC Custodian” shall mean the Indenture Trustee, in its capacity as custodian
of any Series or Class of Global Notes for DTC.

“DTC Participants” shall mean a broker, dealer, bank or other financial
institution or other Person for whom from time to time DTC effects book-entry
transfers and pledges of securities deposited with DTC.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with an Eligible Bank or (ii) a segregated trust account maintained
by a corporate trust department of a federal depositary institution or a state
chartered depositary institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations
§9.10(b), which institution, in either case, has a combined capital and surplus
of at least $100,000,000 and either has corporate trust powers and is acting in
its fiduciary capacity or for which a Rating Agency Confirmation has been
received.

“Eligible Bank” shall mean a bank that satisfies the Rating Criteria.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA (including any Multiemployer Plan) which is subject to
Title IV of ERISA or to Section 412 of the Code.

 

10



--------------------------------------------------------------------------------

“Enterprise Value” shall have the meaning ascribed to it in the Servicing
Agreement.

“Environmental Laws” shall mean all present and future statutes, ordinances,
codes, orders, decrees, laws, rules or regulations of any Governmental Authority
pertaining to or imposing liability or standards of conduct concerning
environmental protection (including, without limitation, regulations concerning
health and safety to the extent relating to human exposure to Hazardous
Materials), contamination or clean-up or the handling, generation, release or
storage of Hazardous Material affecting the Cellular Sites including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Resource Conservation and Recovery Act,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, as
amended, the Hazardous Substances Transportation Act, as amended, the Solid
Waste Disposal Act, as amended, the Clean Water Act, as amended, the Clean Air
Act, as amended, the Toxic Substances Control Act, as amended, the Safe Drinking
Water Act, as amended, the Occupational Safety and Health Act, as amended (to
the extent relating to human exposure to Hazardous Materials), any state
superlien and environmental clean-up statutes and all regulations adopted in
respect of the foregoing laws whether now or hereafter in effect, but excluding
any historic preservation or similar laws of any Governmental Authority relating
to historical resources and historic preservation not related to (i) protection
of the environment or (ii) Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, in relation to any Person, any other Person under
common control with the first Person, within the meaning of Section 4001(a)(14)
of ERISA.

“Euroclear” shall mean the Euroclear System.

“Euroclear Participants” shall mean participants of Euroclear.

“Event of Default” shall have the meaning ascribed to it in Section 10.01.

“Excess Cash Flow” shall mean, with respect to any Payment Date, amounts
remaining in the Debt Service Reserve Sub-Account on such Payment Date
attributable to amounts deposited therein in respect of the preceding Collection
Period and amounts deposited therein from the Cash Trap Reserve Sub-Account
after allocations and/or payments of all amounts required to be paid on such
Payment Date pursuant to Section 5.01(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Cellular Sites” shall have the meaning ascribed to it in
Section 15.19.

“Executive Officer” shall mean, with respect to any corporation or limited
liability company, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, President, any Executive Vice President, any Senior Vice
President, the Chief Accounting Officer, the Secretary or the Treasurer of such
corporation or limited liability company and, with respect to any partnership,
any individual general partner thereof or, with respect to any other general
partner, any officer of such general partner.

 

11



--------------------------------------------------------------------------------

“Expense Reserve Sub-Account” shall have the meaning ascribed to it in
Section 4.05.

“Existing Indenture” shall have the meaning ascribed to it in the preamble
hereto.

“Fee Site” shall mean Cellular Sites situated on land owned by an Asset Entity
in fee.

“Financial Statements” shall mean in relationship to the Issuer, its
consolidated statements of operations and members’ equity, statements of cash
flow and balance sheets.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean United States Generally Accepted Accounting Principles.

“Global Assignment and Acceptance Agreement” shall mean that certain Global
Assignment and Acceptance Agreement, dated as of February 28, 2012, by and among
Deutsche Bank AG, Cayman Islands Branch, as administrative agent under the
Existing Indenture, the Issuer, Deutsche Bank Trust Company Americas, as
indenture trustee under the Existing Indenture, the Indenture Trustee for the
benefit of the Noteholders under this Indenture and the other parties thereto.

“Global Notes” shall mean Rule 144A Global Notes and Regulation S Global Notes.

“Governmental Authority” shall mean with respect to any Person, any federal or
state government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal in each case having jurisdiction over such
applicable Person or such Person’s property, and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

“Governmental Tenant Leases” shall mean Tenant Leases with any federal or state
government or other political subdivision thereof.

“Grant” shall mean to create a security interest in, or to mortgage, any
property now owned or at any time hereafter acquired or any right, title or
interest that may be acquired in the future.

“Guaranteed Obligation” shall have the meaning ascribed to it in Section 16.01.

“Guarantor” shall mean GLP Guarantor Sub LLC, a Delaware limited liability
company.

 

12



--------------------------------------------------------------------------------

“Hazardous Material” shall mean all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (B) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(C) any flammable substances or explosives or any radioactive materials;
(D) asbestos in any form; (E) electrical or hydraulic equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls; (F) radon;
(G) toxic mold; or (H) urea formaldehyde, provided, however, such definition
shall not include (i) cleaning materials and other substances commonly used in
the ordinary course of the Asset Entities’ businesses, which materials exist in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of in accordance with all applicable Environmental Laws, or
(ii) cleaning materials and other substances commonly used in the ordinary
course of the Asset Entities’ tenant’s, or any of their respective agent’s,
business, which materials exist in reasonable quantities and are stored,
contained, transported, used, released, and disposed of in accordance with all
applicable Environmental Laws.

“Holdco Guaranty” shall mean the guaranty pursuant to which the Guarantor will
guarantee all of the payment and other Obligations of the Obligors (and as such
guaranty may be amended, restated, supplemented or modified from time to time).

“Holder” and “Noteholder” shall mean a Person in whose name a particular Note is
registered in the Note Register.

“Holdings” shall mean GLP LLC, a Delaware limited liability company.

“Impositions” shall mean (i) all real estate and personal property taxes (net of
abatements, reductions or refunds of real estate or personal property taxes
relating to the Cellular Sites applicable to and actually received or credited
during the corresponding period), payable by the Asset Entities, vault charges,
other taxes, levies, assessments and similar charges, general and special,
ordinary and extraordinary, foreseen and unforeseen, of every kind and nature
whatsoever (including any payments in lieu of taxes), which at any time prior
to, at or after the execution hereof may be assessed, levied or imposed by, in
each case, a Governmental Authority upon any of the Cellular Sites or the rents
relating thereto or upon the ownership, use, occupancy or enjoyment thereof, and
any interest, cost or penalties imposed by such Governmental Authority with
respect to any of the foregoing and (ii) all other amounts payable by the Asset
Entities under each of the Real Property Interests. Impositions shall not
include (x) any sales or use taxes payable by the Issuer, (y) any of the
foregoing items payable by tenants or guests occupying any portions of the
Cellular Sites or by Site Owners or (z) taxes or other charges payable by any
Manager unless such taxes are being paid on behalf of the Issuer.

“Impositions and Insurance Reserve” shall have the meaning ascribed to it in
Section 4.03.

 

13



--------------------------------------------------------------------------------

“Impositions and Insurance Reserve Sub-Account” shall have the meaning ascribed
to it in Section 4.03.

“Improvements” shall mean all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind and nature now or hereafter located on the Cellular Sites and
owned by any of the Asset Entities.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit (unless secured in full by cash), or other credit facility for
which such Person would be liable if such amounts were advanced thereunder,
(iii) all amounts required to be paid by such Person as a guaranteed payment to
partners or a preferred or special dividend, including any mandatory redemption
of shares or interests but not any preferred return or special dividend paid
solely from, and to the extent of, excess cash flow after the payment of all
operating expenses, capital improvements and debt service on all Indebtedness,
(iv) all obligations under leases that constitute capital leases for which such
Person is liable, and (v) all obligations of such Person under interest rate
swaps, caps, floors, collars and other interest hedge agreements, in each case
whether such Person is liable contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which obligations such Person otherwise assures a
creditor against loss.

“Indenture” shall have the meaning ascribed to it in the preamble hereto.

“Indenture Supplement” shall mean an indenture supplement to this Indenture.

“Indenture Trustee” shall have the meaning ascribed to it in the preamble
hereto.

“Indenture Trustee Fee” shall mean the fee to be paid monthly in arrears on each
Payment Date to the Indenture Trustee as compensation for services rendered by
it in its capacity as Indenture Trustee.

“Indenture Trustee Report” shall have the meaning ascribed to it in
Section 11.11(d).

“Independent” shall mean, when used with respect to any specified Person, that
such Person (a) is in fact independent of the Obligors, any other obligor on the
Notes and any Affiliate of any of the foregoing Persons, (b) does not have any
direct financial interest or any material indirect financial interest in the
Obligors, any such other obligor or any Affiliate of any of the foregoing
Persons and (c) is not connected with the Obligors, any such other obligor or
any Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

“Independent Certificate” shall mean a certificate or opinion to be delivered to
the Indenture Trustee or Servicer, as applicable, and upon which each may
conclusively rely under the circumstances described in, and otherwise complying
with the applicable requirements of, Section 15.01 made by an Independent
certified public accountant or other expert appointed by an Issuer Order, and
such opinion or certificate shall state that the signer has read the definition
of “Independent” in this Indenture and that the signer is Independent within the
meaning thereof.

 

14



--------------------------------------------------------------------------------

“Initial Closing Date” shall mean the Closing Date for the Series 2012-1 Notes
and the Series 2012-2 Notes issued hereunder.

“Initial Principal Balance” shall mean, with respect to any Class of Notes, the
aggregate initial principal balance of all Notes of that Class Outstanding on
the date of issuance; provided that upon the payment in full of all Notes of a
particular Series such Notes shall no longer be included in the “Initial
Principal Balance” of the relevant Class.

“Initial Purchaser” or “Initial Purchasers” with respect to a particular Series,
shall have the meaning ascribed to it in the applicable Series Supplement.

“Insurance Policies” shall have the meaning ascribed to it in Section 7.05.

“Insurance Premiums” means the annual insurance premiums for the Insurance
Policies required to be maintained by the Asset Entities with respect to the
Cellular Sites under Section 7.05.

“Insurance Proceeds” shall mean all of the proceeds received under the Insurance
Policies.

“Interest Accrual Period” shall mean, for each Payment Date, the period from and
including the 15th calendar day of the preceding month (or, with respect to the
initial such period for a Series, the Closing Date for such Series) to but
excluding the 15th calendar day of the month in which such Payment Date occurs.

“Investment Company Act” shall mean the United States Investment Company Act of
1940, as amended.

“Involuntary Bankruptcy” shall mean any involuntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, in which any of the Guarantor, Manager, Issuer or any of
the direct or indirect subsidiaries of the Issuer is a debtor or any Assets of
any such entity, any Tenant Leases, any portion of the Cellular Sites, and/or
any Collateral is property of the estate therein.

“Issuer” shall have the meaning ascribed to it in the preamble hereto.

“Issuer Order” and “Issuer Request” shall mean a written order or request signed
in the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee and the Servicer upon which the Indenture Trustee and the
Servicer, as applicable, may conclusively rely.

“Issuer Party” or “Issuer Parties” shall have the meaning ascribed to it in
Section 8.01.

 

15



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit J.

“Knowledge” whenever used in this Indenture or any of the Transaction Documents,
or in any document or certificate executed pursuant to this Indenture or any of
the Transaction Documents, (whether by use of the words “knowledge” or “known”,
or other words of similar meaning, and whether or not the same are capitalized),
shall mean actual knowledge (without independent investigation unless otherwise
specified) (i) of the individuals who have significant responsibility for any
policy making, major decisions or financial affairs of the applicable entity;
and (ii) also to the knowledge of the person signing such document or
certificate.

“Lien” shall mean, with respect to any property or assets, any lien,
hypothecation, encumbrance, assignment for security, charge, mortgage, pledge,
security interest, conditional sale or other title retention agreement or
similar lien.

“Liquidated Site Replacement Account” shall have the meaning ascribed to it in
Section 7.29.

“Liquidation Expenses” shall mean all customary and reasonable out-of-pocket
costs and expenses due and owing (but not otherwise covered by Servicing
Advances) in connection with the liquidation of the Guarantor, the Issuer, the
Asset Entities, any of their respective Assets, any Tenant Leases, Cellular
Sites, or any Collateral and the proceeds of any of the foregoing (including
legal fees and expenses, committee or referee fees and, if applicable, brokerage
commissions and conveyance taxes, appraisal fees and fees in connection with the
preservation and maintenance of any of the foregoing).

“Liquidation Fee” shall have the meaning ascribed to it in the Servicing
Agreement.

“Liquidation Proceeds” shall mean all cash amounts (other than Insurance
Proceeds or Condemnation Proceeds) received by the Indenture Trustee in
connection with: (a) the full, discounted or partial liquidation of a Cellular
Site, the Guarantor, the Issuer, the Asset Entities, any of their respective
Assets, any Tenant Lease, or any Collateral constituting security for the Notes
or the Holdco Guaranty or any proceeds of any of the foregoing following an
Event of Default, through the Servicer’s sale, foreclosure sale or otherwise,
exclusive of any portion thereof required to be released to the grantor of any
such Collateral or owner of such Assets in accordance with applicable law and/or
the terms and conditions of this Indenture or the other Transaction Documents;
or (b) the realization upon any deficiency judgment obtained against an Obligor
or the Guarantor.

“Lock Box Account” shall mean one or more lock box accounts maintained by the
Issuer or its designee into which Tenants shall have been directed to pay all
Rents and other sums owed to the Asset Entities, and into which the Obligors
will deposit all Receipts pursuant to Section 7.14.

“Lock Box Bank” shall mean the bank at which the Lock Box Account is maintained.

 

16



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” shall mean Capital Expenditures made for the
purpose of maintaining the Fee Sites or complying with applicable laws,
regulations, ordinances, statutes, codes, or rules applicable to the Fee Sites,
but shall exclude discretionary expenditures made to acquire real property
interests with respect to any Fee Site and non-recurring capital expenditures
made solely to enhance the Operating Revenues of a Fee Site such as to
accommodate expansion for additional tenant equipment.

“Management Agreement” shall mean the Management Agreement between the Manager
and the Obligors dated as of September 19, 2011, as amended and restated as of
the Initial Closing Date (and as may be further amended, restated, supplemented
or modified from time to time).

“Management Fee” shall have the meaning ascribed to it in the Management
Agreement.

“Manager” shall mean the manager described in the Management Agreement or an
Acceptable Manager as may hereafter be charged with management of the Asset
Entities in accordance with the terms and conditions hereof.

“Master Agreement” shall have the meaning ascribed to it in the Management
Agreement.

“Material Adverse Effect” shall mean, (i) a material adverse effect upon the
business, operations, or condition (financial or otherwise) of the Obligors and
the Guarantor (taken as a whole), or (ii) the material impairment of the ability
of the Obligors and the Guarantor (taken as a whole) to perform their
obligations under the Transaction Documents (taken as a whole), or (iii) a
material adverse effect on the use, value or operation of the Cellular Sites
(taken as a whole); provided, however, that if 5% or more of the Annualized Run
Rate Revenue derived from the Cellular Sites (taken as a whole) are materially
and adversely affected, then a Material Adverse Effect shall be deemed to exist.
In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event does not of itself have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then occurring events and existing conditions
would then result in a Material Adverse Effect (taking into account the benefit
of any Title Policy or Insurance Policies).

“Material Agreement” shall mean any contract or agreement, or series of related
agreements, by any Asset Entity or the Issuer relating to the ownership,
management, development, use, operation, leasing, maintenance, repair or
improvement of the Cellular Sites under which there is an obligation of an
Obligor, in the aggregate, to pay, or under which any Obligor receives in
compensation more than, $25,000 per annum, excluding (i) the Management
Agreement, (ii) any agreement which is terminable by an Obligor on not more than
sixty (60) days prior written notice without any fee or penalty and (iii) any
Tenant Lease.

“Material Tenant Lease” shall mean any Tenant Lease, or series of related Tenant
Leases, by any Tenant (and such Tenant’s Affiliates) of space at one or more of
the Cellular Sites which (a) provides for annual rent or other payments in an
amount equal to or greater than

 

17



--------------------------------------------------------------------------------

$35,000, and such amount shall be increased by 3.5% each year following the
Initial Closing Date and (b) may not be cancelled by the applicable Tenant (or
related Affiliate) on thirty (30) days’ notice without payment of a termination
fee, penalty or other cancellation fee.

“Member” shall mean, individually or collectively, any entity which is now or
hereafter becomes the managing member of any of the Issuer or the Asset Entities
under such Persons’ limited liability company agreement (other than the sole
member of any single member limited liability company).

“Minimum DSCR” shall mean a DSCR of 1.15 to 1.0.

“Monthly Amortization Amount” shall mean with respect to each Class of Notes in
a particular Series, on each Payment Date, the sum of (i) the Targeted
Amortization Amount, if any, for such Series and Class of Notes on such Payment
Date and (ii) the Unpaid Monthly Amortization Amount as of such Payment Date.

“Monthly Operating Expense Amount” shall mean, for any calendar month, the
aggregate of the budgeted Operating Expenses of each Asset Entity for such
calendar month (exclusive of the Management Fee for so long as the Manager is an
Affiliate of the Asset Entities, and expenses covered by the Impositions and
Insurance Reserve Sub-Account). The initial budgeted Operating Expenses for the
period from the Initial Closing Date to December 31, 2012 will be $69,000. For
each calendar year thereafter, the budgeted Operating Expenses in respect of
(i) Insurance Premiums will be increased in accordance with the terms of the
applicable Insurance Policies, (ii) property taxes (if any) will be increased in
accordance with applicable law, (iii) audit fees related to the Asset Entities
will be increased in accordance with the terms of the applicable audit
engagement agreement and (iv) all other budgeted annualized Operating Expenses
for the Asset Entities (excluding the Management Fee), in the aggregate, may
increase no more than 5.0% per annum.

“Monthly Payment Amount” shall mean, for any Payment Date, the amount equal to
the Accrued Note Interest on the Notes due and payable on such Payment Date in
respect of the related Interest Accrual Period in respect of the Notes at the
applicable Note Rate. For the avoidance of doubt, the Monthly Payment Amount
shall not include Prepayment Consideration, Post-ARD Additional Interest,
Deferred Post-ARD Additional Interest and Value Reduction Amount Interest
Restoration Amount (including interest thereon).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Sites” and “Mortgaged Site” shall mean, collectively, or
individually, the properties (including land and Improvements) described in
Exhibit I, and all related facilities, owned by the Asset Entities and which
shall be encumbered by and are more particularly described in the respective
Deeds of Trust; provided that, (i) following a disposition of a Cellular Site,
“Mortgaged Sites” shall mean each of the Mortgaged Sites that remain encumbered
by the Deeds of Trust as Collateral for the Notes, (ii) following a substitution
of a Cellular Site, “Mortgaged Sites” shall include the Replacement Cellular
Site added as part of such substitution if encumbered by a Deed of Trust and
shall exclude the Cellular Site released as part of such substitution and
(iii) following the addition of a Cellular Site pursuant to Section 2.12 that is
encumbered by a Deed of Trust, “Mortgaged Sites” shall include such additional
Cellular Site.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.

“Net Profit Agreement” shall mean, with respect to a Cellular Site, an agreement
between an Asset Entity and the Site Owner, pursuant to which the Asset Entity
agrees to pay to the Site Owner a portion of the Rents received in respect of
such Cellular Site.

“Non-Disturbance Agreement” shall mean a Non-Disturbance and Attornment
Agreement executed between an Asset Entity and the holder of a Lien on a Prepaid
Site, and providing that in the event of foreclosure of such Lien, the holder of
such Lien shall not terminate the Prepaid Site Agreement.

“Nonrecoverable Debt Service Advance” shall mean, as evidenced by a certificate
of an authorized officer of the determining party, any portion of a Debt Service
Advance previously made or to be made in respect of the Notes that, together
with any then outstanding Advances, as determined by the Servicer (or, if
applicable, the Indenture Trustee), in its reasonable good faith judgment, will
not be ultimately recoverable (with interest thereon) from late payments,
Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds or any other
recovery on or in respect of the Notes or from any funds on deposit in the
Collection Account. In making such determination, the relevant party may
consider only the obligations of the Obligors and the Guarantor under the terms
of the Transaction Documents as they may have been modified, the related
Cellular Sites in “as is” or then-current condition and the timing and
availability of anticipated cash flows as modified by such party’s assumptions
regarding the possibility and effect of future adverse changes, together with
such other factors, including but not limited to an estimate of future expenses,
timing of recovery, the inherent risk of a protracted period to complete
liquidation or the potential inability to liquidate collateral as a result of
intervening creditor claims or of a bankruptcy proceeding affecting an Obligor
or the Guarantor and the effect thereof on the existence, validity and priority
of any security interest encumbering the Assets, the Tenant Leases, the direct
and indirect equity interests in the Asset Entities, available cash on deposit
in the Lock Box Account attributable to the Tenant Leases and the Collection
Account and the net proceeds derived from any of the foregoing. The relevant
party may update or change its nonrecoverability determination at any time. Any
such determination made by the Servicer or the Indenture Trustee, as the case
may be, will be conclusive and binding on the Noteholders so long as it was made
in accordance with the Servicing Standard (in the case of the Servicer).

“Nonrecoverable Servicing Advance” shall mean, as evidenced by a certificate of
an authorized officer of the determining party, any portion of a Servicing
Advance previously made or to be made in respect of the Notes or a Cellular Site
that, together with any then outstanding Advances, as determined by the Servicer
(or, if applicable, the Indenture Trustee), in its reasonable good faith
judgment, will not be ultimately recoverable (with interest thereon) from late
payments, Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds or any
other recovery on or in respect of the Notes or such Cellular Site or from any
funds on deposit in the Collection Account. In making such determination, the
relevant party may consider only the

 

19



--------------------------------------------------------------------------------

obligations of the Obligors and the Guarantor under the terms of the Transaction
Documents as they may have been modified, the related Cellular Sites in “as is”
or then-current condition and the timing and availability of anticipated cash
flows as modified by such party’s assumptions regarding the possibility and
effect of future adverse changes, together with such other factors, including
but not limited to an estimate of future expenses, timing of recovery, the
inherent risk of a protracted period to complete liquidation or the potential
inability to liquidate collateral as a result of intervening creditor claims or
of a bankruptcy proceeding affecting an Obligor or the Guarantor and the effect
thereof on the existence, validity and priority of any security interest
encumbering the Assets, the Tenant Leases, the direct and indirect equity
interests in the Asset Entities, available cash on deposit in the Lock Box
Account attributable to the Tenant Leases and the Collection Account and the net
proceeds derived from any of the foregoing. The relevant party may update or
change its nonrecoverability determination at any time. Any such determination
made by the Servicer or the Indenture Trustee, as the case may be, will be
conclusive and binding on the Noteholders so long as it was made in accordance
with the Servicing Standard (in the case of the Servicer).

“Note Owners” shall mean, with respect to any Book-Entry Note, the Person who is
the beneficial owner of such Note as reflected on the books of the Depositary or
on the books of a Depositary Participant or on the books of an indirect
participating brokerage firm for which a Depositary Participant acts as agent.

“Note Principal Balance” shall mean, for any individual Note as of any date of
determination, the initial principal balance of such Note on the date of
issuance of such Note, as set forth on the face thereof, less any payment of
principal made in respect of such Note up to and including such determination
date.

“Note Rate” with respect to any Note, shall mean the interest rate applicable
thereto as set forth in the Series Supplement pursuant to which such Note was
issued.

“Note Register” and “Note Registrar” shall mean the register maintained and the
registrar appointed or otherwise acting pursuant to Section 2.02(a).

“Notes” shall mean the notes issued by the Issuer pursuant to this Indenture and
the Series Supplements.

“Obligations” shall mean the principal amount of the Outstanding Notes, accrued
interest thereon and all other obligations, liabilities and indebtedness of
every nature to be paid or performed by the Guarantor or any of the Obligors
under the Transaction Documents, including fees, costs and expenses, and other
sums now or hereafter owing, due or payable and whether before or after the
filing of a proceeding under the Bankruptcy Code by or against any of the
Guarantor or any of the Obligors, and the performance of all other terms,
conditions and covenants under the Transaction Documents.

“Obligors” shall have the meaning ascribed to it in the preamble hereto.

“Offering Memorandum” shall mean any offering memorandum pursuant to which Notes
are offered and sold by the Issuer.

 

20



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate signed by any Authorized
Officer of the Issuer, under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 15.01, and delivered to
the Indenture Trustee or the Servicer, as applicable.

“Operating Budget” shall mean, for any period, the budget for the Asset Entities
taken as a whole setting forth an estimate of all Operating Expenses of the
Asset Entities and any other expenses payable by the Asset Entities for the
Cellular Sites owned by the Asset Entities for such period, as the same may be
amended pursuant to Section 7.02(b).

“Operating Expenses” shall mean, for any period and without duplication, all
direct costs and expenses of operating and maintaining the Cellular Sites
(including the Management Fee) determined in accordance with GAAP plus all
Maintenance Capital Expenditures (i) less the cost of portfolio support
personnel provided by the Manager and (ii) excluding the impact on rent expense
of accounting for ground and other Cellular Site leases with fixed escalators on
a straight-line basis as required under Statement of Financial Accounting
Standards 13 in effect during such period. Operating Expenses do not include
discretionary Capital Expenditures made to acquire a Real Property Interest
comprising a Cellular Site, to exercise any buy-out right under any Net Profit
Agreement or to otherwise enhance the Operating Revenues of a Cellular Site.
Operating Expenses do not include Profit Sharing Revenue.

“Operating Revenues” shall mean, for any period, all revenues of the Asset
Entities from operation of the Cellular Sites or otherwise arising in respect of
the Cellular Sites that are properly allocable to the Cellular Sites for such
period in accordance with GAAP excluding the impact on revenue of accounting for
Tenant Leases with fixed escalators on a straight-line basis as required under
Statement of Financial Accounting Standards 13. Operating Revenues do not
include Profit Sharing Revenue.

“Opinion of Counsel” shall mean one or more written opinions of counsel which
shall be reasonably acceptable to and delivered to the addressee(s) thereof and
shall comply with any applicable requirements of Section 15.01.

“Other Company Collateral” shall have the meaning ascribed to it in
Section 14.01.

“Other Servicing Fees” shall mean the Special Servicing Fee, the Liquidation
Fee, the Workout Fee, the Cellular Site Acquisition Fee and the Cellular Site
Release/Substitution Fee.

“Outstanding” shall mean, as of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture, except:

(a) Notes theretofore cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

(b) Notes for the payment of which money in the necessary amount has been
theretofore deposited with the Indenture Trustee or any Paying Agent (other than
the

 

21



--------------------------------------------------------------------------------

Issuer) in trust for the Holders of such Notes (provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to this Indenture or provision for such notice has been made, satisfactory to
the Indenture Trustee);

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such first-mentioned Notes are
held by a protected purchaser;

provided, however, that in determining whether the Holders of the requisite
Outstanding Class Principal Balance of all Classes of Notes have given any
request, demand, authorization, direction, notice, consent, or waiver hereunder
or under any Transaction Document, Notes owned by the Issuer, any other obligor
upon the Notes or any Affiliate of the foregoing Persons shall be disregarded
and deemed not to be Outstanding, except that, in determining whether the
Indenture Trustee shall be protected in relying on any such request, demand,
authorization, direction, notice, consent, or waiver, only Notes that a
Responsible Officer of the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee establishes to the satisfaction of the Indenture
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not an Obligor, any other obligor upon the Notes or any Affiliate of
any of the foregoing Persons.

“Ownership Interest” shall mean, in the case of any Note, any ownership or
security interest in such Note as the Holder thereof and any other interest
therein, whether direct or indirect, legal or beneficial, as owner or as
pledgee.

“Participants” shall mean Clearstream Participants, DTC Participants or
Euroclear Participants, as applicable.

“Paying Agent” shall initially be (x) the Indenture Trustee, who is hereby
authorized by the Issuer to make payments as agent of the Issuer to and payments
from the Collection Account including payment of principal of or interest (and
premium, if any) on the Notes on behalf of the Issuer, or (y) any successor
appointed by the Indenture Trustee who (i) meets the eligibility standards for
the Indenture Trustee specified in Section 11.06 and (ii) is authorized to make
payments to and from the Collection Account including payment of principal of or
interest (and premium, if any) on the Notes.

“Payment Date” shall mean the 15th calendar day of each month or, if any such
day is not a Business Day, the next succeeding Business Day; provided that the
initial Payment Date for any Series of Notes may be specified in the applicable
Series Supplement.

“Percentage Interest” shall mean, with respect to any Note, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Note Principal Balance of such Note on such date, and the denominator of
which is (i) in relation to the Class to which such Note belongs, the Class
Principal Balance of the Class to which such Note belongs on such date and
(ii) in relation to the Series to which such Note belongs, the Class Principal
Balance of such Notes allocated to such Series to which such Note belongs on
such date.

 

22



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean, collectively, (i) Liens created pursuant to
the Transaction Documents; (ii) Liens for taxes, assessments, governmental
charges, levies or claims not yet due or which are being contested in good faith
by appropriate proceedings; (iii) zoning, subdivision and building laws and
regulations of general application to the Cellular Sites; (iv) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
(1) arising in the ordinary course of business which are not overdue for a
period of more than sixty (60) days or which are being contested in good faith
by appropriate proceedings or (2) for which the Asset Entities are adequately
indemnified by another party (other than an Affiliate); (v) with respect to a
Prepaid Site, the interests of the owner thereof; (vi) easements, rights-of-way,
licenses, restrictions, encroachments and other similar encumbrances incurred in
the ordinary course of the business of the Asset Entities or, with respect to
any Cellular Site, existing on the date of the acquisition of such Cellular
Site, which, in the aggregate, do not materially (1) interfere with the ordinary
conduct of the business of the Asset Entities, taken as a whole, or (2) impair
the use or operations of the interest of the Asset Entity in such Cellular Site;
(vii) Liens arising in connection with any Remedial Work (as to the Asset
Entities) not in excess of $500,000 in an aggregate amount at any time
outstanding (excluding any portion thereof for which such Asset Entity has been
indemnified by another party other than an Affiliate), with respect to which a
cash reserve in an amount equal to the remediation costs has been provided for
and funded; (viii) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self insurance
arrangements; (ix) Liens created by lease agreements, statute or common law to
secure the payments of rental amounts and other sums not yet delinquent
thereunder; (x) Liens on real property that is leased or occupied by an Asset
Entity pursuant to a Prepaid Site Agreement created or caused by the fee simple
owner thereof or arising out of the fee interest therein; (xi) Tenant Leases and
other licenses, sublicenses, leases or subleases granted by the Asset Entities
in the ordinary course of their businesses and not materially interfering with
the conduct of the business of the Asset Entities; (xii) Liens incurred or
created in the ordinary course of business on cash and cash equivalents to
secure performance of statutory obligations, surety or appeal bonds, performance
bonds, bids or tenders; (xiii) Liens securing the payment of judgments which do
not result in an Event of Default and which are being appealed and contested in
good faith, have been adequately bonded pending such appeal and with respect to
which enforcement has been stayed; (xiv) Liens arising as a consequence of Site
Owner Impositions; (xv) Liens affecting any interest in a Cellular Site that are
insured over by a Title Policy and (xvi) the rights of Site Owners under Net
Profit Agreements.

“Permitted Indebtedness” shall have the meaning ascribed to it in Section 7.16.

“Permitted Investments” shall have the meaning ascribed to it in the Cash
Management Agreement.

“Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, limited liability company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof.

“Plan” shall mean an “employee benefit plan” within the meaning of Section 3(3)
of ERISA which is subject to Title I of ERISA, a plan, individual retirement
account or other

 

23



--------------------------------------------------------------------------------

arrangement that is subject to Section 4975 of the Code or provisions under any
Similar Laws and an entity whose underlying assets are considered to include
“plan assets” of any such plan, account or arrangement.

“Post-ARD Additional Interest” shall have the meaning ascribed to it in
Section 2.10.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.10.

“Post-ARD Note Spread” for each Class and Series of the Notes, shall have the
meaning ascribed to it in the Series Supplement for such Series.

“Prepaid Easement” shall mean an easement interest in a Cellular Site pursuant
to an easement on land, rooftops or other structures that does not require the
grantee of such easement to make ongoing payments to the grantor of such
easement (excluding for the avoidance of doubt Profit Sharing Revenue).

“Prepaid Lease” shall mean a leasehold interest in a Cellular Site pursuant to a
lease on land, rooftops or other structures that does not require the lessee to
make ongoing payments of rent to the lessor (excluding for the avoidance of
doubt Profit Sharing Revenue).

“Prepaid Site” shall mean each Cellular Site that is situated on land, rooftops
or other structures that one of the Asset Entities acquires pursuant to a
Prepaid Site Agreement; provided that (i) following termination, sale or
assignment of a Prepaid Site pursuant to Section 7.23, “Prepaid Site” shall mean
each of the Cellular Sites that remain subject to a Prepaid Site Agreement,
(ii) following a substitution, with respect to a Replacement Cellular Site that
will be subject to a Prepaid Site Agreement, “Prepaid Site” shall include such
Replacement Cellular Site and shall exclude the replaced Cellular Site and
(iii) following the addition of a Cellular Site pursuant to Section 2.12 that is
subject to a Prepaid Site Agreement, “Prepaid Site” shall include such Cellular
Site.

“Prepaid Site Agreement” shall mean, with respect to a Prepaid Lease, the
applicable lease agreement and, with respect to a Prepaid Easement, the
applicable easement agreement.

“Prepaid Site Default” shall mean any breach or default or event on the part of
an Asset Entity that with the giving of notice or passage of time would
constitute a breach or default by such Asset Entity under any Prepaid Site
Agreement.

“Prepayment Consideration” shall mean any Yield Maintenance paid in connection
with a principal prepayment on, or other early collection of principal of, any
Class of Notes.

“Prepayment Lockout Period” shall mean for any Series, the period specified as
such in the Series Supplement for such Series, or, if not so specified, the
period ending on but excluding the second (2nd) anniversary of the Closing Date
of such Series.

 

24



--------------------------------------------------------------------------------

“Prepayment Period” shall mean for any Series, the period specified as such in
the Series Supplement for such Series.

“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.

“Profit Sharing Revenue” shall mean, with respect to any Collection Period and a
Cellular Site, the portion, if any, of the Rents and Receipts received by an
Asset Entity in respect of such Cellular Site that such Asset Entity has agreed
to pay to the Site Owner pursuant to a Net Profit Agreement and which is
attributable to such Collection Period.

“Qualified Institutional Buyer” shall mean a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act.

“Quarterly Advance Rents Reserve Deposits” shall have the meaning set forth in
the Cash Management Agreement.

“Rated Final Payment Date” with respect to any Series, shall have the meaning
ascribed to it in the Series Supplement for such Series.

“Rating Agencies” shall mean, with respect to any action or event in regards to
a Series of Notes, the rating agencies specified as such in the Series
Supplement for such Series.

“Rating Agency Confirmation” shall have the meaning ascribed to it in applicable
Series Supplement with respect to any transaction or matter in regards to any
Series and Class of Notes; provided that if such term is not specified in the
Series Supplement with respect to a Series of Notes, then a “Rating Agency
Confirmation” with respect to any transaction or matter in question concerning
such Series of Notes shall mean confirmation from each Rating Agency that such
transaction or matter will not result in a downgrade, qualification, or
withdrawal of the then current ratings of any Class of Notes (or the placing of
such Class on negative credit watch or ratings outlook in contemplation of any
such action with respect thereto).

“Rating Criteria” with respect to any Person, shall mean that (i) the short-term
unsecured debt obligations of such Person are rated at least “P-1” by Moody’s
and “F-1” by Fitch, if deposits are held by such Person for a period of less
than one month, or (ii) the long-term unsecured debt obligations of such Person
are rated at least “Aa2” by Moody’s and “A” by Fitch, if deposits are held by
such Person for a period of one month or more.

“Real Property Interests” shall mean the interests in real property, including
interests in Prepaid Easements, Prepaid Leases and Fee Sites, which are
interests in land, rooftops or other structures on which Site Space is allocated
to Tenants pursuant to Tenant Leases for the placement of the Tenants’ tower and
wireless communication equipment and other purposes.

“Receipts” shall mean all revenues, receipts and other payments to the Asset
Entities of every kind arising from their ownership, operation or management of
the Cellular Sites, including without limitation, all warrants, stock options,
or equity interests in any tenant, licensee or other Person occupying space at,
or providing services related to or for the benefit of,

 

25



--------------------------------------------------------------------------------

the Cellular Sites received by or on behalf of such Asset Entities in lieu of
rent or other payment, but excluding, (i) any amounts received by or on behalf
of such Asset Entities that constitute the property of a Person other than an
Asset Entity (including, without limitation, all revenues, receipts and other
payments arising from the ownership, operation or management of properties by
Affiliates of such Asset Entities) and (ii) security deposits received under a
Tenant Lease, unless and until such security deposits are applied to the payment
of amounts due under such Tenant Lease. For the avoidance of doubt, Receipts
include Profit Sharing Revenue.

“Record Date” shall mean with respect to payments made on any Payment Date, the
close of business on the last Business Day of the month immediately preceding
the month in which such Payment Date occurs and with respect to payments made on
any other date such date as shall be established by the Indenture Trustee in
respect thereof.

“Regulation S” shall mean Regulation S promulgated under the Securities Act.

“Regulation S Global Note” shall mean with respect to any Series and Class of
Notes, a single global Note representing such Series and Class offered and sold
outside the United States in reliance on Regulation S, a single global Note, in
definitive, fully registered form without interest coupons, which Note bears a
Regulation S Legend.

“Regulation S Legend” shall mean, with respect to any Series and Class of Notes,
a legend generally to the effect that such Series and Class of Notes may not be
offered, sold, pledged or otherwise transferred in the United States or to a
U.S. Person prior to the date that is 40 days following the later of the
commencement of the offering of the Notes and the Closing Date except pursuant
to an exemption from the registration requirements of the Securities Act.

“Release Date” shall mean, with respect to any Series of Notes, the date that is
40 days following the later of (i) the Closing Date for such Series and (ii) the
commencement of the initial offering of such Notes in reliance on Regulation S.

“Release Price” shall mean, in relation to the disposition of a Cellular Site,
an amount equal to the greater of (i) 125% of the Allocated Note Amount of such
Cellular Site and (ii) such amount as will result in the pro forma DSCR
following the proposed disposition being equal to or greater than the DSCR
immediately prior to the disposition.

“Remedial Work” shall mean any investigation, site monitoring, cleanup or other
remedial work of any kind required to be performed by any Asset Entity under
applicable Environmental Laws because of or in connection with any presence or
release of any Hazardous Materials on, under or from any Cellular Site.

“Rent Roll” shall mean, collectively, a rent roll for each of the Cellular Sites
certified by the Issuer and substantially in the form of Exhibit C.

“Rents” shall mean the monies owed to the Asset Entities by the Tenants pursuant
to the Tenant Leases.

“Replacement Cellular Site” shall have the meaning ascribed to it in
Section 7.30.

 

26



--------------------------------------------------------------------------------

“Requesting Party” shall have the meaning ascribed to it in Section 11.11(c).

“Reserve Sub-Account” shall mean the non-interest bearing segregated trust
sub-accounts of the Collection Account established by the Issuer with the
Indenture Trustee for the purpose of holding funds in the Reserves including:
(a) the Impositions and Insurance Reserve Sub-Account, (b) the Cash Trap Reserve
Sub-Account, (c) the Advance Rents Reserve Sub-Account, (d) the Expense Reserve
Sub-Account and (e) the Debt Service Reserve Sub-Account.

“Reserves” shall mean the reserves held by or on behalf of the Indenture Trustee
pursuant to this Indenture or the other Transaction Documents, including without
limitation, the reserves held in the Reserve Sub-Accounts.

“Responsible Officer” shall mean, when used with respect to the Indenture
Trustee, any officer within the corporate trust department of the Indenture
Trustee, including any trust officer or any other officer of the Indenture
Trustee who customarily performs functions similar to those performed by the
persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture and when used with respect to an
Obligor, shall mean an Executive Officer of the Issuer.

“Rule 144A” shall mean Rule 144A promulgated under the Securities Act and any
successor provision thereto.

“Rule 144A Global Note” shall mean, with respect to any Series and Class of
Notes, a single global Note representing such Series and Class, in definitive,
fully registered form without interest coupons, which Note does not bear a
Regulation S Legend.

“Rule 144A Information” shall mean the information required to be delivered
pursuant to Rule 144(A)(d)(4) under the Securities Act to permit compliance with
Rule 144A in connection with resales of the Notes pursuant to Rule 144A.

“Scheduled Defeasance Payments” shall mean with respect to a particular Series,
payments on or prior to, but as close as possible to (i) each Payment Date after
the date of defeasance and through and including the first Payment Date that
occurs prior to the Prepayment Period for such Series in amounts equal to the
scheduled payments of interest on the Notes, payments of Monthly Amortization
Amounts (if applicable) and payments of Indenture Trustee Fee, Workout Fees,
Servicing Fees, Other Servicing Fees and any other amounts due and owing to the
Servicer, if any, due on such dates under this Indenture and (ii) the first
Payment Date that occurs prior to the Prepayment Period for such Series in an
amount equal to the outstanding principal balance of each Class of Notes of such
Series.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

“Semi-Annual Advance Rents Reserve Deposits” shall have the meaning set forth in
the Cash Management Agreement.

 

27



--------------------------------------------------------------------------------

“Series” shall mean a series of Notes issued pursuant to this Indenture and a
related Indenture Supplement.

“Series 2012-1 Notes” shall mean the Series 2012-1 Notes issued on the Initial
Closing Date under this Indenture and the related Series Supplement.

“Series 2012-2 Notes” shall mean the Series 2012-2 Notes issued on the Initial
Closing Date under this Indenture and the related Series Supplement.

“Series Supplement” shall mean an Indenture Supplement that authorizes a
particular Series.

“Servicer” shall have the meaning set forth in the Servicing Agreement.

“Servicer Remittance Date” shall have the meaning ascribed to it in the
Servicing Agreement.

“Servicer Termination Event” shall have the meaning ascribed to it in the
Servicing Agreement.

“Servicing Advances” shall have the meaning set forth in the Servicing
Agreement.

“Servicing Agreement” shall mean the Servicing Agreement between the Servicer
and the Indenture Trustee dated as of the Initial Closing Date (and as may be
amended, restated, supplemented or modified from time to time).

“Servicing Fee” shall have the meaning set forth in the Servicing Agreement.

“Servicing Report” shall have the meaning set forth in the Servicing Agreement.

“Servicing Standard” shall have the meaning set forth in the Servicing
Agreement.

“Similar Law” shall mean the provisions under any federal, state, local,
non-U.S. or other laws or regulations that are similar to the fiduciary
responsibility provisions of Title I of ERISA or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code.

“Site Owner” shall mean, in respect of any Prepaid Site, the fee owner of such
site.

“Site Owner Impositions” shall mean property taxes and assessments and similar
charges that are assessed against the fee interest of a Site Owner in respect of
a Prepaid Site that, if not paid, would result in a Lien upon such Prepaid Site
that would be senior to the interest of the relevant Asset Entity in such
Prepaid Site.

“Site Space” shall mean the space on Cellular Sites that is leased, subleased or
licensed by a Site Owner or an Asset Entity to Tenants under a Tenant Lease.

 

28



--------------------------------------------------------------------------------

“SNDA” shall have the meaning ascribed to it in Section 7.11.

“Special Servicing Fee” shall have the meaning ascribed to it in the Servicing
Agreement.

“Special Servicing Period” shall mean any period of time during which any of the
Notes constitute Specially Serviced Notes (as such term is defined in the
Servicing Agreement).

“Supplemental Financial Information” shall mean (i) commencing with the 2013
fiscal year, a comparison of budgeted expenses and the actual expenses for the
prior fiscal year (or in the case of the 2012 fiscal year, from the Initial
Closing Date) and, for periods after March 2012, the corresponding fiscal period
in such prior year, and (ii) such other financial reports as the subject entity
shall routinely and regularly prepare, or can reasonably prepare, as requested
by the Indenture Trustee or the Servicer.

“Survey” shall mean with respect to any Cellular Site, a current survey of such
Cellular Site, certified to the Title Company and the Indenture Trustee and its
successors and assigns, prepared by a professional land surveyor licensed in the
state in which the Cellular Site is located and which contains (i) a legal
description of the real property on which such Cellular Site is situated that
matches the legal description contained in the Title Policy relating to such
Cellular Site and (ii) a certification of whether the surveyed property is
located in a flood hazard area.

“Targeted Amortization Amount” shall mean with respect to a Class of Notes in a
particular Series on any Payment Date, the amount set forth in the Series
Supplement for such Class and Series of Notes and such Payment Date.

“Tenant” shall mean the Person who leases, subleases, licenses or enters into
any other agreement in respect of Site Space from the Asset Entities pursuant to
a Tenant Lease.

“Tenant Lease” shall mean the lease, sublease or license by which the Asset
Entities lease, sublease or license Site Space to Tenants and shall in any event
include all Master Agreements.

“Tenant Quality Tests” shall mean with respect to any termination, substitution
or disposition of a Cellular Site, that after giving effect thereto each of the
following shall be true: (1) the percentage of Annualized Run Rate Revenues for
all Cellular Sites attributable to telephony/broadband Tenants and tower
operators, taken together, is not less than 95%, (2) the percentage of
Annualized Run Rate Net Cash Flow for all Cellular Sites attributable to
Mortgaged Sites is not less than 98% and (3) the percentage of Annualized Run
Rate Revenues for all Cellular Sites attributable to Tenants that have an
investment grade rating is not less than 60%.

“Title Company” shall mean any one or more of the following: Chicago Title
Insurance Company, First American Title Insurance Company, Land America
Financial Group, Inc. or such other title company reasonably acceptable to the
Servicer.

 

29



--------------------------------------------------------------------------------

“Title Policy” shall mean an ALTA mortgagee policy of title insurance pertaining
to a Deed of Trust on any Cellular Site issued by a Title Company to the
Indenture Trustee that: (1) provides coverage in an amount at least equal to
100% of the Allocated Note Amount of such Cellular Site on the Initial Closing
Date or such later date as such Cellular Site becomes a Mortgaged Site,
(2) insures the Indenture Trustee that such Deed of Trust creates a valid first
priority lien on the related Mortgaged Site, free and clear of all exceptions
from coverage other than exclusions of the type and scope set forth in such
policies as in effect on the Initial Closing Date (as modified by the terms of
any endorsements), (3) contains the endorsements set forth in Exhibit H to the
extent available in the applicable jurisdiction and (4) names the Indenture
Trustee and its successors and assigns as the insured.

“Top 100 BTA” shall mean the top 100 basic trading areas based on population, as
delineated by the most recent Rand McNally Commercial Atlas & Marketing Guide
(or such comparable measure used by FCC to determine service areas for wireless
licenses), as extended and revised by the FCC from time to time.

“Transaction Documents” shall mean the Notes, the Indenture, the Indenture
Supplements, the Holdco Guaranty, the Management Agreement, the Servicing
Agreement, the Cash Management Agreement, the Deeds of Trust, the Account
Control Agreement, the Global Assignment and Acceptance Agreement and all other
documents executed by the Guarantor or any Obligor in connection with the
issuance of the Notes. For the avoidance of doubt, the term “Transaction
Documents” shall not include the Tenant Leases or agreements or instruments that
create Real Property Interests.

“Transfer” shall mean any direct or indirect transfer, sale, pledge,
hypothecation, or other form of assignment of any Ownership Interest in a Note.

“Transferee” shall mean any Person who is acquiring by Transfer any Ownership
Interest in a Note.

“Transferor” shall mean any Person who is disposing by Transfer any Ownership
Interest in a Note.

“Trust Estate” shall mean all money, instruments, rights and other property that
are subject or intended to be subject to the Lien created by this Indenture and
the Deeds of Trust for the benefit of the Noteholders (including, without
limitation, all property and interests Granted to the Indenture Trustee),
including all proceeds thereof.

“UCC” shall mean the Uniform Commercial Code in the state of New York.

“United States” shall mean any state, Puerto Rico, Guam, American Samoa, the
U.S. Virgin Islands and other territories or possessions of the United States of
America, except with respect to U.S. federal income tax matters in which case it
shall have the meaning given to it in the Code.

“Unpaid Monthly Amortization Amount” shall mean with respect to a Class of Notes
of a particular Series, as of any date of determination, the amount, if any, of
the Monthly Amortization Amount with respect to such Class and Series of Notes
on the Payment Date immediately preceding such date that was not paid on such
preceding Payment Date.

 

30



--------------------------------------------------------------------------------

“Unseasoned Cellular Site” shall mean any Cellular Site that has been owned by
an Asset Entity for less than twelve (12) full calendar months.

“U.S. Persons” shall mean U.S. Persons within the meaning of Rule 902(k) of the
Securities Act.

“Valuation Expert” shall mean an Independent valuation expert.

“Value Reduction Amount” shall mean, with respect to the Notes, upon the
Servicer’s reasonable determination that an Event of Default is likely to occur
or following an Event of Default or on the Anticipated Repayment Date for any
Series (if the Notes of such Series are not paid in full on the Anticipated
Repayment Date), an amount (calculated by a Valuation Expert appointed by the
Servicer as of the Determination Date immediately following such Event of
Default or any such Anticipated Repayment Date, and, for so long as such Event
of Default shall be continuing or until the Notes not paid on the related
Anticipated Repayment Date have been paid in full, on each subsequent
Determination Date) equal to the excess (if any) of: (a) the sum, without
duplication, of (i) the aggregate of the Outstanding Class Principal Balance of
each Class of Notes, (ii) all unpaid interest to the extent not advanced on the
Notes (net of the Servicing Fee, Indenture Trustee Fee and Other Servicing
Fees), (iii) all accrued but unpaid Servicing Fee, Indenture Trustee Fee, and
Other Servicing Fees, (iv) all related unreimbursed Advances (plus accrued
interest thereon), (v) all unreimbursed Additional Issuer Expenses, (vi) all
accrued but unpaid interest on any unreimbursed Advances and (vii) all currently
due and unpaid real estate taxes and assessments and insurance premiums
(including renewal premiums) payable by an Asset Entity (in each case net of any
amounts escrowed or held in the Impositions and Insurance Reserve Sub-Account
allocated thereto), over (b) an amount equal to 90% of the Enterprise Value as
most recently determined by such Valuation Expert pursuant to the Servicing
Agreement.

“Value Reduction Amount Interest Restoration Amount” shall have the meaning
ascribed to it in Section 5.01(a)(xii).

“Voting Rights” shall mean the voting rights evidenced by the respective Notes
as determined in accordance with Section 12.04.

“Workout Fee” shall have the meaning ascribed to it in the Servicing Agreement.

“Yield Maintenance” shall mean the excess, if any, of (x) the present value on
the date of prepayment (by acceleration or otherwise) of all future installments
of principal and interest that the Issuer would otherwise be required to pay on
such Class of Notes (or portion thereof) being prepaid from the date of such
prepayment to and including the first Payment Date that occurs prior to the
Prepayment Period applicable to such Notes absent such prepayment and assuming
(i) with respect to any Class of Notes in respect of which the payment of the
Monthly Amortization Amounts is required, that monthly payments of principal on
such Class of Notes are made based upon the Targeted Amortization Amount (and
with interest calculated under clause (x) above calculated based on the
principal balance of such Class of Notes as reduced by

 

31



--------------------------------------------------------------------------------

each such principal payment), and (ii) that the remaining principal balance of
such Class of Notes (after taking into account all payments of the Targeted
Amortization Amount, if applicable) is paid on the Payment Date prior to the
Prepayment Period, with such present value determined by the use of a discount
rate equal to the sum of (a) the yield to maturity (adjusted to a “mortgage
equivalent basis” pursuant to the standards and practices of the Securities
Industry and Financial Markets Association), on the date of such prepayment of
the United States Treasury Security having the term to maturity closest to such
Payment Date, plus (b) 0.50% over (y) the Class Principal Balance being prepaid
on the date of such prepayment.

Section 1.02 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

(f) all references to “$” are to United States dollars unless otherwise stated;

(g) any agreement, instrument or statute defined or referred to in this
Indenture or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its permitted successors and assigns;

(h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Indenture, shall refer to this Indenture as a whole and not to
any particular provision of this Indenture, and Section, Schedule and Exhibit
references are to this Indenture unless otherwise specified; and

(i) whenever the phrase “in direct order of alphabetical designation” or
“highest alphabetical designation” or a similar phrase is used herein, it shall
be construed to mean beginning with the letter “A” and ending with the letter
“Z”; if any Series or Class is also given a numerical designation (e.g., “A1” or
“A2”) the significance thereof shall be set forth in the related Series
Supplement.

 

32



--------------------------------------------------------------------------------

ARTICLE II

THE NOTES

Section 2.01 The Notes.

(a) The Notes shall be substantially in the form attached as Exhibit A hereto;
provided, however, that any of the Notes may be issued with appropriate
insertions, omissions, substitutions and variations, and may have imprinted or
otherwise reproduced thereon such legend or legends, not inconsistent with the
provisions of this Indenture, as may be required to comply with any law or with
rules or regulations pursuant thereto, or with the rules of any securities
market in which the Notes may be admitted to trading, or to conform to general
usage. The Notes shall be issuable in book-entry form and in accordance with
Section 2.03 beneficial ownership interests in the Book-Entry Notes shall
initially be held and transferred through the book-entry facilities of the
Depositary; provided, however, that Notes purchased by Accredited Investors that
are not Qualified Institutional Buyers will be delivered in fully registered,
certificated form (“Definitive Notes”). The Notes shall be issued in minimum
denominations of $25,000 and in any whole dollar denominations in excess
thereof; provided, however, that in accordance with Section 2.03, Notes issued
in registered form to Accredited Investors that are not Qualified Institutional
Buyers shall be issued in minimum denominations of $100,000 and in integral
multiples of $1,000 in excess thereof.

(b) The Notes shall be executed by manual signature by an authorized officer of
the Issuer. Notes bearing the manual signatures of individuals who were at any
time the authorized officers of the Issuer shall be entitled to all benefits
under this Indenture, subject to the following sentence, notwithstanding that
such individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of such Notes. No Note shall be entitled to any benefit under this
Indenture, or be valid for any purpose, however, unless there appears on such
Note a certificate of authentication substantially in the form provided for
herein executed by the Indenture Trustee by manual signature, and such
certificate of authentication upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. All Notes shall be dated the date of their authentication.

(c) The aggregate principal amount of the Notes which may be authenticated and
delivered under this Indenture shall be unlimited.

Section 2.02 Registration of Transfer and Exchange of Notes.

(a) The Issuer may, at its own expense, appoint any Person with appropriate
experience as a securities registrar to act as Note Registrar hereunder;
provided, that in the absence of any other Person appointed in accordance
herewith acting as Note Registrar, the Indenture Trustee agrees to act in such
capacity in accordance with the terms hereof. The Note Registrar shall be
subject to the same standards of care, limitations on liability and rights to
indemnity as the Indenture Trustee, and the provisions of Sections 11.01, 11.02,
11.03, 11.04, 11.05(b), and 11.05(c) shall apply to the Note Registrar to the
same extent that they apply to the Indenture Trustee and with the same rights of
recovery. Any Note Registrar appointed in

 

33



--------------------------------------------------------------------------------

accordance with this Section 2.02(a) may at any time resign by giving at least
30 days’ advance written notice of resignation to the Indenture Trustee, the
Servicer and the Issuer. The Issuer may at any time terminate the agency of any
Note Registrar appointed in accordance with this Section 2.02(a) by giving
written notice of termination to such Note Registrar, with a copy to the
Servicer.

At all times during the term of this Indenture, there shall be maintained at the
office of the Note Registrar a Note Register in which, subject to such
reasonable regulations as the Note Registrar may prescribe, the Note Registrar
shall provide for the registration of Notes and of transfers and exchanges of
Notes as herein provided. The Issuer, the Servicer and the Indenture Trustee
shall have the right to inspect the Note Register or to obtain a copy thereof at
all reasonable times, and to rely conclusively upon a certificate of the Note
Registrar as to the information set forth in the Note Register.

Upon written request of any Noteholder of record made for purposes of
communicating with other Noteholders with respect to their rights under the
Indenture (which request must be accompanied by a copy of the communication that
the Noteholder proposes to transmit), the Note Registrar, within 30 days after
the receipt of such request, must afford the requesting Noteholder access during
normal business hours to, or deliver to the requesting Noteholder a copy of, the
most recent list of Noteholders held by the Note Registrar. Every Noteholder, by
receiving such access, agrees with the Note Registrar and the Indenture Trustee
that neither the Note Registrar nor the Indenture Trustee will be held
accountable in any way by reason of the disclosure of any information as to the
names and addresses of any Noteholder, regardless of the source from which such
information was derived.

(b) No transfer, sale, pledge or other disposition of any Note or interest
therein shall be made unless such transfer, sale, pledge or other disposition is
exempt from the registration and/or qualification requirements of the Securities
Act and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws.

If a transfer of any Note that constitutes a Definitive Note is to be made
without registration under the Securities Act (other than in connection with the
initial issuance of the Notes or a transfer of a Book-Entry Note to a successor
Depositary as contemplated by Section 2.03(c)), then the Note Registrar shall
refuse to register such transfer unless it receives (and, upon receipt, may
conclusively rely upon) either: (i) a certificate from the Noteholder desiring
to effect such transfer substantially in the form attached hereto as Exhibit B-5
or Exhibit B-6 and a certificate from the prospective Transferee substantially
in the form attached hereto as Exhibit B-3 or Exhibit B-4; or (ii) an Opinion of
Counsel satisfactory to the Note Registrar to the effect that such transfer may
be made without registration under the Securities Act (which Opinion of Counsel
shall not be an expense of the Issuer, the Servicer, the Indenture Trustee or
the Note Registrar in their respective capacities as such), together with the
written certification(s) as to the facts surrounding such transfer from the
Noteholder desiring to effect such transfer and/or such Noteholder’s prospective
Transferee on which such Opinion of Counsel is based.

If a transfer of any interest in a Rule 144A Global Note is to be made without
registration under the Securities Act (other than in connection with the initial
issuance of the

 

34



--------------------------------------------------------------------------------

Book-Entry Notes), then the Note Owner desiring to effect such transfer shall be
required to obtain either (i) a certificate from such Note Owner’s prospective
Transferee substantially in the form attached as Exhibit B-1, or (ii) an Opinion
of Counsel (which Opinion of Counsel shall not be an expense of the Issuer, the
Servicer, the Indenture Trustee or the Note Registrar in their respective
capacities as such), to the effect that such transfer may be made without
registration under the Securities Act. Except as provided in the following two
paragraphs, no interest in a Rule 144A Global Note for any Class of Book-Entry
Notes shall be transferred to any Person who takes delivery other than in the
form of an interest in such Rule 144A Global Note. If any Transferee of an
interest in a Rule 144A Global Note for any Class of Book-Entry Notes does not,
in connection with the subject Transfer, deliver to the Transferor the Opinion
of Counsel or the certification described in the second preceding sentence, then
such Transferee shall be deemed to have represented and warranted that all the
certifications set forth in Exhibit B-1 are, with respect to the subject
Transfer, true and correct.

Notwithstanding the preceding paragraph, any interest in a Rule 144A Global Note
for a Class of Book-Entry Notes may be transferred (without delivery of any
certificate or Opinion of Counsel described in clauses (i) and (ii) of the first
sentence of the preceding paragraph) by any Person designated in writing by the
Issuer to any Person who takes delivery in the form of a beneficial interest in
a Regulation S Global Note for such Class of Notes upon delivery to the Note
Registrar of such written orders and instructions as are required under the
Applicable Procedures of the Depositary, Clearstream and Euroclear to direct the
Indenture Trustee to debit the account of a DTC Participant by a denomination of
interests in such Rule 144A Global Note, and credit the account of a DTC
Participant by a denomination of interests in such Regulation S Global Note,
that is equal to the denomination of beneficial interests in the Class of Notes
to be transferred. Upon delivery to the Note Registrar of such orders and
instructions, the Indenture Trustee, subject to and in accordance with the
Applicable Procedures of the Depositary, shall reduce the denomination of the
Rule 144A Global Note in respect of the applicable Class of Notes and increase
the denomination of the Regulation S Global Note for such Class by the
denomination of the beneficial interest in such Class specified in such orders
and instructions.

Also notwithstanding the foregoing, any interest in a Rule 144A Global Note with
respect to any Class of Book-Entry Notes may be transferred by any Note Owner
holding such interest to any Accredited Investor (other than a Qualified
Institutional Buyer) that takes delivery in the form of a Definitive Note of the
same Class as such Rule 144A Global Note upon delivery to the Note Registrar and
the Indenture Trustee of (i) such certifications and/or opinions as are
contemplated by the second paragraph of this Section 2.02(b) and (ii) such
written orders and instructions as are required under the Applicable Procedures
of the Depositary to direct the Indenture Trustee to debit the account of a DTC
Participant by the denomination of the transferred interests in such Rule 144A
Global Note. Upon delivery to the Note Registrar of the certifications and/or
opinions contemplated by the second paragraph of this Section 2.02(b), the
Indenture Trustee, subject to and in accordance with the Applicable Procedures
of the Depositary, shall reduce the denomination of the subject Rule 144A Global
Note by the denomination of the transferred interests in such Rule 144A Global
Note, and shall cause a Definitive Note of the same Class as such Rule 144A
Global Note, and in a denomination equal to the reduction in the denomination of
such Rule 144A Global Note, to be executed, authenticated and delivered in
accordance with this Indenture to the applicable Transferee.

 

35



--------------------------------------------------------------------------------

Except as provided in the next paragraph, no beneficial interest in a Regulation
S Global Note for any Class of Book-Entry Notes shall be transferred to any
Person who takes delivery other than in the form of a beneficial interest in
such Regulation S Global Note. On or prior to the Release Date, a Note Owner
desiring to effect any such Transfer shall be required to obtain from such Note
Owner’s prospective Transferee a written certification substantially in the form
set forth in Exhibit B-2 hereto certifying that such Transferee is not a U.S.
Person (as defined under Regulation S). On or prior to the Release Date,
beneficial interests in the Regulation S Global Note for each Class of
Book-Entry Notes may be held only through Euroclear or Clearstream. The
Regulation S Global Note for each Class of Book-Entry Notes shall be deposited
with the DTC Custodian and registered in the name of Cede & Co. as nominee of
the Depositary.

Notwithstanding the preceding paragraph, after the Release Date, any interest in
a Regulation S Global Note for a Class of Book-Entry Notes may be transferred to
any Person designated in writing by the Issuer to any Person who takes delivery
in the form of a beneficial interest in the Rule 144A Global Note for such Class
of Notes upon delivery to the Note Registrar of such written orders and
instructions as are required under the Applicable Procedures of the Depositary,
Clearstream and Euroclear to direct the Indenture Trustee to debit the account
of a DTC Participant by a denomination of interests in such Regulation S Global
Note, and credit the account of a DTC Participant by a denomination of interests
in such Rule 144A Global Note, that is equal to the denomination of beneficial
interests in the Class of Notes to be transferred. Upon delivery to the Note
Registrar of such orders and instructions, the Indenture Trustee, subject to and
in accordance with the Applicable Procedures of the Depositary, shall reduce the
denomination of the Regulation S Global Note in respect of the applicable Class
of Notes and increase the denomination of the Rule 144A Global Notes for such
Class by the denomination of the beneficial interest in such Class specified in
such orders and instructions.

Neither the Issuer, the Initial Purchaser, the Indenture Trustee nor the Note
Registrar shall be obligated to register or qualify any Class of Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of any Note or interest
therein without registration or qualification. Any Noteholder or Note Owner
desiring to effect a transfer, sale, pledge or other disposition of any Note or
interest therein shall, and does hereby agree to, indemnify the Obligors, the
Initial Purchasers, the Indenture Trustee, the Manager, the Servicer and the
Note Registrar against any liability that may result if such transfer, sale,
pledge or other disposition is not exempt from the registration and/or
qualification requirements of the Securities Act and any applicable state
securities laws or is not made in accordance with such federal and state laws.

(c) No transfer of any Note or any interest therein shall be made to any Plan or
to any Person who is directly or indirectly acquiring such Note on behalf of, as
fiduciary of, as trustee of, or with the assets of, a Plan, except in each such
case, in accordance with the following provisions of this Section 2.02(c). Any
attempted or purported transfer of a Note in violation of this Section 2.02(c)
will be null and void and vest no rights in any purported Transferee.

 

36



--------------------------------------------------------------------------------

The Note Registrar shall refuse to register the transfer of a Note that
constitutes a Definitive Note or a transfer of an interest in a Book-Entry Note
that following such purported transfer will constitute a Definitive Note, unless
it has received from the prospective Transferee a certification that either:

(i) such prospective Transferee is not a Plan and is not directly or indirectly
purchasing such Note or any interest in such Note on behalf of, as fiduciary of,
as trustee of, or with assets of, a Plan; or

(ii) such purchase by such Transferee of such Note or any interest therein will
not result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a similar violation of any applicable Similar Laws.

It is hereby acknowledged that either of the forms of certification attached
hereto as Exhibits B-3 and B-4 is acceptable for purposes of clauses (i) and
(ii) of the preceding sentence.

The Note Owner desiring to effect a transfer of an interest in a Book-Entry Note
(other than a transfer of an interest in a Book-Entry Note that following such
purported transfer will constitute a Definitive Note which transfer shall be
subject to the forms of certification attached hereto as Exhibits B-3 and B-4 as
provided for above) shall obtain from its prospective Transferee a certification
that either:

(i) such prospective Transferee is not a Plan and is not directly or indirectly
purchasing such Note or any interest in such Note on behalf of, as fiduciary of,
as trustee of, or with assets of, a Plan; or

(ii) such purchase by such Transferee of such Note or any interest therein will
not result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a similar violation of any applicable Similar Laws.

It is hereby acknowledged that either of the forms of certification attached
hereto as Exhibits B-1 and B-2 is acceptable for purposes of clauses (i) and
(ii) of the preceding sentence.

(d) If a Person is acquiring a Note as a fiduciary or agent for one or more
accounts, such Person shall be required to deliver to the Note Registrar a
certification to the effect that, and such other evidence as may be reasonably
required by the Note Registrar to confirm that, it has (i) sole investment
discretion with respect to each such account and (ii) full power to make the
applicable foregoing acknowledgments, representations, warranties,
certifications and/or agreements with respect to each such account as set forth
in subsections (b) and/or (c) of this Section 2.02.

(e) Subject to the preceding provisions of this Section 2.02, upon surrender for
registration of transfer of any Note at the offices of the Note Registrar
maintained for such purpose, one or more new Notes of authorized denominations
of the same Class and Series evidencing a like aggregate principal balance shall
be executed, authenticated and delivered, in the name of the designated
transferee or transferees, in accordance with Section 2.01(b).

 

37



--------------------------------------------------------------------------------

(f) At the option of any Noteholder, its Notes may be exchanged for other Notes
of authorized denominations of the same Class and Series evidencing a like
aggregate principal balance, upon surrender of the Notes to be exchanged at the
offices of the Note Registrar maintained for such purpose. Whenever any Notes
are so surrendered for exchange, the Notes which the Noteholder making the
exchange is entitled to receive shall be executed, authenticated and delivered
in accordance with Section 2.01(b).

(g) Every Note presented or surrendered for transfer or exchange shall (if so
required by the Note Registrar) be duly endorsed by, or be accompanied by a
written instrument of transfer in a form satisfactory to, the Note Registrar
duly executed by the Noteholder thereof or his attorney duly authorized in
writing.

(h) No service charge shall be imposed for any transfer or exchange of Notes,
but the Indenture Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of Notes.

(i) All Notes surrendered for transfer and exchange shall be physically canceled
by the Note Registrar, and the Note Registrar shall dispose of such canceled
Notes in accordance with its standard procedures.

(j) The Note Registrar shall provide to each of the other parties hereto, upon
reasonable written request and at the expense of the requesting party, an
updated copy of the Note Register.

Section 2.03 Book-Entry Notes.

(a) Each Class and Series of Notes shall initially be issued as one or more
Notes registered in the name of the Depositary or its nominee and, except as
provided in Section 2.03(c), transfer of such Notes may not be registered by the
Note Registrar unless such transfer is to a successor Depositary that agrees to
hold such Notes for the respective Note Owners with Ownership Interests therein.
Such Note Owners shall hold and, subject to Sections 2.02(b) and 2.02(c)
transfer their respective ownership interests in and to such Notes through the
book-entry facilities of the Depositary and, except as provided in
Section 2.03(c), shall not be entitled to Definitive Notes in respect of such
ownership interests. Notes of each Class and Series of Notes initially sold in
reliance on Rule 144A shall be represented by the Rule 144A Global Note for such
Class and Series, which shall be deposited with the DTC Custodian for the
Depositary and registered in the name of Cede & Co. as nominee of the
Depositary. Notes of each Class and Series of Notes initially sold in offshore
transactions in reliance on Regulation S shall be represented by the Regulation
S Global Note for such Class and Series, which shall be deposited with the DTC
Custodian. All transfers by Note Owners of their respective ownership interests
in the Book-Entry Notes shall be made in accordance with the procedures
established by the DTC Participant or brokerage firm representing each such Note
Owner. Each DTC Participant shall only transfer the ownership interests in the
Book-Entry Notes of Note Owners it represents or of brokerage firms for which it
acts as agent in accordance with the Depositary’s normal procedures.

 

38



--------------------------------------------------------------------------------

(b) The Issuer, the Servicer, the Indenture Trustee and the Note Registrar shall
for all purposes, including the making of payments due on the Book-Entry Notes,
deal with the Depositary as the authorized representative of the Note Owners
with respect to such Notes for the purposes of exercising the rights of
Noteholders hereunder. The rights of Note Owners with respect to the Book-Entry
Notes shall be limited to those established by law and agreements between such
Note Owners and the DTC Participants and indirect participating brokerage firms
representing such Note Owners. Multiple requests and directions from, and votes
of, the Depositary as holder of the Book-Entry Notes with respect to any
particular matter shall not be deemed inconsistent if they are made with respect
to different Note Owners. The Indenture Trustee may establish a reasonable
record date in connection with solicitations of consents from or voting by
Noteholders and shall give notice to the Depositary of such record date.

(c) Notes initially issued in book-entry form will thereafter be issued as
Definitive Notes to applicable Note Owners or their nominees, rather than to DTC
or its nominee, only (i) if the Issuer advises the Indenture Trustee in writing
that DTC is no longer willing or able to properly discharge its responsibilities
as Depositary with respect to such Notes and the Issuer is unable to locate a
qualified successor or (ii) in connection with the transfer by a Note Owner of
an interest in a Global Note to an Accredited Investor that is not a Qualified
Institutional Buyer. Upon the occurrence of the event described in clause (i) of
the preceding sentence, the Indenture Trustee will be required to notify, in
accordance with DTC’s procedures, all DTC Participants (as identified in a
listing of DTC Participant accounts to which each Class and Series of Book-Entry
Notes is credited) through DTC of the availability of such Definitive Notes.
Upon surrender to the Note Registrar of any Class of Book-Entry Notes (or any
portion of any Class thereof) by the Depositary, accompanied by re-registration
instructions from the Depositary for registration of transfer, Definitive Notes
in respect of such Class (or portion thereof) and Series shall be executed and
authenticated in accordance with Section 2.01(b) and delivered to the Note
Owners identified in such instructions. None of the Issuer, the Servicer, the
Indenture Trustee or the Note Registrar shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Notes for purposes of evidencing ownership of any Book-Entry Notes, the
registered holders of such Definitive Notes shall be recognized as Noteholders
hereunder and, accordingly, shall be entitled directly to receive payments on,
to exercise Voting Rights with respect to, and to transfer and exchange such
Definitive Notes, subject to the conditions and restrictions contained in
Section 2.02.

Section 2.04 Mutilated, Destroyed, Lost or Stolen Notes. If (i) any mutilated
Note is surrendered to the Note Registrar, or the Note Registrar receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Indenture Trustee and the Note Registrar such
security or indemnity as may be reasonably required by them to hold each of them
harmless, then, in the absence of actual notice to the Indenture Trustee or the
Note Registrar that such Note has been acquired by a bona fide purchaser, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
new Note of the same Class and Series and of like Note Principal Balance shall
be executed, authenticated and delivered in accordance with Section 2.01(b).
Upon the issuance of any new Note under this Section 2.04, the Indenture Trustee
and the Note Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the reasonable fees and expenses

 

39



--------------------------------------------------------------------------------

of the Indenture Trustee and the Note Registrar) connected therewith. Any
replacement Note issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership such Note, as if originally issued, whether
or not the lost, stolen or destroyed Note shall be found at any time.

Section 2.05 Persons Deemed Owners. Prior to due presentment for registration of
transfer, the Issuer, the Servicer, the Indenture Trustee and any agent of any
of them may treat the Person in whose name any Note is registered as the owner
of such Note for the purpose of receiving payments pursuant to Article V and for
all other purposes whatsoever, and neither the Issuer, the Servicer, Indenture
Trustee, the Note Registrar or any agent of any of them shall be affected by
notice to the contrary.

Section 2.06 Certification by Note Owners.

(a) Each Note Owner is hereby deemed, by virtue of its acquisition of an
ownership interest in the Book-Entry Notes, to agree to comply with the transfer
requirements of Section 2.02(c).

(b) To the extent that under the terms of this Indenture it is necessary to
determine whether any Person is a Note Owner, the Indenture Trustee may
conclusively rely on a certificate of such Person in such form as shall be
reasonably acceptable to the Indenture Trustee and shall specify the Class,
Series and Note Principal Balance of the Book-Entry Note beneficially owned;
provided, however, that none of the Indenture Trustee or the Note Registrar
shall knowingly recognize such Person as a Note Owner if such Person, to the
Knowledge of a Responsible Officer of the Indenture Trustee or the Note
Registrar, as the case may be, acquired its ownership interest in a Book-Entry
Note in violation of Section 2.02(c) or if such Person’s certification that it
is a Note Owner is in direct conflict with information Known by, or made Known
in writing to, the Indenture Trustee or the Note Registrar, with respect to the
identity of a Note Owner. The Indenture Trustee and the Note Registrar shall
each exercise its reasonable discretion in making any determination under this
Section 2.06(b) and afford any Person providing information with respect to its
Note Ownership of any Book-Entry Note an opportunity to resolve any
discrepancies between the information provided and any other information
available to the Indenture Trustee or the Note Registrar, as the case may be. If
any request would require the Indenture Trustee to determine the beneficial
owner of any Note, the Indenture Trustee may condition its making such a
determination on the payment by the applicable Person of any and all costs and
expenses incurred or reasonably anticipated to be incurred by the Indenture
Trustee in connection with such request or determination.

Section 2.07 Notes Issuable in Series.

The Notes of the Issuer may be issued in one or more Series. Each Series shall
be issued pursuant to a Series Supplement (it being understood that a single
Series Supplement may provide for more than one Series). There shall be
established in one or more Series Supplements, prior to the issuance of Notes of
any Series:

(i) the title of the Notes of such Series (which shall distinguish the Notes of
such Series from Notes of other Series);

 

40



--------------------------------------------------------------------------------

(ii) any limit upon the aggregate principal balance of the Notes of such Series
that may be authenticated and delivered under this Indenture (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes of such Series pursuant to Section 2.04 or
2.06);

(iii) the date or dates on which the principal of the Notes of such Series is
payable;

(iv) the rate or rates at which the Notes of such Series shall bear interest, if
any, or the method by which such rate shall be determined, the date or dates
from which such interest shall accrue, the interest payment dates on which such
interest shall be payable and the record dates for the determination of Holders
to whom interest is payable (in each to the extent such items are not specified
herein or if specified herein to the extent such items are modified by such
Series Supplement);

(v) what action by the Issuer is necessary to satisfy the condition of obtaining
and/or delivering a Rating Agency Confirmation hereunder from the applicable
Rating Agencies; and

(vi) any other terms of such Series (which terms shall not be inconsistent with
the provisions of this Indenture except to the extent that such Series
Supplement also constitutes an amendment of this Indenture pursuant to Article
XIII).

The Notes of a Series may have more than one settlement or issue date. The Notes
of each Series will be assigned to one or more Classes and, with respect to any
Series of Notes issued after the Initial Closing Date, shall satisfy the
requirements of Section 2.12(b) as of the date of issuance.

Section 2.08 Principal Amortization. On each Payment Date prior to the
Anticipated Repayment Date for a Series, so long as neither an Amortization
Period nor an ARD Period is then in effect and no Event of Default has occurred
and is continuing, funds in the Collection Account in amount equal to the lesser
of the Monthly Amortization Amount for such Payment Date and the amount of funds
available for such purpose as provided below under Section 5.01(b)(iii) and
(b)(v) will be applied to repay the principal amount of such Series of Notes.
Prior to the Anticipated Repayment Date for a Series, unless an Amortization
Period or ARD Period commences, after and during the continuance of an Event of
Default or as otherwise provided in Section 7.06, no other principal shall be
required to be paid with respect to such Series, except as provided in
Section 2.09. During an Amortization Period or ARD Period or after and during
the continuance of an Event of Default, all Excess Cash Flow shall be applied as
set forth in Section 5.01(b).

Section 2.09 Prepayments.

(a) The Issuer may not optionally prepay the Notes in whole or in part except as
expressly set forth in this Indenture. Prior to the end of the Prepayment
Lockout Period of a Series, the Issuer may not prepay the Notes of such Series
in whole or in part unless (A) such prepayment on the Notes of such Series is
made (i) in order to cure a breach of a representation or warranty or other
defaults with respect to a particular Cellular Site, (ii) in accordance with

 

41



--------------------------------------------------------------------------------

Section 7.04(c), Section 7.06, Section 7.29 or Section 7.32 or (iii) as provided
in Section 2.09(b) and (B) the prepayment is accompanied by any applicable
Prepayment Consideration. From and after the end of the Prepayment Lockout
Period of a Series, the Issuer may optionally prepay the Notes of such Series in
whole or in part at any time and from time to time; provided that such
prepayment is accompanied by any applicable Prepayment Consideration if such
prepayment occurs prior to the Prepayment Period of such Series subject to such
prepayment and, if such prepayment occurs on any day other than a Payment Date,
is accompanied by payment of interest that would have accrued on the principal
amount prepaid through the last day of the then current Interest Accrual Period.
After giving effect to any unreimbursed Advances, including Advance Interest
thereon owing to the Indenture Trustee and the Servicer, optional prepayments
(other than those funded by application of amounts on deposit in the Cash Trap
Reserve Sub-Account) are not subject to the priority of payments described in
Section 5.01.

(b) In connection with each disposition of a Cellular Site as contemplated in
Section 7.29, the Issuer shall prepay the Notes in an amount equal to the
Release Price for such disposed Cellular Site (and pay the current obligations
of the Indenture Trustee and the Servicer, along with the Indenture Trustee Fee,
Servicing Fee and Other Servicing Fees, in each case to the extent sufficient
funds have not been deposited in the Collection Account for distribution on the
applicable Payment Date) together with any applicable Prepayment Consideration
if such prepayment of any Class of Notes of a Series occurs prior to the
Prepayment Period of such Series. Any funds remaining in the Liquidated Site
Replacement Account that are required to be applied to prepay the Notes shall be
applied, first, to pay the Servicer and the Indenture Trustee all amounts then
due to each of them hereunder and under the other Transaction Documents
(including, but not limited to, outstanding Advances, Advance Interest, unpaid
Additional Issuer Expenses, and all unpaid fees, expenses and indemnification
due to the Servicer and the Indenture Trustee hereunder and under the other
Transaction Documents), and second, to prepay the Notes with any applicable
Prepayment Consideration; provided, that the payment of such Prepayment
Consideration shall be subordinated and paid in the order of priority specified
in Section 5.01(a)(xv).

(c) Partial optional or mandatory prepayments made in conformity with the
provisions of this Section 2.09 will be applied to the Classes of all Notes of
all Series in direct order of alphabetical designation; provided that optional
prepayments (other than those funded by application of amounts on deposit in the
Cash Trap Reserve Sub-Account) may be directed by the Issuer to be applied to
the Notes of a particular Series in direct order of alphabetical designation.

(d) Prepayment Consideration will be payable in connection with any optional
prepayment of a Series of Notes prior to the Prepayment Period applicable to
such Series. In addition, Prepayment Consideration will be payable (i) in
connection with any prepayments made from Excess Cash Flow following an Event of
Default pursuant to Section 5.01(a)(xii), (ii) in connection with prepayments
made in connection with dispositions of Cellular Sites pursuant to Section 7.29
or Section 7.32 and (iii) in connection with the condemnation of Cellular Sites
pursuant to Section 7.06, in each case only to the extent that such Prepayment
Consideration becomes due. For the avoidance of doubt, no Prepayment
Consideration shall be payable with respect to (i) prepayments made from Excess
Cash Flow during an Amortization Period or ARD Period or (ii) payments based
upon any Monthly Amortization Amount. Any Prepayment

 

42



--------------------------------------------------------------------------------

Consideration due will be paid in accordance with the priorities set forth in
Section 5.01(a). Prepayment Consideration that is not paid when due if funds are
not available to make such payment pursuant to Section 5.01(a) will not bear
interest.

Section 2.10 Post-ARD Additional Interest. Additional interest (“Post-ARD
Additional Interest”) shall begin to accrue in respect of each Series of Notes
during such Series’ ARD Period on the Note Principal Balance of each Note of
such Series at a per annum rate (each, a “Post-ARD Additional Interest Rate”)
equal to the rate determined by the Servicer to be the greater of (i) 5% per
annum and (ii) the amount, if any, by which the sum of the following exceeds the
Note Rate for such Note: (A) the yield to maturity (adjusted to a “mortgage
equivalent basis” pursuant to the standards and practices of the Securities
Industry and Financial Markets Association) on the applicable Anticipated
Repayment Date for such Note of the United States Treasury Security having a
term closest to seven (7) years plus (B) 5%, plus (C) the Post-ARD Note Spread
applicable to such Note. The Servicer shall provide written notice to the
Indenture Trustee of the Post-ARD Additional Interest Rate. In no event shall
the Indenture Trustee be obligated to recalculate or verify the Post-ARD
Additional Interest Rate. The Post-ARD Additional Interest accrued for any Note
will not be payable until the Note Principal Balance of all Notes has been
reduced to zero, and the Value Reduction Amount Interest Restoration Amount has
been reduced to, or is equal to, zero, and until such time, the Post-ARD
Additional Interest will be deferred and added to any Post-ARD Additional
Interest previously deferred and remaining unpaid (the “Deferred Post-ARD
Additional Interest”). Deferred Post-ARD Additional Interest will not bear
interest.

Section 2.11 Defeasance.

(a) At any time prior to the Payment Date that occurs prior to the Prepayment
Period of any outstanding Series (such Payment Date, the “Defeasance Payment
Date”), the Issuer may obtain the release from all covenants of this Indenture
relating to ownership and operation of the Cellular Sites by delivering United
States government securities that provide for payments which replicate the
required payments and scheduled amortization payments due under the Transaction
Documents with respect to all of the Notes then outstanding, including without
limitation, the Indenture Trustee Fee and any other amounts due and owing to the
Indenture Trustee, if any, Workout Fees, Servicing Fees, Other Servicing Fees
and any other amounts due and owing to the Servicer, if any, through the
Defeasance Payment Date for each Series of Notes (including payment in full of
the principal of the Notes on the related Defeasance Payment Date); provided,
that (i) no Event of Default has occurred and is continuing and (ii) the Issuer
shall pay or deliver on the date of such defeasance (the “Defeasance Date”)
(a) all interest accrued and unpaid on the Outstanding Class Principal Balance
of each Class of Notes to but not including the Defeasance Date (and, if the
Defeasance Date is not a Payment Date, the interest that would have accrued to
but not including the next Payment Date), (b) all other sums then due under each
Class of Notes and all other Transaction Documents executed in connection
therewith, including any costs incurred in connection with such defeasance, and
(c) U.S. government securities providing for payments equal to the Scheduled
Defeasance Payments. In addition, the Issuer shall deliver to the Servicer on
behalf of the Indenture Trustee (1) a security agreement granting the Indenture
Trustee a first priority perfected security interest on the U.S. government
securities so delivered by the Issuer, (2) an Opinion of Counsel as to the
enforceability and perfection of such security interest, (3) a confirmation by
an Independent

 

43



--------------------------------------------------------------------------------

certified public accounting firm that the U.S. government securities so
delivered are sufficient to pay all interest due from time to time after the
Defeasance Date (or if the Defeasance Date is not a Payment Date, due after the
next Payment Date) and all principal due upon maturity for each Class of Notes,
and all Indenture Trustee Fee and any other amounts due and owing to the
Indenture Trustee, if any, Workout Fees, Servicing Fees, Other Servicing Fees
and any other amounts due and owing to the Servicer, if any and (4) a Rating
Agency Confirmation. The Issuer, pursuant to the security agreement described
above, shall authorize and direct that the payments received from the U.S.
government securities shall be made directly to the Indenture Trustee and
applied to satisfy the obligations of the Issuer under the Notes and the other
Transaction Documents.

(b) If the Asset Entities will continue to own any material assets other than
the U.S. government securities delivered in connection with the defeasance, the
Issuer shall establish or designate a special-purpose bankruptcy-remote
successor entity acceptable to the Indenture Trustee, with respect to which a
substantive non-consolidation Opinion of Counsel reasonably satisfactory to the
Indenture Trustee has been delivered to the Indenture Trustee and to transfer to
that entity the pledged U.S. government securities. The new entity shall assume
the obligations of the Issuer under the Notes being defeased and the security
agreement and the Obligors and the Guarantor shall be relieved of their
obligations in respect thereof under the Transaction Documents. The Issuer shall
pay Ten Dollars ($10) to such new entity as consideration for assuming such
obligations.

Section 2.12 New Cellular Sites; Additional Notes.

(a) From time to time, the Issuer may add one or more Cellular Sites and the
related Tenant Leases may be added as additional collateral for the Notes (by
contributing such Cellular Sites to an existing Asset Entity (each such Cellular
Site, an “Additional Cellular Site”) or by contributing one or more Additional
Asset Entities to the Issuer (each such Cellular Site, an “Additional Obligor
Cellular Site”)); provided that in connection with each such addition the
following conditions are satisfied, as certified to the Servicer and the
Indenture Trustee by the Manager in accordance with Section 2.12(c): (i) after
giving effect to such acquisition, each of the Tenant Quality Tests are
satisfied, (ii) during a Special Servicing Period, the Servicer consents
thereto, (iii) the Indenture Trustee and the Servicer will have received such
Opinions of Counsel (consistent with the legal opinions delivered on the Initial
Closing Date) as may be reasonably requested, (iv) the Issuer shall, or shall
have caused the applicable Asset Entity to, have reimbursed the Indenture
Trustee and the Servicer for all third party out-of-pocket costs and expenses
incurred by the Indenture Trustee and the Servicer in relation to such addition,
(v) the Issuer represents that it has conducted its customary environmental
review with respect to such Additional Cellular Site or Additional Obligor
Cellular Site and that based upon such review, it is not aware of any material
environmental liabilities affecting such Cellular Site, (vi) if any such
Additional Cellular Site or Additional Obligor Cellular Site is a Mortgaged
Site, a Deed of Trust, a Title Policy and a Survey with respect thereto (unless
the general survey exception in the Title Policy for such Mortgaged Site is
eliminated without a Survey with respect thereto); provided that the Indenture
Trustee and the Servicer shall have no obligation to review or verify the
contents of such documents and (vii) if such Cellular Site is an Additional
Obligor Cellular Site, a Joinder Agreement executed by the applicable Additional
Asset Entity and delivered to the Indenture Trustee; provided that the Indenture
Trustee and the Servicer shall have no obligation to review or verify the
contents of such documents.

 

44



--------------------------------------------------------------------------------

(b) The Issuer may issue additional Notes (“Additional Notes”) pursuant to a
Series Supplement in one or more Classes; provided that if any Notes (other than
the Additional Notes) will remain outstanding after the issuance of such
Additional Notes (such Notes, the “Continuing Notes”) the following conditions
shall have been satisfied with respect to such issuance: (a) the Additional
Notes of a particular Class shall rank pari passu with the Continuing Notes, if
any, of the Class of Notes bearing the same Class designation (regardless of
Series or date of issuance) and such Additional Notes will have an expected
maturity date thereof which is no earlier than the Anticipated Repayment Date
for any Series of Continuing Notes; (b) at least one Rating Agency for each
Series of Continuing Notes has assigned a rating to each Class of Additional
Notes which rating is at least equivalent to the ratings then assigned to the
Continuing Notes of such Class by such Rating Agency for such Class, if any
(regardless of Series); (c) a Rating Agency Confirmation with respect to each
Series of Continuing Notes is obtained from each Rating Agency that rated such
Series of Continuing Notes; (d) the pro forma DSCR after such issuance is not
less than 1.75x and (e) the Issuer receives an Opinion of Counsel (which opinion
may contain similar assumptions and qualifications as are contained in the
Opinion of Counsel with respect to the tax treatment of the Notes delivered on
the Initial Closing Date) to the effect that the issuance of such Additional
Notes will not (x) cause any of the Continuing Notes to be deemed to have been
exchanged for a new debt instrument pursuant to Treasury Regulations § 1.1001-3
or (y) cause the Issuer to be taxable as other than a partnership or disregarded
entity for U.S. federal income tax purposes.

(c) In connection with the addition of any Additional Cellular Sites or
Additional Obligor Cellular Sites pursuant to Section 2.12(a), the Issuer shall
deliver to the Indenture Trustee and the Servicer, an Officer’s Certificate that
includes a certification that the applicable conditions of Section 2.12(a) have
been satisfied.

ARTICLE III

ACCOUNTS

Section 3.01 Establishment of Collection Account and Reserve Sub-Accounts.

(a) The Issuer has established an Eligible Account with the Indenture Trustee,
in the Indenture Trustee’s name for the benefit of the Noteholders, to serve as
the collection account (such account, and any account replacing the same in
accordance with this Indenture and the Cash Management Agreement, the
“Collection Account”; and the depositary institution in which the Collection
Account is maintained, the “Collection Account Bank”). The Collection Account
contains Reserve Sub-Accounts which may be maintained as separate ledger
accounts and need not be separate Eligible Accounts and which are more
particularly described in the Cash Management Agreement. The Collection Account
and the Reserve Sub-Accounts shall be non-interest bearing segregated trust
accounts under the sole dominion and control of the Indenture Trustee (which
dominion and control may be exercised by the Servicer as provided in
Section 2.01 of the Servicing Agreement or other designee of the Indenture
Trustee); and except as expressly provided hereunder or in the Cash Management
Agreement, the Obligors shall not

 

45



--------------------------------------------------------------------------------

have the right to control or direct the investment or payment of funds therein.
The Obligors may elect to change any financial institution in which the
Collection Account shall be maintained if such institution is no longer an
Eligible Bank, subject to the immediately preceding sentence.

(b) The Issuer shall pay all reasonable out-of-pocket costs and expenses
incurred by the Indenture Trustee in connection with the transactions and other
matters contemplated by this Section 3.01, including but not limited to, the
Indenture Trustee’s reasonable attorneys’ fees and expenses, and all reasonable
fees and expenses of the Collection Account Bank, including without limitation
their reasonable attorneys’ fees and expenses.

Section 3.02 Deposits to Collection Account. On each Business Day, the Manager
shall cause to be transferred into the Collection Account, all available funds
on deposit in the Lock Box Account as of the close of business on such Business
Day that constitute Receipts; provided that it is understood that standing
instructions to the banks that hold the related Lock Box Account shall be deemed
to satisfy the requirements of this Section 3.02; provided further that the
Indenture Trustee shall not be responsible for monitoring the Lock Box Account
and all fees, expenses and indemnity amounts payable to any entity that is
holding such Lock Box Account shall, with respect to such account, be treated as
costs and expenses borne by the Issuer and paid as Additional Issuer Expenses.

Section 3.03 Withdrawals from Collection Account. The Indenture Trustee may,
from time to time and in accordance with the direction of the Servicer (except
to pay or reimburse itself for any fees, expenses or indemnity amounts owed to
it), make withdrawals from the Collection Account as necessary for any of the
following purposes and without regard to the priorities set forth in Article V:
(i) to pay to itself the Indenture Trustee Fee, (ii) at the Servicer’s request,
to pay the Servicer the Servicing Fee then owing and, if an Event of Default has
occurred and is continuing or after the Anticipated Repayment Date of such
Series, any other Other Servicing Fees then owing, each of which shall be
payable at the times and in the amounts described in the Servicing Agreement,
(iii) to pay or reimburse the Servicer and the Indenture Trustee, at the
Servicer’s or Indenture Trustee’s request, as applicable, for Advances made by
each and not previously reimbursed, together with Advance Interest thereon, in
each case as set forth in this Indenture with respect to Debt Service Advances
or the Servicing Agreement with respect to Servicing Advances, (iv) to pay,
reimburse or indemnify the Servicer and the Indenture Trustee, at the Servicer’s
or Indenture Trustee’s request, as applicable, for any other amounts payable,
reimbursable or indemnifiable pursuant to the terms of this Indenture or the
other Transaction Documents, (v) to pay any other Additional Issuer Expenses,
(vi) to pay to the persons entitled thereto any amounts deposited in error and
(vii) to clear and terminate the Collection Account on the date there are no
Notes Outstanding.

Section 3.04 Application of Funds in Collection Account. Funds in the Collection
Account shall be allocated to the Reserve Sub-Accounts in accordance with
Section 5.01(a) of this Indenture and Section 3.03 of the Cash Management
Agreement

Section 3.05 Application of Funds after Event of Default. If an Event of Default
shall occur and be continuing, then notwithstanding anything to the contrary in
this Article III, the Servicer (acting on behalf of the Indenture Trustee) shall
have all of the rights and remedies of the Indenture Trustee available under
applicable law and under the Transaction

 

46



--------------------------------------------------------------------------------

Documents. Without limitation of the foregoing, for so long as an Event of
Default exists, the Indenture Trustee (solely at the direction of the Servicer)
shall apply any and all funds in the Accounts and all other cash reserves held
by or on behalf of the Indenture Trustee against all or any portion of any of
the Obligations; provided, however, that any such payments in respect of amounts
due on the Notes will be made in accordance with the priorities set forth in
Article V. The provisions of this Section are subject to the provisions of
Sections 10.01 and 11.01(a).

ARTICLE IV

RESERVES

Section 4.01 Security Interest in Reserves; Other Matters Pertaining to
Reserves.

(a) The Obligors hereby grant to the Indenture Trustee a security interest in
and to all of the Obligors’ right, title and interest in and to the Account
Collateral, including the Reserves, as security for payment and performance of
all of the Obligations hereunder and under the other Transaction Documents. The
Reserves constitute Account Collateral and are subject to the security interest
in favor of the Indenture Trustee created herein and all provisions of this
Indenture and the other Transaction Documents pertaining to Account Collateral.
All Permitted Investments will mature no later than one Business Day prior to
each Payment Date or otherwise when such funds are required to be distributed
pursuant to Section 5.01.

(b) In addition to the rights and remedies provided in Article III and elsewhere
herein, upon the occurrence and during the continuance of any Event of Default,
the Servicer (acting on behalf of the Indenture Trustee) shall have all rights
and remedies pertaining to the Reserves as are provided for in any of the
Transaction Documents or under any applicable law. Without limiting the
foregoing, upon and at all times after the occurrence and during the continuance
of an Event of Default, the Indenture Trustee at the written direction of the
Servicer, in its sole and absolute discretion, but subject to the Servicing
Standard, may use the Reserves (or any portion thereof) for any purpose,
including but not limited to any combination of the following: (i) payment of
any of the Obligations including the Yield Maintenance (if any) applicable upon
such payment in such order as Servicer may determine in its sole discretion;
provided, however, that such application of funds shall not cure or be deemed to
cure any default and provided, further, that any payments on the Notes will be
made in accordance with the priorities set forth in Article V;
(ii) reimbursement of the Indenture Trustee and Servicer for any actual losses
or expenses and outstanding fees (including, without limitation, reasonable
legal fees); (iii) payment for the work or obligation for which such Reserves
were reserved or were required to be reserved; and (iv) application of the
Reserves in connection with the exercise of any and all rights and remedies
available to the Servicer acting on behalf of the Indenture Trustee at law or in
equity or under this Indenture or pursuant to any of the other Transaction
Documents. Nothing contained in this Indenture shall obligate the Servicer to
apply all or any portion of the funds contained in the Reserves during the
continuance of an Event of Default to payment of the Notes or (except as
provided in the proviso to clause (i) of this Section 4.01(b)) in any specific
order of priority.

 

47



--------------------------------------------------------------------------------

Section 4.02 Funds Deposited with Indenture Trustee.

(a) Permitted Investments; Return of Reserves to Obligors. Unless otherwise
expressly provided herein, all funds of the Obligors which are deposited with
the Collection Account Bank as Reserves hereunder shall be invested by the
Collection Account Bank in one or more Permitted Investments at the direction of
the Issuer in accordance with the Cash Management Agreement and any investment
income with respect thereto shall be credited to the related Reserve
Sub-Account. After repayment of all of the Obligations, all funds held as
Reserves will be promptly returned to, or as directed by, the Issuer.

(b) Funding at Closing. The Issuer shall deposit with the Indenture Trustee the
amounts necessary to fund each of the Reserves as set forth below. Deposits into
the Reserves on any Closing Date may occur by deduction from the amount of
proceeds of the issuance of the Notes on such Closing Date that otherwise would
be disbursed to the Issuer, followed by deposit of the same into the applicable
Reserve Sub-Account in accordance with the Cash Management Agreement on such
Closing Date. Notwithstanding such deductions, such Notes shall be deemed for
all purposes to be fully paid on the date of issuance of such Notes.

Section 4.03 Impositions and Insurance Reserve. On the Initial Closing Date, the
Obligors shall deposit with the Collection Account Bank $200,000 for credit to
the Impositions and Insurance Reserve Sub-Account and, pursuant to this
Indenture and the Cash Management Agreement, the Indenture Trustee shall, at the
written direction of the Servicer, deposit from Collections available for such
purpose under Article V on each Business Day during each Collection Period into
a Reserve Sub-Account (such Reserve Sub-Account, the “Impositions and Insurance
Reserve Sub- Account”), an amount such that the amount on deposit in the
Impositions and Insurance Reserve Sub-Account as of the last day of such
Collection Period will equal the amount (based solely upon information provided
by the Manager) for all Impositions and Insurance Premiums (provided that any
amounts in respect of blanket policies shall include only that portion of
Insurance Premiums allocated to the coverage provided for the Cellular Sites)
that will be payable with respect to the Cellular Sites during the immediately
succeeding Collection Period (said funds, together with any interest thereon and
additions thereto, the “Impositions and Insurance Reserve”). If at any time the
Servicer (solely in reliance upon a written request received from the Manager)
reasonably determines that the amount in the Impositions and Insurance Reserve
Sub-Account will not be sufficient to pay the Impositions and Insurance Premiums
when due, the Indenture Trustee shall (at the written direction of the Servicer)
increase the monthly deposits by the amount that the Servicer has determined (in
reliance on the Manager’s written request) is sufficient to make up the
deficiency and, in such instance, the Issuer shall deposit with the Collection
Account Bank within ten (10) Business Days of a written demand by the Indenture
Trustee, for credit to the Impositions and Insurance Reserve Sub-Account, a sum
of money which the Servicer has determined (in reliance on the Manager’s written
request), together with such monthly deposits, will be sufficient to make the
payment of each such charge (but, with respect to blanket policies, only that
portion of the Insurance Premiums allocated to the coverage provided for the
Asset Entities and the Cellular Sites) at least ten (10) Business Days prior to
the date initially due. The Asset Entities will provide the Indenture Trustee
(with copies delivered simultaneously to the Servicer) at least one (1) Business
Day prior to each Payment Date, copies of paid bills or statements for the prior
Collection Period accompanied by an Officer’s Certificate. At the Manager’s
election and written direction, with written notice simultaneously delivered to
the Servicer (provided no Event of Default has occurred and is continuing), the
Indenture Trustee shall, from funds

 

48



--------------------------------------------------------------------------------

available in the Impositions and Insurance Reserve, (x) pay the Impositions and
Insurance Premiums directly, (y) disburse to the Obligors an amount sufficient
to pay the Impositions and Insurance Premiums or (z) reimburse the Obligors for
Impositions and Insurance Premiums previously paid by the Obligors.

Section 4.04 Advance Rents Reserve. On the Initial Closing Date, the Issuer
shall deposit with the Collection Account Bank $1,377,000. Pursuant to the Cash
Management Agreement, the Asset Entities will deposit, or instruct the
Collection Account Bank to deposit, (i) the Annual Advance Rents Reserve
Deposit, (ii) the Semi-Annual Advance Rents Reserve Deposit and (iii) the
Quarterly Advance Rents Reserve Deposit, subject in each case to adjustment
based on the late payments made by Tenants. Such amounts shall be deposited into
a Reserve Sub-Account (said Reserve Sub-Account, the “Advance Rents Reserve
Sub-Account”, and said funds, the “Advance Rents Reserve”) for deposit of such
Advance Rents Reserve Deposit and such Advance Rents Reserve Deposit shall be
held, allocated and disbursed in accordance with the terms and conditions of the
Cash Management Agreement. The Advance Rents Reserve Sub-Account shall not
include Profit Sharing Revenue.

Section 4.05 Expense Reserve. Pursuant to this Indenture and the Cash Management
Agreement, the Indenture Trustee shall deposit into a Reserve Sub-Account (such
Reserve Sub-Account, the “Expense Reserve Sub-Account”) from Collections
available for such purpose under Article V on each Business Day during each
Collection Period, an amount such that the amount on deposit in the Expense
Reserve Sub-Account as of the last day of such Collection Period will equal the
amount of the Servicing Fee, the Indenture Trustee Fee and Other Servicing Fees
due on the Payment Date following the last day of such Collection Period (the
“Expense Reserve”), as directed by the Servicer in writing, and such funds in
the Expense Reserve Sub-Account shall be held, allocated and disbursed in
accordance with the terms and conditions of the Cash Management Agreement.

Section 4.06 Cash Trap Reserve. If a Cash Trap Condition shall occur, then, from
and after the date that it is determined that a Cash Trap Condition has occurred
(which shall be based upon the financial reporting required to be delivered
pursuant to Section 7.02(a)(iv)) and for so long as such Cash Trap Condition
continues to exist, all Collections available for such purpose under Article V
(except as otherwise expressly provided below) shall be deposited with the
Indenture Trustee and held in a Reserve Sub-Account (such Reserve Sub-Account,
the “Cash Trap Reserve Sub-Account”) in accordance with the terms of the Cash
Management Agreement and this Indenture (said funds, together with any interest
thereon, the “Cash Trap Reserve”). Prior to the commencement of an Amortization
Period or an ARD Period, if such Cash Trap Condition ceases to exist and if no
Event of Default has occurred and is continuing, any funds then on deposit in
the Cash Trap Reserve Sub-Account shall be released to the Issuer. On (i) the
first Payment Date to occur on or after the commencement of an Amortization
Period or an ARD Period, (ii) the first Payment Date after the occurrence of an
Event of Default that is continuing or (iii) on any Payment Date at the
direction of the Issuer, the Indenture Trustee will at the written direction of
the Servicer apply all funds on deposit in the Cash Trap Reserve Sub-Account to
reimbursement of the Indenture Trustee and the Servicer in respect of
unreimbursed Advances (including Advance Interest thereon) or any other amounts
then due to the Servicer or the Indenture Trustee hereunder or under the other
Transaction Documents (including, but not limited to, outstanding Advances,
Advance Interest, unpaid Additional Issuer Expenses, and all

 

49



--------------------------------------------------------------------------------

unpaid fees, expenses, and indemnification due to the Servicer and the Indenture
Trustee hereunder and under the other Transaction Documents), and the remaining
amount thereof shall be deposited in the Debt Service Reserve Sub-Account and
applied to payment of the Notes on such Payment Date (including any required
Yield Maintenance) in accordance with Section 5.01(b).

ARTICLE V

ALLOCATION OF COLLECTIONS; PAYMENTS TO NOTEHOLDERS

Section 5.01 Allocations and Payments.

(a) On each Business Day during each Collection Period, Available Funds for such
Payment Date in the Collection Account will be applied by the Indenture Trustee
(all in accordance with the Servicing Report) in the following order of priority
(in each case, to the extent of Available Funds remaining in the Collection
Account on such day after taking into account allocations and payments of a
higher priority but subject to the rights of the Servicer and the Indenture
Trustee pursuant to Article III and Article IV):

(i) to the Advance Rents Reserve Sub-Account, until such sub-account contains an
amount equal to the amount that the Obligors are required pursuant to
Section 4.04 to have deposited to such sub-account on the Payment Date following
such Collection Period;

(ii) to the Impositions and Insurance Reserve Sub-Account, until such
sub-account contains an amount equal to the amount that the Obligors are
required pursuant to Section 4.03 to have deposited to such sub-account on the
Payment Date following such Collection Period;

(iii) in the following order, to the Indenture Trustee and the Servicer in an
amount equal to the Indenture Trustee Fee, Servicing Fee, and Other Servicing
Fees that remain unpaid from prior Payment Dates, then to the Indenture Trustee
and the Servicer in respect of unreimbursed Advances, including Advance Interest
thereon, and then to the payment of other Additional Issuer Expenses payable on
such date and that remain unpaid from prior Payment Dates;

(iv) to the Expense Reserve Sub-Account, until such sub-account contains an
amount equal to the amount that the Obligors are required pursuant to
Section 4.05 to have deposited to such sub-account on the Payment Date following
such Collection Period;

(v) to the Debt Service Reserve Sub-Account, an amount equal to the amount of
Accrued Note Interest for all Notes due on the Payment Date following such
Collection Period and, to the extent not previously paid, for all prior Payment
Dates;

(vi) to the Obligors, until the Obligors have received an amount equal to the
Monthly Operating Expense Amount for the current Collection Period and, to the
extent not previously paid, for all prior Collection Periods and any Profit
Sharing Revenue attributable to the current Collection Period and, to the extent
not previously paid, for all prior Collection Periods;

 

50



--------------------------------------------------------------------------------

(vii) to the Manager, the amount necessary to pay the accrued and unpaid
Management Fee accrued for the preceding Collection Period and, to the extent
not previously paid, for all prior Collection Periods;

(viii) to the Obligors, the amount necessary to pay Operating Expenses of the
Asset Entities for the current Collection Period in excess of the Monthly
Operating Expense Amount that has been approved by the Servicer, if any;

(ix) if neither an Amortization Period nor an ARD Period is then in effect and
no Event of Default has occurred and is continuing and the Additional Principal
Payment Amount for the following Payment Date is greater than zero, an amount
equal to the Additional Principal Payment Amount on such Payment Date together
with any applicable Prepayment Consideration with respect thereto will be
deposited in the Debt Service Reserve Sub-Account;

(x) if neither an Amortization Period nor an ARD Period is then in effect and no
Event of Default has occurred and is continuing, an amount equal to the Monthly
Amortization Amount with respect to each Class of Notes of each Series on such
Payment Date will be deposited in the Debt Service Sub-Account;

(xi) if a Cash Trap Condition is continuing and neither an Amortization Period
nor an ARD Period is then in effect and no Event of Default has occurred and is
continuing, any amounts remaining in the Collection Account after making the
allocations and payments described above will be deposited into the Cash Trap
Reserve Sub-Account;

(xii) during an Amortization Period, or during the continuation of an Event of
Default, to the Debt Service Reserve Sub-Account until the amount on deposit
therein is equal to the sum of (1) the then unpaid Class Principal Balance of
the outstanding Notes, (2) the amounts required pursuant to clause (v) above,
(3) the aggregate amount of Accrued Note Interest for all prior Interest Accrual
Periods not paid to such Holders as a consequence of a Value Reduction Amount,
with interest thereon at the applicable Note Rate for the Notes of such Class
and Series from the Payment Date on which each installment of such Accrued Note
Interest was not paid to the date of payment thereof (such amount, the “Value
Reduction Amount Interest Restoration Amount”) and (4) any Prepayment
Consideration payable in connection with the prepayment of the Notes;

(xiii) during an ARD Period with respect to any Series of Notes, to the Debt
Service Sub-Account, an amount equal to the Monthly Amortization Amount on such
Payment Date allocable to any Class and Series of Notes that is not then subject
to an ARD Period;

(xiv) during an ARD Period with respect to any Series of Notes, to the Debt
Service Sub-Account, until the amount on deposit therein is equal to the sum of
(1) the then unpaid principal balance of the outstanding Notes of such Series,
(2) the amounts required pursuant to clauses (v) and (xiii) above, (3) the Value
Reduction Amount Interest Restoration Amount in respect of the Notes of such
Class and Series and (4) any Prepayment Consideration payable in connection with
the prepayment of the Notes;

(xv) to the Debt Service Sub-Account, any unpaid Prepayment Consideration for
which an allocation has not been made pursuant to clause (a)(ix), (a)(xii) or
(a)(xiv);

 

51



--------------------------------------------------------------------------------

(xvi) during an Amortization Period or ARD Period with respect to any Series of
Notes or during the continuation of an Event of Default, to the Debt Service
Sub-Account, an amount equal to the amount of Post-ARD Additional Interest and
Deferred Post-ARD Additional Interest due in respect of any Class and Series of
Notes; and

(xvii) to pay any remaining amounts to, or at the direction of, the Issuer.

All such allocations by the Indenture Trustee shall be based on the information
set forth in the Servicing Report.

(b) On each Payment Date, at the written direction of the Servicer or based upon
information set forth in the Servicing Report, funds available in the Debt
Service Reserve Sub-Account attributable to the preceding Collection Period and
any amounts that are required to be transferred from the Cash Trap Reserve
Sub-Account to the Debt Service Reserve Sub-Account on such Payment Date
together with any Debt Service Advance for such Payment Date will be applied by
the Indenture Trustee (all in accordance with the Servicing Report) in the
following order of priority (in each case to the extent of available funds on
such day after taking into account allocations and payments of a higher priority
but subject to the rights of the Servicer and the Indenture Trustee pursuant to
Article III and Article IV):

(i) to the Holders of each Class and Series of Notes in direct order of
alphabetical designation, in respect of interest pro rata based on the amount of
Accrued Note Interest of each such Note of such Class and Series on such Payment
Date, up to an amount equal to the Accrued Note Interest of such Class and
Series of Notes;

(ii) if the Additional Principal Payment Amount for such Payment Date is greater
than zero, to the Holders of each Class and Series of Notes, in direct order of
alphabetical designation, in respect of principal pro rata based on the Note
Principal Balance of each such Note of such Class and Series on such Payment
Date, up to an amount equal to the lesser of the Additional Principal Payment
Amount and the aggregate principal balance of such Class and Series of Notes;

(iii) if neither an Amortization Period nor an ARD Period is then in effect and
if a Monthly Amortization Amount with respect to any Class of Notes of any
Series is payable on such Payment Date, to the Holders of each Class and Series
of Notes entitled to such payment, in direct order of alphabetical designation,
an amount up to the Monthly Amortization Amount applicable to such Class and
Series of Notes; provided that if there are insufficient funds available to pay
all Monthly Amortization Amounts due in respect of any Class and Series of
Notes, then to each Note of such Class and Series pro rata based upon the
Allocable Share of the amount available under this clause (b)(iii) that is
available to be distributed to such Class and Series;

(iv) during an Amortization Period or during the continuation of an Event of
Default, to the Holders of each Class and Series of Notes, in direct order of
alphabetical designation, in respect of principal pro rata based on the Note
Principal Balance of each such Note of such Class and Series on such Payment
Date, up to an amount equal to the aggregate principal balance of such Class and
Series of Notes;

 

52



--------------------------------------------------------------------------------

(v) to the Holders of each Class and Series of Notes entitled to such payment,
in direct order of alphabetical designation, an amount up to the Monthly
Amortization Amount applicable to such Class and Series of Notes not paid
pursuant to clause (b)(iii) above; provided that if there are insufficient funds
available to pay all such Monthly Amortization Amounts due in respect of any
Class and Series of Notes, then to each Note of such Class and Series pro rata
based upon the Allocable Share of the amount available under this clause (b)(v)
that is available to be distributed to such Class and Series;

(vi) during an ARD Period with respect to any Series of Notes, to the Holders of
each Class of such Series of Notes, in direct order of alphabetical designation,
in respect of principal pro rata based on the Note Principal Balance of each
such Note of such Class and Series on such Payment Date, up to an amount equal
to the aggregate principal balance of such Class and Series of Notes;

(vii) to the Holders of each Class and Series of Notes in direct order of
alphabetical designation, the Value Reduction Amount Interest Restoration Amount
pro rata based upon the Value Reduction Amount Interest Restoration Amount owed
to such Holders;

(viii) to the Holders of each Class and Series of Notes in respect of which such
Prepayment Consideration is then payable, in direct order of alphabetical
designation, any Prepayment Consideration payable on such Payment Date, pro rata
based on the amount of Prepayment Consideration then due on such Class and
Series of Notes; and

(ix) to the Holders of each Class and Series of Notes in direct order of
alphabetical designation, first, pro rata based upon the amount of Post-ARD
Additional Interest due, to the payment of Post-ARD Additional Interest and
second, pro rata based on the amount of Deferred Post-ARD Additional Interest
due, to the payment of all Deferred Post-ARD Additional Interest due on such
Class and Series of Notes.

For the avoidance of doubt, funds that have been deposited in the Lock Box
Account during a Collection Period that are transferred to the Collection
Account after the end of such Collection Period shall be deemed to be
attributable to the Collection Period in which such funds were deposited into
the Lock Box Account.

(c) On each Payment Date, at the direction of the Servicer or based upon
information set forth in the Servicing Report, funds available in the Expense
Reserve Sub-Account will be applied in the following order of priority (in each
case to the extent of available funds on such day after taking into account
allocations and payments of a higher priority but subject to the rights of the
Servicer and the Indenture Trustee pursuant to Articles III and IV): to (i) the
Indenture Trustee and the Servicer in an amount equal to the Indenture Trustee
Fee, Servicing Fee, and Other Servicing Fees that are due on such Payment Date,
(ii) then to the payment of other Additional Issuer Expenses that are due to the
Indenture Trustee and the Servicer on such Payment Date and (iii) then to the
payment of other Additional Issuer Expenses that are due on such Payment Date.

(d) On each Payment Date, at the direction of the Servicer or based upon
information set forth in the Servicing Report, the Indenture Trustee shall pay
any Prepayment Consideration received in respect of any Class or Series of Notes
to the Holders of the corresponding Class or Series of Notes pro rata based on
the amount prepaid on each such Note.

 

53



--------------------------------------------------------------------------------

(e) Except as otherwise provided below, all such payments made with respect to
each Class of Notes on each Payment Date shall be made to the Holders of such
Notes of record at the close of business on the related Record Date and, in the
case of each such Holder, shall be made by wire transfer of immediately
available funds to the account thereof, if such Holder shall have provided the
Indenture Trustee with wiring instructions no later than five (5) Business Days
prior to the related Record Date (which wiring instructions may be in the form
of a standing order applicable to all subsequent Payment Dates), and otherwise
shall be made by check mailed to the address of such Holder as it appears in the
Note Register. The final payment on each Note will be made in like manner, but
only upon presentation and surrender of such Note at the offices of the Note
Registrar or such other location specified in the notice to Noteholders of such
final payment.

(f) Each payment with respect to a Book-Entry Note shall be paid to the
Depositary, as Holder thereof, and the Depositary shall be responsible for
crediting the amount of such payment to the accounts of its DTC Participants in
accordance with its normal procedures. Each DTC Participant shall be responsible
for making such payment to the related Note Owners that it represents and to
each indirect participating brokerage firm for which it acts as agent. Each such
indirect participating brokerage firm shall be responsible for disbursing funds
to the related Note Owners that it represents. None of the parties hereto shall
have any responsibility therefor except as otherwise provided by this Indenture
or applicable law. The Issuer shall perform its obligations under the Letters of
Representations among the Issuer and the initial Depositary.

(g) The rights of the Noteholders to receive payments from the proceeds of the
Collateral in respect of their Notes, and all rights and interests of the
Noteholders in and to such payments, shall be as set forth in this Indenture.
Neither the Holders of any Class of Notes nor any party hereto shall in any way
be responsible or liable to the Holders of any other Class of Notes in respect
of amounts previously paid on the Notes in accordance with this Indenture.

(h) Except as otherwise provided herein, whenever the Indenture Trustee receives
written notice that the final payment with respect to any Class of Notes will be
made on the next Payment Date, the Indenture Trustee shall, as promptly as
possible thereafter, mail to each Holder of such Class of Notes of record on
such date a notice to the effect that:

(i) the Indenture Trustee expects that the final payment with respect to such
Class of Notes will be made on such Payment Date but only upon presentation and
surrender of such Notes at the office of the Note Registrar or at such other
location therein specified, and

(ii) no interest shall accrue on such Notes from and after the end of the
Interest Accrual Period for such Payment Date.

Any funds not paid to any Holder or Holders of Notes of such Class on such
Payment Date because of the failure of such Holder or Holders to tender their
Notes shall, on

 

54



--------------------------------------------------------------------------------

such date, be set aside and credited to, and shall be held uninvested in trust
for, the account or accounts of the appropriate non-tendering Holder or Holders.
If any Notes as to which notice has been given pursuant to this Section 5.01(h)
shall not have been surrendered for cancellation within six (6) months after the
time specified in such notice, the Indenture Trustee shall mail a second notice
to the remaining non-tendering Noteholders to surrender their Notes for
cancellation in order to receive the final payment with respect thereto. If
within one (1) year after the second notice all such Notes shall not have been
surrendered for cancellation, then the Indenture Trustee, directly or through an
agent, shall take such steps to contact the remaining non-tendering Noteholders
concerning the surrender of their Notes as it shall deem appropriate. The costs
and expenses of holding such funds in trust and of contacting such Noteholders
following the first anniversary of the delivery of such second notice to the
non-tendering Noteholders shall be paid out of such funds. No interest shall
accrue or be payable to any former Holder on any amount held in trust pursuant
to this paragraph. If any Notes as to which notice has been given pursuant to
this Section 5.01(h), shall not have been surrendered for cancellation by the
second anniversary of the delivery of the second notice, then, subject to
applicable escheat laws, the Indenture Trustee shall distribute to the Issuer
all unclaimed funds.

(g) Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall comply with all federal withholding requirements respecting payments to
Noteholders of interest or original issue discount that the Indenture Trustee
reasonably believes are applicable under the Code. The consent of Noteholders
shall not be required for such withholding. If the Indenture Trustee does
withhold any amount from payments or advances of interest or original issue
discount to any Noteholder pursuant to federal withholding requirements, the
Indenture Trustee shall indicate the amount withheld to such Noteholder. Any
amounts so withheld shall be deemed to have been paid to such Noteholder for all
purposes of this Indenture.

(h) If Additional Notes of a Class are issued that bear interest at a floating
rate, for the purposes of all of the allocations provided for in this
Section 5.01, such Notes will be treated as having the same alphabetical
designation as the fixed rate Notes of such Class.

Section 5.02 Payments of Principal. Commencing on the first Payment Date for a
particular Series of Notes which require the payment of Monthly Amortization
Amounts, the lesser of (i) the Monthly Amortization Amount and (ii) the amount
of funds available for such purpose as provided under Section 5.01(b)(iii) and
(b)(v), will be applied to repay amounts due in respect of principal on such
Series of Notes. In addition, on each Payment Date, payments of principal on the
Notes shall be made from certain amounts on deposit in the Collection Account
only to the extent that the Additional Principal Payment Amount for such Payment
Date is greater than zero. The Additional Principal Payment Amount on each
Payment Date will be allocated to the Class of Notes with the highest
alphabetical designation until such Class has been paid in full and any
remaining amount will be allocated to the remaining outstanding Notes in direct
order of alphabetical designation until all Notes have been paid in full. If the
Notes of any Series are not paid in full on or prior to the Anticipated
Repayment Date of such Series, an ARD Period will commence with respect to such
Series. Commencing on the first Payment Date to occur on or after the
commencement of an Amortization Period or ARD Period with respect to a Series of
Notes or on or after the occurrence and during the continuance of an Event of
Default, all Excess Cash Flow will be deposited in the Debt Service Sub-Account
and applied to repay amounts due in respect of principal on the Notes or the
Notes of such Series, as applicable, as provided pursuant to Section 5.01(b).

 

55



--------------------------------------------------------------------------------

Section 5.03 Payments of Interest. On each Payment Date, Accrued Note Interest
then due on all Classes of Notes will be paid from amounts on deposit in the
Debt Service Reserve Sub-Account in accordance with Section 5.01(b).

Section 5.04 No Gross Up. The Issuer shall not be obligated to pay any
additional amounts to the Holders or the holders of beneficial interests in the
Notes as a result of any withholding or deduction for, or on account of, any
present or future taxes, duties, assessments or governmental charges.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each of the Obligors represents and warrants to the Indenture Trustee that the
statements set forth in this Article VI will be, true, correct and complete in
all material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) as of each Closing Date.

Section 6.01 Organization, Powers, Capitalization, Good Standing, Business.

(a) Organization and Powers. It is duly organized, validly existing and in good
standing under the laws of its state of formation. It has all requisite power
and authority to own and operate its properties, to carry on its businesses as
now conducted and proposed to be conducted. It has all requisite power and
authority to enter into each Transaction Document to which it is a party and to
perform the terms thereof.

(b) Qualification. It is duly qualified and in good standing in each state or
territory where necessary to carry on its present businesses and operations,
except in jurisdictions in which the failure to be qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect.

Section 6.02 Authorization of Borrowing, etc. Authority. (a) It has the power
and authority to incur or guarantee the Indebtedness evidenced by the Notes and
this Indenture. The execution, delivery and performance by it of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary limited
liability company or other action, as the case may be.

(b) No Conflict. The execution, delivery and performance by it of the
Transaction Documents to which each is a party and the consummation of the
transactions contemplated thereby do not and will not: (1) violate (x) its
certificate of formation, limited liability company agreement, operating
agreement or other organizational documents, as the case may be; (y) any
provision of law applicable to it (except where such violation will not cause a
Material Adverse Effect) or (z) any order, judgment or decree of any
Governmental Authority binding on it or any of its property (except where such
violation will not cause a Material Adverse Effect); (2) result in a breach of
or constitute (with due notice or lapse of time or both) a

 

56



--------------------------------------------------------------------------------

default under any Contractual Obligation binding upon it or its property (except
where such breach or default will not cause a Material Adverse Effect); or
(3) result in or require the creation or imposition of any material Lien (other
than the Lien of the Transaction Documents) upon its assets.

(c) Consents. The execution and delivery by it of the Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
thereby do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority or
any other Person which has not been obtained or made and is in full force and
effect other than any of the foregoing the failure to have made or obtained
which will not cause a Material Adverse Effect.

(d) Binding Obligations. This Indenture is, and each of the other Transaction
Documents to which such Obligor is a party, when executed and delivered by such
Obligor will be, the legally valid and binding obligation of such Obligor,
enforceable against it, in accordance with its respective terms, subject to
bankruptcy, insolvency, moratorium, reorganization and other similar laws
affecting creditor’s rights.

Section 6.03 Financial Statements. All Financial Statements which have been
furnished by or on behalf of the Obligors to the Indenture Trustee pursuant to
this Indenture present fairly in all material respects the financial condition
of the Persons covered thereby.

Section 6.04 Indebtedness and Contingent Obligations. As of the Closing Date,
the Obligors shall have no outstanding Indebtedness or Contingent Obligations
other than the Obligations and other Permitted Indebtedness.

Section 6.05 Title; Mortgages.

(a) Title to the Cellular Sites; Perfection and Priority. Each of the Asset
Entities has good and marketable title to the Cellular Sites owned by it, free
and clear of all Liens except for Permitted Encumbrances. The Deeds of Trust
will create (i) a valid, perfected first mortgage lien on the real property
interests of the Asset Entities in and to the Mortgaged Sites and (ii) perfected
first priority security interests in and to, and perfected collateral
assignments of, all personal property in connection therewith (including the
Rents and the Tenant Leases), in each case to the extent that such liens and
security interests may be perfected by filing or recording such Deed of Trust or
a financing statement under the UCC, subject only to Permitted Encumbrances.
Except as set forth on Schedule 6.05, (i) there are no proceedings in
condemnation or eminent domain affecting any of the Cellular Sites, and to the
Knowledge of the Asset Entities, none is threatened and (ii) there are no
mechanic’s, materialman’s or other similar liens or claims which have been filed
for work, labor or materials affecting the Cellular Sites which are or will be
liens prior to, or equal or coordinate with, the lien of the applicable Deed of
Trust the effect of which is reasonably likely to have a Material Adverse
Effect. The Permitted Encumbrances, in the aggregate, do not materially
interfere with the benefits of the security intended to be provided by the Deeds
of Trust and this Indenture, materially and adversely affect the value of the
Cellular Sites taken as a whole, impair the use or operations of the Cellular
Sites or impair the Obligors’ ability to pay their respective obligations in a
timely manner.

 

57



--------------------------------------------------------------------------------

(b) Delivery of Mortgages and Title Policies. The Issuer shall have caused to be
delivered to each applicable title insurance company mortgages (or related
mortgage assignments) in recordable form for recordation in the appropriate
public recording office for recordation, with the original title insurance
policy to follow within 540 days of the Initial Closing Date with respect to
each Mortgaged Site.

Section 6.06 Tenant Leases; Agreements.

(a) Tenant Leases; Agreements. The Obligors have made available electronically,
and will deliver upon request, to the Indenture Trustee (i) true and complete
copies (in all material respects) of all Material Tenant Leases and (ii) a list
of all Material Agreements affecting the operation and management of the
Cellular Sites, and such Tenant Leases and list of Material Agreements have not
been modified or amended except pursuant to amendments or modifications
delivered to the Indenture Trustee. Except for the rights of the Manager
pursuant to the Management Agreement, no Person has any right or obligation to
manage any of the Cellular Sites on behalf of the Asset Entities or to receive
compensation in connection with such management. Except for the parties to any
leasing brokerage agreement that has been delivered to the Indenture Trustee, no
Person has any right or obligation to lease or solicit tenants for the Cellular
Sites, or (except for cooperating outside brokers) to receive compensation in
connection with such leasing.

(b) Rent Roll, Disclosure. A true and correct copy of the Rent Roll has been
delivered to the Servicer. Except as specified in the Rent Roll, or as otherwise
disclosed to the Servicer in the estoppel certificates delivered to the Servicer
on or before the Closing Date, to the Issuer’s and the Asset Entities’
Knowledge, (i) the Tenant Leases are in full force and effect; (ii) the Asset
Entities have not given any notice of default to any Tenant under any Tenant
Lease which remains uncured; (iii) no Tenant has any set off, claim or defense
to the enforcement of any Tenant Lease; (iv) no Tenant is materially in default
in the performance of any other obligation under its Tenant Lease; and (v) there
are no rent concessions (whether in form of cash contributions, work agreements,
assumption of an existing Tenant’s other obligations, or otherwise) or
extensions of time whatsoever not reflected in such Rent Roll, except, other
than with respect to any Material Tenant Lease, to the extent that the failure
of the representations set forth in items (i) through (v) to be true with
respect to Tenant Leases is not reasonably likely to have a Material Adverse
Effect.

(c) Management Agreement. The Issuer has delivered to the Indenture Trustee a
true and complete copy of the Management Agreement as in effect on the Closing
Date, and such Management Agreement has not been modified or amended except
pursuant to amendments or modifications delivered to the Indenture Trustee. The
Management Agreement is in full force and effect and no default by any of the
parties thereto exists thereunder.

Section 6.07 Litigation; Adverse Facts. There are no judgments outstanding
against the Obligors, or affecting any of the Cellular Sites or any property of
the Obligors, nor to the Obligors’ Knowledge is there any action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
now pending or threatened against the Obligors, respectively, or any of the
Cellular Sites that could reasonably be expected to result in a Material Adverse
Effect.

 

58



--------------------------------------------------------------------------------

Section 6.08 Payment of Taxes. All material federal, state and local tax returns
and reports of the Issuer and each Asset Entity required to be filed have been
timely filed (or each such Person has timely filed for an extension and the
applicable extension has not expired), and all taxes, assessments, fees and
other governmental charges (including any payments in lieu of taxes) upon such
Persons and upon its properties, assets, income and franchises which are due and
payable have been paid except to the extent the same are being contested in
accordance with Section 7.04(b) and except to the extent the effect of which is
not reasonably likely to have a Material Adverse Effect.

Section 6.09 Performance of Agreements. To the Issuer’s Knowledge, neither the
Issuer nor the Asset Entities are in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation of any such Persons which could reasonably be expected to
have a Material Adverse Effect, and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default which could
reasonably be expected to have a Material Adverse Effect.

Section 6.10 Governmental Regulation. The Obligors are not subject to regulation
under the Federal Power Act or the Investment Company Act.

Section 6.11 Employee Benefit Plans. Except as set forth on Schedule 6.11, the
Obligors do not maintain or contribute to, or have any obligation under, any
Employee Benefit Plans which could reasonably be expected to result in a
Material Adverse Effect.

Section 6.12 Solvency. The Obligors (a) have not entered into any Transaction
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for their obligations under
the Transaction Documents. After giving effect to the issuance of the Notes (and
the use of proceeds thereof), the fair saleable value of the Obligors’ assets
taken as a whole exceed and will, immediately following the issuance of any
Notes, exceed the Obligors’ total liabilities, including, without limitation,
subordinated, unliquidated, disputed and Contingent Obligations. The fair
saleable value of the Obligors’ assets taken as a whole is and will, immediately
following the issuance of any Notes (and the use of proceeds thereof), be
greater than the Obligors’ probable liabilities, including the maximum amount of
its Contingent Obligations on its debts as such debts become absolute and
matured. The Obligors’ assets taken as a whole do not and, immediately following
the issuance of any Notes (and the use of proceeds thereof) will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. The Obligors do not intend to, and do not believe that they
will, incur Indebtedness and liabilities (including Contingent Obligations and
other commitments) beyond their ability to pay such Indebtedness and liabilities
as they mature (taking into account the timing and amounts of cash to be
received by the Obligors and the amounts to be payable on or in respect of
obligations of the Obligors).

Section 6.13 Use of Proceeds and Margin Security. No portion of the proceeds
from the issuance of the Notes will be used by the Issuer or any Person in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors of the Federal Reserve System.

 

59



--------------------------------------------------------------------------------

Section 6.14 Insurance. Set forth on Schedule 6.14 is a description of all
policies of insurance for the Asset Entities that are in effect as of the
Closing Date. Such Insurance Policies conform to the requirements of
Section 7.05. No notice of cancellation has been received with respect to such
policies, and, to each Asset Entity’s Knowledge, the Asset Entities are in
compliance with all conditions contained in such policies.

Section 6.15 Investments; Ownership of the Obligors. The Issuer and the Asset
Entities have no (i) direct or indirect interest in, including without
limitation stock, partnership interest or other equity securities of, any other
Person (other than in the case of the Issuer, the Asset Entities), or
(ii) direct or indirect loan, advance or capital contribution to any other
Person, including all indebtedness from that other Person (other than in the
case of the Issuer, in the Asset Entities). The Issuer is the sole member of the
Asset Entities and owns its limited liability company interests in the Asset
Entities free and clear of Liens, other than Liens created under the Transaction
Documents.

Section 6.16 Prepaid Site. With respect to each Prepaid Site and except to the
extent the effect of the following representations not being true is not
reasonably likely to have a Material Adverse Effect:

(a) Such Prepaid Site Agreement contains the entire agreement pertaining to the
applicable Prepaid Site covered thereby. The applicable Asset Entity has no
estate, right, title or interest in or to such Prepaid Site except under and
pursuant to such Prepaid Site Agreement. The Issuer shall have made available a
true and correct copy of such Prepaid Site Agreement as in effect on the Initial
Closing Date to the Indenture Trustee (provided that the Indenture Trustee shall
have no duty to review and shall not be responsible for the contents of such
Prepaid Site Agreement) and such Prepaid Site Agreement has not been modified,
amended or assigned except as set forth therein.

(b) There are no rights to terminate such Prepaid Site Agreement other than as
expressly set forth in the Prepaid Site Agreement.

(c) Each such Prepaid Site Agreement is in full force and effect and to the
applicable Asset Entity’s Knowledge, no Prepaid Site Default exists on the part
of such Asset Entity. The Asset Entity has not received any written notice that
a Prepaid Site Default exists, or that any third party alleges the same to
exist.

(d) The applicable Asset Entity is the exclusive owner of the real property
interest under and pursuant to such Prepaid Site Agreement and has not assigned,
transferred, or encumbered its interest in, to, or under such Prepaid Site
Agreement (other than assignments that will terminate on or prior to the Closing
Date), except for Permitted Encumbrances.

Section 6.17 Environmental Compliance. Except to the extent the effect of the
following representations not being true is not reasonably likely to have a
Material Adverse Effect: the Cellular Sites are in compliance with all
applicable Environmental Laws; no notice of violation of such Environmental Laws
has been issued by any Governmental Authority which has not been resolved; no
action has been taken by the Asset Entities that would cause the Cellular Sites
not to be in compliance with all applicable Environmental Laws pertaining to
Hazardous Materials; and no Hazardous Materials are present at the Cellular
Sites, except in quantities that do not violate applicable Environmental Laws.

 

60



--------------------------------------------------------------------------------

Section 6.18 Cellular Sites.

(a) Closing Date Cellular Sites generating not less than 68.5% of the Annualized
Run Rate Net Cash Flow of all Closing Date Cellular Sites annualized for the
month of January 2012 based on expected Rents and Receipts for such month
consist of Prepaid Sites which are perpetual or have a term (including all
available extensions) that ends no earlier than 30 years from the Initial
Closing Date or are Fee Sites.

(b) Closing Date Cellular Sites generating not less than 98% of the Annualized
Run Rate Net Cash Flow of all Closing Date Cellular Sites annualized for the
month of January 2012 based on expected Rents and Receipts for such month
consist of Fee Sites or Prepaid Sites with respect to which the applicable Asset
Entity is permitted to assign its interest to the Indenture Trustee upon notice
to, but without the consent of, any counterparty (or, if any consent is
required, it has been obtained prior to the Initial Closing Date) and permits
further assignment by the Indenture Trustee and its successors and assigns upon
notice to, but without a need to obtain the consent of, any counterparty.

Section 6.19 Representations Under Other Transaction Documents. Each of the
Obligor’s representations and warranties set forth in the other Transaction
Documents are true, correct and complete in all material respects as of the
Initial Closing Date.

Section 6.20 Tax Status. Each of the Issuer and the Asset Entities is treated as
either a disregarded entity or a partnership for U.S. federal income tax
purposes, and not an association (or a publicly traded partnership) taxable as a
corporation.

ARTICLE VII

COVENANTS

Each of the Obligors covenants and agrees that until payment in full of the
Obligations, it shall, and in the case of the Issuer shall cause the Asset
Entities to, perform and comply with all covenants in this Article VII
applicable to such Person.

Section 7.01 Payment of Principal and Interest. Subject to Section 15.17 and
Section 15.21, the Issuer shall duly and punctually pay the principal and
interest on the Notes of each Series in accordance with the terms of the Notes
and this Indenture and the related Indenture Supplement. Amounts properly
withheld under the Code by any Person from a payment to any Noteholder of
interest and/or principal shall be considered as having been paid by the Issuer
to such Noteholder for all purposes of this Indenture and the related Indenture
Supplement.

 

61



--------------------------------------------------------------------------------

Section 7.02 Financial Statements and Other Reports.

(a) Financial Statements.

(i) Annual Reporting. Within one-hundred twenty (120) days after the end of each
fiscal year of the Issuer, commencing with the fiscal year ended December 31,
2012, the Issuer shall furnish to the Indenture Trustee and the Servicer (on a
consolidated basis for the Issuer and its subsidiaries) copies of its Financial
Statements for such year. All such Financial Statements shall be in accordance
with GAAP consistently applied and shall be audited by an independent certified
public accounting firm of national standing, and shall be accompanied by an
unqualified report of such accountants on such Financial Statements which states
that such Financial Statements present fairly in all material respects the
financial position of the Issuer and its consolidated subsidiaries for the
period covered by such Financial Statements. The annual Financial Statements
shall be accompanied by Supplemental Financial Information for such fiscal year.
All such Financial Statements shall also be accompanied by a certification
executed by the Issuer’s chief executive officer or chief financial officer (or
other officer with similar duties) to the effect set forth in
Section 7.02(a)(vii) and by a Compliance Certificate.

(ii) Quarterly Reporting. Within forty-five (45) days after the end of each of
the first three (3) fiscal quarters in each fiscal year of the Issuer, the
Issuer shall furnish to the Indenture Trustee and the Servicer (on a
consolidated basis for the Issuer and its subsidiaries) copies of its unaudited
Financial Statements for such quarter, together with a certification executed by
chief executive officer or chief financial officer (or other officer with
similar duties) of the Issuer to the effect set forth in Section 7.02(a)(vii).
Such quarterly Financial Statements shall be accompanied by Supplemental
Financial Information and a Compliance Certificate for such fiscal quarter.

(iii) Tenant Lease Reports. Within forty-five (45) days after the end of each
fiscal quarter of the Issuer, commencing with the fiscal quarter ended March 31,
2012, the Issuer shall furnish to the Indenture Trustee and the Servicer: (a) a
certified Rent Roll and a schedule of security deposits held under Material
Tenant Leases each in form and substance reasonably acceptable to the Servicer,
(b) a schedule of any Material Tenant Leases that expired during such fiscal
quarter and (c) a schedule of Material Tenant Leases scheduled to expire within
the following four fiscal quarters.

(iv) Monthly Reporting. Within forty-five (45) days after the end of each
calendar month, commencing March 2012, the Issuer shall furnish to the Indenture
Trustee and the Servicer, in a form reasonably acceptable to the Servicer, the
following items determined on an accrual basis: (a) monthly and year to date
consolidated operating statements of the Issuer prepared in accordance with GAAP
for such calendar month (including for each month in such year budgeted and, for
periods after August 31, 2011, last year results for the same year-to-date
period), such statements to present fairly in all material respects the
operating results of the Issuer for the periods covered (except for the absence
of footnotes) and (b) monthly and year to date detailed reports (substantially
in the form of Schedule 7.02(a)(iv)) of Operating Expenses. Along with such
operating statements, the Issuer shall deliver to the Indenture Trustee a
certification of the Issuer’s chief executive officer or chief financial officer
(or other officer with similar duties) to the effect set forth in
Section 7.02(a)(vii) and a Compliance Certificate.

 

62



--------------------------------------------------------------------------------

(v) Additional Reporting. In addition to the foregoing, the Issuer and the
Manager shall promptly provide to the Indenture Trustee and the Servicer such
further documents and information concerning its operations, properties,
ownership, and finances as the Indenture Trustee and the Servicer shall from
time to time reasonably request upon prior written notice to the Issuer.

(vi) GAAP. The Issuer will maintain systems of accounting established and
administered in accordance with sound business practices and sufficient in all
respects to permit preparation of Financial Statements in conformity with GAAP.

(vii) Certifications of Financial Statements and Other Documents, Compliance
Certificate. Together with the financial statements provided to the Indenture
Trustee and the Servicer pursuant to Sections 7.02(a)(i), (ii) and (iv), the
Issuer shall also furnish to the Indenture Trustee and the Servicer, a
certification upon which the Indenture Trustee and the Servicer may conclusively
rely, executed by its chief executive officer or chief financial officer (or
other officer with similar duties), stating that to its Knowledge after due
inquiry such financial statements fairly present the financial condition (in the
case of the annual and quarterly financial statements) and results of operations
of the Issuer on a consolidated basis for the period(s) covered thereby (except
for the absence of footnotes with respect to the quarterly or monthly financial
statements). In addition, where this Indenture requires a “Compliance
Certificate”, the Person required to submit the same shall deliver a certificate
duly executed on behalf of such Person by an Executive Officer upon which the
Indenture Trustee and the Servicer can rely, stating that, to their Knowledge
after due inquiry, there does not exist any Default, Event of Default, or other
default in the performance and observance of any of the terms, provisions under
any Transaction Document, or if any of the foregoing exists, specifying the same
in detail.

(viii) Fiscal Year. Neither the Issuer nor any Obligor shall change its fiscal
year end from December 31.

(b) Annual Operating Budget and CapEx Budgets. On or before December 15 of each
calendar year, commencing in 2012, the Issuer shall deliver to the Servicer (and
if so requested by the Indenture Trustee promptly upon the Indenture Trustee’s
request) the Operating Budget and CapEx Budget (presented on a monthly and
annual basis) for the following fiscal year for informational purposes only.
Subject to the limitations set forth in the definition of “Monthly Operating
Expense Amount”, the Issuer may make changes to the Operating Budget and the
CapEx Budget from time to time as it deems necessary. Notice of any
modifications to the Operating Budget and the CapEx Budget shall be delivered to
the Indenture Trustee and the Servicer at the time of delivery of the monthly
financial reporting required pursuant to Section 7.02(a)(iv). The Operating
Budget shall identify and set forth the Issuer’s reasonable estimate of all
Operating Expenses on a line-item basis consistent with the form of Operating
Budget delivered to the Servicer prior to the Initial Closing Date. The
Operating Budget and the CapEx Budget will be delivered to the Indenture Trustee
(if requested) and the Servicer for the Indenture Trustee’s and Servicer’s
information only and shall not be subject to the Indenture Trustee’s or
Servicer’s approval; provided that the Issuer shall cause each such budget to be
delivered in a form consistent with the budgets delivered to the Servicer on or
about the Initial Closing Date.

 

63



--------------------------------------------------------------------------------

(c) Material Notices.

(i) The Issuer shall promptly deliver, or cause to be delivered, to the Servicer
and the Indenture Trustee, copies of all notices given or received with respect
to a default under any term or condition related to any Permitted Indebtedness
of any Obligor, and shall notify the Indenture Trustee and the Servicer within
five (5) Business Days of any event of default of which it obtains Knowledge
with respect to any such Permitted Indebtedness.

(ii) The Issuer shall promptly deliver to the Indenture Trustee and the Servicer
copies of any and all notices of a default or breach which is reasonably
expected to result in a termination received with respect to any Material
Agreement or any Material Tenant Lease.

(d) Events of Default, etc. Promptly upon the Issuer obtaining Knowledge of any
of the following events or conditions, the Issuer shall deliver to the Servicer
and the Indenture Trustee (upon which each may conclusively rely) a certificate
executed on its behalf by an Executive Officer specifying the nature and period
of existence of such condition or event and what action the Issuer or the
affected Asset Entity or any Affiliate thereof has taken, is taking and proposes
to take with respect thereto: (i) any condition or event that constitutes an
Event of Default; (ii) the occurrence of any event that is reasonably likely to
have a Material Adverse Effect; or (iii) any actual or alleged material breach
or default or assertion of (or written threat to assert) remedies under the
Management Agreement or any material Prepaid Site Agreement.

(e) Litigation. Promptly upon the Issuer obtaining Knowledge of (1) the
institution of any action, suit, proceeding, governmental investigation or
arbitration against an Obligor or any of the Cellular Sites not previously
disclosed in writing to the Indenture Trustee and the Servicer which would be
reasonably likely to have a Material Adverse Effect and is not covered by
insurance or (2) any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time pending against or
affecting an Obligor or the Cellular Sites not covered by insurance which, in
each case, could reasonably be expected to have a Material Adverse Effect, the
Issuer shall give notice thereof to the Indenture Trustee and the Servicer and,
upon request from the Servicer, provide such other information as may be
reasonably available to them to enable the Servicer and its counsel to evaluate
such matter.

(f) Insurance. Prior to the end of each insurance policy period of the Obligors,
the Issuer shall deliver certificates, reports, and/or other information (all in
form and substance reasonably satisfactory to the Servicer), (i) outlining all
material insurance coverage maintained as of the date thereof by the Obligors
and all material insurance coverage planned to be maintained by the Obligors in
the subsequent insurance policy period and (ii) to the extent not paid directly
by the Manager, evidencing payment in full of the premiums for such insurance
policies.

(g) Other Information. With reasonable promptness, the Issuer shall deliver such
other information and data with respect to the Obligors or the Cellular Sites as
from time to time may be reasonably requested by the Indenture Trustee or the
Servicer.

 

64



--------------------------------------------------------------------------------

Section 7.03 Existence; Qualification. The Issuer shall, and shall cause each
Asset Entity to, at all times preserve and keep in full force and effect its
existence as a limited liability company and all rights and franchises material
to its business, including its qualification to do business in each state where
it is required by law to so qualify, except to the extent that the failure to be
so qualified would not have a Material Adverse Effect; provided that nothing
contained in this Section 7.03 shall restrict the merger or consolidation of an
Asset Entity with another Asset Entity.

Section 7.04 Payment of Impositions and Claims; Site Owner Impositions.

(a) Except for those matters being contested pursuant to clause (b) below, the
Issuer shall cause the Asset Entities to pay (i) all Impositions; (ii) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets (hereinafter referred to as the “Claims”); and
(iii) all federal, state and local income taxes, sales taxes, excise taxes and
all other taxes and assessments of the Asset Entities on their businesses,
income or assets; in each instance before any penalty or fine is incurred with
respect thereto; provided that the foregoing shall not be deemed to require that
an Asset Entity pay any tax or other liability that is imposed on a Site Owner
or Tenant or that such Site Owner or Tenant is contractually obligated to pay
and the terms “Impositions” and “Claims” shall be construed accordingly.

(b) The Asset Entities shall not be required to pay, discharge or remove any
Imposition or Claim relating to a Cellular Site that it is otherwise obligated
to pay, discharge or remove so long as the Asset Entities or the Issuer contest
in good faith such Imposition, Claim or the validity, applicability or amount
thereof by an appropriate legal proceeding which operates to prevent the
collection of such amounts and the sale of the applicable Cellular Site or any
portion thereof, so long as: (i) no Event of Default shall have occurred and be
continuing, (ii) prior to the date on which such Imposition or Claim would
otherwise have become delinquent, the Issuer shall have caused the Asset
Entities to have given the Indenture Trustee and the Servicer prior written
notice of their intent to contest said Imposition or Claim and shall have
deposited with the Indenture Trustee (or with a court of competent jurisdiction
or other appropriate body reasonably approved by the Servicer) such additional
amounts as are necessary to keep on deposit at all times, an amount by way of
cash (or other form reasonably satisfactory to the Servicer), equal to (after
giving effect to any Reserves then held by the Indenture Trustee for the item
then subject to contest) at least 125% of the total of (x) the balance of such
Imposition or Claim then remaining unpaid, and (y) all interest, penalties,
costs and charges accrued or accumulated thereon; (iii) no risk of sale,
forfeiture or loss or material impairment of any interest in the applicable
Cellular Site or any part thereof arises, in the Servicer’s reasonable judgment,
during the pendency of such contest; (iv) such contest does not, in the
Servicer’s reasonable determination, have a Material Adverse Effect; and
(v) such contest is based on bona fide, material, and reasonable claims or
defenses. Any such contest shall be prosecuted with due diligence, and the
Issuer shall, or shall cause the applicable Asset Entity to, promptly pay the
amount of such Imposition or Claim as finally determined, together with all
interest and penalties payable in connection therewith (it being understood that
the Issuer shall have the right to direct the Indenture Trustee to use the
amount deposited with the Indenture Trustee under Section 7.04(b)(ii) for the
payment thereof). The Indenture Trustee (at the sole direction of the Servicer)
shall have full power and authority, but no obligation, to apply any amount
deposited with the

 

65



--------------------------------------------------------------------------------

Indenture Trustee to the payment of any unpaid Imposition or Claim to prevent
the sale or forfeiture of the applicable Cellular Site for non-payment thereof,
if the Servicer reasonably believes that such sale or forfeiture is threatened.

(c) If the Issuer or the relevant Asset Entity obtains Knowledge that a Prepaid
Site is subject to Site Owner Impositions (each such Prepaid Site, an “Affected
Site”) the Issuer shall use reasonable efforts to cause the relevant Site Owner
to pay or otherwise discharge or remove such Site Owner Impositions prior to the
time that such Site Owner Impositions would result in the sale, forfeiture or
loss of the Real Property Interest in such Affected Site. If the Issuer
determines that it is unlikely that the Site Owner will pay or otherwise
discharge or remove such Site Owner Impositions prior to such sale, forfeiture
or loss, the Issuer may, and if the pro forma DSCR after giving effect to the
termination of all Tenant Leases on such Affected Site would be less than 1.75x,
the Issuer shall (within 30 days after it makes such determination), take one of
the following actions:

(i) exercise its right to pay the Site Owner Impositions directly if such
payment will discharge such Site Owner Impositions (if the Issuer has funds
available pursuant to Section 5.01(a)(xvii) or otherwise available to it in
accordance with this Indenture);

(ii) dispose of such Prepaid Site pursuant to Section 7.29 or Section 7.32
(provided that the disposition of such Prepaid Site shall not count against the
aggregate limits set forth in Section 7.29(a) or the first sentence of
Section 7.29(b)); or

(iii) exercise its right to substitute a Replacement Cellular Site in accordance
with Section 7.30 (provided that the substitution of such Prepaid Site shall not
count against the aggregate limits set forth in Section 7.30).

If the Issuer is obligated to take one of the foregoing actions and fails to do
so, the Servicer will be obligated to make a Servicing Advance in an amount set
forth in clause (i) above and pay such Site Owner Imposition if the effect of
such payment will be to discharge such Site Owner Impositions and the Servicer
determines in its discretion that (x) the pro forma DSCR after giving effect to
such Servicing Advance (for this purpose including the obligation to repay such
Servicing Advance during the following 12 months in the denominator of the
calculation of DSCR) will be equal to or greater than the pro forma DSCR after
giving effect to the termination of all Tenant Leases on such Affected Site if
such Servicing Advance were not made and (y) such Servicing Advance would not be
a Nonrecoverable Servicing Advance. If the Issuer (or the Servicer on its
behalf) makes any such payment, any subsequent recoveries of such payment shall
be deposited in the Collection Account.

Section 7.05 Maintenance of Insurance. The Issuer shall continuously maintain on
behalf of the Obligors the following described policies of insurance without
cost to the Indenture Trustee or the Servicer (the “Insurance Policies”):

(i) Property insurance against loss and damage by all risks of physical loss or
damage and other risks covered by the so-called extended coverage endorsement
covering the Improvements and personal property on each Real Property Interest,
in

 

66



--------------------------------------------------------------------------------

amounts not less than the full insurable replacement value of all Improvements
(less building foundations and footings) and personal property from time to time
on the Cellular Sites, and bearing a replacement cost agreed-amount endorsement;

(ii) Commercial general liability insurance, including death, bodily injury and
broad form property damage coverage with a combined single limit in an amount
not less than $1,000,000 per occurrence and $2,000,000 in the aggregate for any
policy year;

(iii) An umbrella excess liability policy with a limit of not less than
$25,000,000 over primary insurance, which policy shall include coverage for
water damage, so-called assumed and contractual liability coverage, premises
medical payment and automobile liability coverage, and coverage for safeguarding
of personalty and shall also include such additional coverages and insured risks
which are acceptable to the Servicer;

(iv) To the extent available to the Issuer and its Affiliates, environmental
insurance, which shall include (i) pollution legal liability coverage,
(ii) remediation legal liability coverage and (iii) contingent transportation
coverage or similar types of coverage and with a limit of coverage no greater
than the environmental insurance in effect on the Initial Closing Date; provided
that the Issuer and its Affiliates shall not be required to obtain or renew any
environmental insurance policy to the extent that the costs, expenses and
premiums payable with respect to such environmental insurance would cause the
aggregate Operating Expenses to exceed 1.5% of Annualized Run Rate Net Cash
Flow.

(v) All Insurance Policies shall be in content (including, without limitation,
endorsements or exclusions, if any), form, and amounts, and issued by companies,
reasonably satisfactory to the Servicer from time to time and shall name the
Indenture Trustee and its successors and assignees as their interests may appear
as an “additional insured” for each of the policies under this Section 7.05 and
shall contain a waiver of subrogation clause reasonably acceptable to the
Servicer. The Insurance Policies under Section 7.05(i) with respect to the
Mortgaged Sites shall contain a Non-Contributory Standard mortgagee clause and a
mortgagee’s Loss Payable Endorsement (Form 438 BFU NS), or their equivalents
(such endorsements shall entitle the Indenture Trustee to collect any and all
proceeds payable under all such insurance, with the insurance company waiving
any claim or defense against the Indenture Trustee for premium payment,
deductible, self-insured retention or claims reporting provisions). All
Insurance Policies shall provide that the coverage shall not be modified without
thirty (30) days’ advance written notice to the Indenture Trustee and the
Servicer and shall provide that no claims shall be paid thereunder to a Person
other than the Indenture Trustee without ten (10) days’ advance written notice
to the Indenture Trustee and the Servicer. The Issuer may obtain any insurance
required by this Section 7.05 through blanket policies; provided, however, that
such blanket policies shall separately set forth the amount of insurance in
force (together with applicable deductibles, and per occurrence limits) with
respect to the Cellular Sites (which shall not be reduced by reason of events
occurring on property other than the Cellular Sites) and shall afford all the
protections to the Indenture Trustee as are required under this Section 7.05.
Except as may be expressly provided in this Section 7.05, all policies of
insurance required hereunder shall contain no annual

 

67



--------------------------------------------------------------------------------

aggregate limit of liability, other than with respect to liability insurance. If
a blanket policy is issued, a certified copy of said policy shall be furnished,
together with a certificate indicating that the Indenture Trustee is an
additional insured (and, if applicable, loss payee) under such policy in the
designated amount. The Issuer shall deliver duplicate originals of all Insurance
Policies, premium prepaid for a period of one (1) year, to the Indenture Trustee
(if requested), Servicer and, in case of Insurance Policies about to expire, the
Issuer will deliver duplicate originals of replacement policies satisfying the
requirements hereof to the Indenture Trustee (if requested) and the Servicer
prior to the date of expiration; provided, however, if such replacement policy
is not yet available, the Issuer shall provide the Indenture Trustee (if
requested) and the Servicer with an insurance certificate executed by the
insurer or its authorized agent evidencing that the insurance required hereunder
is being maintained under such policy, which certificate shall be acceptable to
the Indenture Trustee (if requested) and the Servicer on an interim basis until
the duplicate original of the policy is available. An insurance company shall
not be satisfactory unless such insurance company (a) is licensed or authorized
to issue insurance in the state where the applicable Cellular Site is located
and (b) has a claims paying ability rating by one of Moody’s or Fitch of “A” (or
its equivalent) or better. Notwithstanding the foregoing, a carrier which does
not meet the foregoing ratings requirement shall nevertheless be deemed
acceptable hereunder; provided that such carrier is reasonably acceptable to the
Servicer and the Issuer shall obtain and deliver to the Servicer a Rating Agency
Confirmation with respect to such carrier. If any insurance coverage required
under this Section 7.05 is maintained by a syndicate of insurers, the preceding
ratings requirements shall be deemed satisfied (without any required Rating
Agency Confirmation) as long as at least 75% of the coverage (if there are four
or fewer members of the syndicate) or at least 60% of the coverage (if there are
five or more members of the syndicate) is maintained with carriers meeting the
claims-paying ability ratings requirements by Moody’s (if applicable) set forth
above and all carriers in such syndicate have a claims-paying ability rating by
Moody’s of not less than “B2” (to the extent rated by Moody’s). The Issuer shall
furnish the Indenture Trustee (if requested) and the Servicer receipts for the
payment of premiums on such insurance policies or other evidence of such payment
reasonably satisfactory to the Servicer in the event that such premiums have not
been paid by the Manager or the Indenture Trustee pursuant to this Indenture.
The requirements of this Section 7.05 shall apply to any separate policies of
insurance taken out by the Issuer concurrent in form or contributing in the
event of loss with the Insurance Policies. Losses shall be payable to the
Indenture Trustee notwithstanding (1) any act, failure to act or negligence of
the Obligors or their agents or employees, the Indenture Trustee or any other
insured party which might, absent such agreement, result in a forfeiture or all
or part of such insurance payment, other than the willful misconduct of the
Indenture Trustee knowingly in violation of the conditions of such policy,
(2) the occupation or use of the Cellular Sites or any part thereof for purposes
more hazardous than permitted by the terms of such policy, (3) any foreclosure
or other action or proceeding taken pursuant to this Indenture or (4) any change
in title to or ownership of the Cellular Sites or any part thereof. For purposes
of determining whether the required insurance coverage is being maintained
hereunder, each of the Indenture Trustee and Servicer shall be entitled to rely
solely on a certification thereof furnished to it by the Issuer or the Manager,
without any

 

68



--------------------------------------------------------------------------------

obligation to investigate the accuracy or completeness of any information set
forth therein, and shall have no liability with respect thereto. The property
insurance described in this Section 7.05 shall include “underground hazards”
coverage; “time element” coverage by which the Indenture Trustee shall be
assured payment of all amounts due under the Notes, this Indenture and the other
Transaction Documents; “extra expense” (i.e., soft costs), clean-up, transit and
ordinary payroll coverage; and “expediting expense” coverage to facilitate rapid
repair or restoration of the Cellular Sites. The Insurance Policies shall not
contain any deductible in excess of $250,000. For the avoidance of doubt, in no
event shall the Indenture Trustee (except in its capacity as successor servicer)
have any duty to monitor the Issuer’s compliance with or to review any documents
delivered in connection with this Section 7.05.

Section 7.06 Operation and Maintenance of the Cellular Sites; Condemnation. The
Issuer shall promptly give the Indenture Trustee and the Servicer written notice
of any known actual or threatened commencement of any condemnation or eminent
domain proceeding affecting any Cellular Site or any portion thereof and to
deliver to the Indenture Trustee and the Servicer copies of any and all material
papers served in connection with such proceeding. Each of the Obligors hereby
irrevocably appoints the Servicer as the attorney-in-fact for such Asset
Entities (jointly with the Asset Entities unless an Event of Default has
occurred and is continuing), or any of them, with respect to Condemnation
Proceeds in excess of $1,000,000 to collect, receive and retain any Condemnation
Proceeds (to be held in the Liquidated Site Replacement Account pending the
Asset Entities’ determination with respect to the replacement of the affected
Cellular Site as set forth in Section 7.29(b)) and to make any compromise or
settlement in connection with such proceeding. In accordance with the terms
hereof, the Issuer shall cause the Asset Entities to cause the Condemnation
Proceeds in excess of $1,000,000 which are payable to the Asset Entities to be
paid directly to the Indenture Trustee for deposit in the Liquidated Site
Replacement Account in accordance with the Cash Management Agreement. If the
applicable Cellular Site is sold following an Event of Default, through
foreclosure or otherwise, prior to the receipt by the Indenture Trustee of
Condemnation Proceeds, the Indenture Trustee shall have the right to receive
said Condemnation Proceeds, or a portion thereof sufficient to pay the
Obligations. Notwithstanding the foregoing, the Asset Entities may prosecute any
condemnation proceeding and settle or compromise and collect Condemnation
Proceeds of not more than $1,000,000; provided that: (a) no Event of Default
shall have occurred and be continuing and (b) the Asset Entities apply the
Condemnation Proceeds (which shall be deposited in the Liquidated Site
Replacement Account in accordance with the Cash Management Agreement ) to the
replacement of the Cellular Site or the prepayment of the Notes in accordance
with Section 7.29(b).

Section 7.07 Inspection; Investigation. The Issuer shall permit, and shall cause
each Asset Entity to permit, any authorized representatives designated by the
Indenture Trustee or the Servicer to visit and inspect during normal business
hours its Cellular Sites and its business, including its financial and
accounting records, and to make copies and take extracts therefrom and to
discuss its affairs, finances and business with its officers and independent
public accountants (with such party’s representative(s) present), at such
reasonable times during normal business hours and as often as may be reasonably
requested; provided that same is conducted in such a manner as to not
unreasonably interfere with such Obligor’s business. In addition, such
authorized representatives of the Indenture Trustee and Servicer shall also have

 

69



--------------------------------------------------------------------------------

the right to conduct site investigations of the Cellular Sites with respect to
environmental matters; provided, however, that no subsurface investigations or
other investigations that would reasonably be deemed to be intrusive shall be
conducted without the prior written consent of the Obligor, such consent not to
be unreasonably withheld. Unless an Event of Default has occurred and is
continuing, the Indenture Trustee and Servicer shall provide advance written
notice of at least three (3) Business Days prior to visiting or inspecting any
Cellular Site or such Obligor’s offices.

Section 7.08 Compliance with Laws and Obligations. The Issuer and the Asset
Entities will (A) comply with the requirements of all present and future
applicable laws, rules, regulations and orders of any Governmental Authority in
all jurisdictions in which it is now doing business or may hereafter be doing
business, other than those laws, rules, regulations and orders the noncompliance
with which collectively could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (B) maintain all
licenses and permits now held or hereafter acquired by any Obligor, the loss,
suspension, or revocation of which, or failure to renew, in the aggregate could
have a Material Adverse Effect and (C) perform, observe, comply and fulfill all
of its material obligations, covenants and conditions contained in any
Contractual Obligation except to the extent the failure to so observe, comply or
fulfill such could not reasonably be expected to have a Material Adverse Effect.

Section 7.09 Further Assurances. The Issuer shall, and shall cause each Asset
Entity to, from time to time, execute and/or deliver such documents,
instruments, agreements, financing statements, and perform such acts as the
Indenture Trustee and/or the Servicer at any time may reasonably request to
evidence, preserve and/or protect the Assets and Collateral at any time securing
or intended to secure the Obligations and/or to better and more effectively
carry out the purposes of this Indenture and the other Transaction Documents.
The Obligors shall file or cause to be filed all documents (including, without
limitation, all financing statements) required to be filed by the terms of this
Indenture and any applicable Series Supplement in accordance with and within the
time periods provided for in this Indenture and in each applicable Series
Supplement. Within 120 days after the beginning of every other calendar year,
beginning with the 2014 calendar year, the Issuer shall furnish to the Indenture
Trustee, an Opinion of Counsel either stating that in the opinion of such
counsel such action has been taken with respect to the execution and filing of
any financing statements and continuation statements as are necessary to
maintain the security interest created by this Indenture and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain such security interest.

Section 7.10 Performance of Agreements; Termination of Real Property Interest.
The Issuer shall, and shall cause each Asset Entity to, duly and punctually
perform, observe and comply in all material respects with all of the terms,
provisions, conditions, covenants and agreements on its part to be performed,
observed and complied with (i) hereunder and under the other Transaction
Documents to which it is a party, (ii) under all Material Agreements and Tenant
Leases and (iii) all other agreements entered into or assumed by such Person in
connection with the Cellular Sites, and will not suffer or permit any material
default or any event of default (giving effect to any applicable notice
requirements and cure periods) to exist under any of the foregoing except where
the failure to perform, observe or comply with any agreement referred to in
clause (ii) or (iii) of this Section 7.10 would not reasonably be expected

 

70



--------------------------------------------------------------------------------

to have a Material Adverse Effect. Notwithstanding the foregoing to the
contrary, the Issuer and the Asset Entities shall be permitted to terminate or
sell (including by assignment) any Real Property Interest and assign any related
Tenant Leases in accordance with the provisions of Section 7.29 or Section 7.32.

Section 7.11 Advance Rents; New Tenant Leases. Any Rents which constitute
Advance Rents Reserve Deposits shall be deposited into the Advance Rents Reserve
Sub-Account to be applied in accordance with the Cash Management Agreement. The
Obligors, at the request of the Indenture Trustee or the Servicer, shall furnish
the Indenture Trustee or Servicer, as applicable, with executed copies of all
Tenant Leases entered into after the Initial Closing Date. Each such new Tenant
Lease other than (x) a Tenant Lease relating to the addition of new Cellular
Sites pursuant to an existing Master Agreement, (y) new Tenant Leases in the
form of existing Tenant Leases with the same tenants or (z) a Governmental
Tenant Lease shall specifically provide that such Tenant Lease (i) is
subordinate to the Deeds of Trust; provided that the Indenture Trustee agrees
not to disturb the applicable Tenant’s possession for so long as such Tenant is
not in default under the terms of the applicable lease (as evidenced by an
agreement substantially in the form of Exhibit D (an “SNDA”) or by the
incorporation of the terms of such SNDA in the applicable lease); (ii) that such
Tenant attorns to the Indenture Trustee; (iii) that the attornment of such
Tenant shall not be terminated by foreclosure; and (iv) that in no event shall
the Indenture Trustee, as holder of the Deeds of Trust or as successor landlord,
be liable to such Tenant for any act or omission of any prior landlord or for
any liability or obligation of any prior landlord occurring prior to the date
that the Indenture Trustee or any subsequent owner acquires title to the related
Cellular Site. On the Initial Closing Date and at such other times as shall be
required by applicable law (including upon replacement of the Manager), the
Indenture Trustee shall execute a power of attorney (in the form of Exhibit E)
enabling the Manager (on behalf of the Indenture Trustee) to execute SNDAs as
attorney-in-fact of the Indenture Trustee and the Servicer (with the appropriate
information completed therein) without any material changes being made to the
form thereof.

Section 7.12 Management Agreement.

(a) The Issuer shall, and shall cause the Asset Entities as applicable to,
(i) perform and observe all of the material terms, covenants and conditions of
the Management Agreement on the part of each Asset Entity to be performed and
observed, (ii) promptly notify the Indenture Trustee and the Servicer of any
notice to any of the Asset Entities of any material default under the Management
Agreement of which it has Knowledge, and (iii) prior to termination of the
Manager in accordance with the terms of the Management Agreement, to renew the
Management Agreement prior to each expiration date thereunder in accordance with
its terms. If any of the Asset Entities shall default in the performance or
observance of any material term, covenant or condition of the Management
Agreement on the part of the Asset Entities to be performed or observed, then,
without limiting the Indenture Trustee’s other rights or remedies under this
Indenture or the other Transaction Documents, and without waiving or releasing
the Asset Entities from any of their obligations hereunder or under the
Management Agreement, the Issuer grants the Indenture Trustee or the Servicer on
its behalf the right, upon prior written notice to the Asset Entities, to pay
any sums and to perform any act as may be reasonably appropriate to cause such
material conditions of the Management Agreement on the part of the Asset
Entities to be performed or observed; provided, however, that neither the
Indenture Trustee nor the Servicer will be under any obligation to pay such sums
or perform such acts.

 

71



--------------------------------------------------------------------------------

(b) The Issuer shall not permit the Asset Entities to surrender, terminate,
cancel, or modify (other than non-material changes), the Management Agreement,
or enter into any other Management Agreement with any new Manager (other than an
Acceptable Manager), or consent to the assignment by the Manager of its interest
under the Management Agreement, in each case without delivery of Rating Agency
Confirmations from each of the Rating Agencies and written consent of the
Servicer. If at any time the Servicer consents to the appointment of a new
Manager, or if an Acceptable Manager shall become the Manager, such new Manager,
or the Acceptable Manager, as the case may be, then the Issuer shall cause the
Asset Entities to, as a condition of the Servicer’s consent, or with respect to
an Acceptable Manager, prior to commencement of its duties as Manager, execute a
subordination of management agreement in substantially the form delivered on the
Initial Closing Date.

(c) The Servicer shall have the right to require that the Manager be replaced
with a Person chosen by the Issuer (or, if an Event of Default has occurred and
is then continuing, by the Indenture Trustee) and reasonably acceptable to the
Servicer, upon the earliest to occur of any one or more of the following events:
(i) the declaration of an Event of Default, (ii) the DSCR falls to less than
1.10x as of the end of any calendar month and the Servicer reasonably determines
that such decline in the DSCR is primarily attributable to acts or omissions of
the Manager rather than factors affecting the Asset Entities’ industry
generally, (iii) the Manager has engaged in fraud, gross negligence or willful
misconduct in connection with its performance under the Management Agreement or
(iv) default on the part of the Manager in the performance of its obligations
under the Management Agreement, and, with respect to the events specified in
clauses (iii) and (iv) such event could reasonably be expected to have a
Material Adverse Effect and remains unremedied for 30 days after the Manager
receives written notice thereof from the Servicer (provided, however, if such
default is reasonably susceptible of cure, but not within such 30-day period,
then the Manager may be permitted up to an additional 60 days to cure such
default provided that the Manager diligently and continuously pursues such
cure).

The Indenture Trustee and the Servicer are each permitted to utilize and in good
faith rely upon the advice of the Manager (or to utilize other agents or
attorneys), in performing certain of its obligations under this Indenture and
the other Transaction Documents, including, without limitation, Cellular Site
management, operation, and maintenance; Cellular Site dispositions, releases and
substitutions; and confirmation of compliance by the Issuers with the provisions
hereunder and under the other Transaction Documents and neither the Indenture
Trustee nor the Servicer shall have any liability with respect thereto.

Section 7.13 Maintenance of Office or Agency by Issuer.

(a) The Issuer shall maintain an office, agency or address where Notes may be
presented or surrendered for payment, where Notes may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Issuer in respect of the Notes, this Indenture and any Indenture Supplement
may be served. The Issuer will give prompt written notice to the Indenture
Trustee of the location, and any change in the location, of such

 

72



--------------------------------------------------------------------------------

office, agency or address; provided, however, that if the Issuer does not
furnish the Indenture Trustee with an address in The City of New York where
Notes may be presented or surrendered for payment, such presentations,
surrenders, notices, and demands may be made or served at the Corporate Trust
Office, and the Issuer hereby appoints the Indenture Trustee to receive all such
presentations, surrenders, notices, and demands on behalf of the Issuer. The
Issuer hereby appoints the Corporate Trust Office as its agency for such
purposes.

(b) The Issuer may also from time to time designate one or more other offices or
agencies where Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Indenture Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

Section 7.14 Deposits; Application of Deposits. The Obligors will deposit all
Receipts into, and otherwise comply with, the Lock Box Account. All such
deposits to the Lock Box Account and the Collection Account will be allocated
pursuant to the terms of the Cash Management Agreement and this Indenture.

Section 7.15 Estoppel Certificates.

(a) Within ten (10) Business Days following a written request by the Indenture
Trustee or the Servicer, the Issuer shall provide to the Indenture Trustee and
the Servicer a duly acknowledged written statement (upon which the Indenture
Trustee and the Servicer may conclusively rely) confirming (i) the amount of the
outstanding principal balance of the Notes, (ii) the terms of payment and
maturity date of the Notes, (iii) the date to which interest has been paid,
(iv) whether any offsets or defenses exist against the Obligations, and if any
such offsets or defenses are alleged to exist, the nature thereof shall be set
forth in detail and (v) that this Indenture, the Notes, the Deeds of Trust and
the other Transaction Documents are legal, valid and binding obligations of the
Issuer and each Asset Entity (as applicable) and have not been modified or
amended except in accordance with the provisions thereof.

(b) Within ten (10) Business Days following a written request by the Issuer, the
Indenture Trustee shall provide to the Issuer a duly acknowledged written
statement setting forth the amount of the outstanding principal balance of the
Notes then Outstanding, the date to which interest has been paid, and whether
the Indenture Trustee has provided the Issuer, on behalf of itself and the Asset
Entities, with written notice of any Event of Default. Compliance by the
Indenture Trustee with the requirements of this Section shall be for
informational purposes only and shall not be deemed to be a waiver of any rights
or remedies of the Indenture Trustee hereunder or under any other Transaction
Document.

Section 7.16 Indebtedness. The Issuer shall not, and shall not permit the Asset
Entities to, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following (collectively, “Permitted Indebtedness”):

(a) The Obligations; and

 

73



--------------------------------------------------------------------------------

(b) (i) Unsecured trade payables not evidenced by a note and arising out of
purchases of goods or services in the ordinary course of business and
(ii) Indebtedness incurred in the financing of equipment or other personal
property used at any Cellular Site in the ordinary course of business; provided,
however, (A) such trade payables are payable not later than ninety (90) days
after the original invoice date and are not overdue by more than thirty
(30) days and (B) the aggregate amount of such trade payables and Indebtedness
relating to financing of equipment and personal property or otherwise referred
to in clauses (i) and (ii) above outstanding does not, at any time, exceed
$750,000 in the aggregate for all the Asset Entities.

In no event shall any Indebtedness other than the Obligations be secured, in
whole or in part, by the Collateral or other Assets or any portion thereof or
interest therein and any proceeds of any of the foregoing.

Section 7.17 No Liens. Neither the Issuer nor the Asset Entities shall create,
incur, assume or permit to exist any Lien on or with respect to the Cellular
Sites or any other Collateral except Permitted Encumbrances.

Section 7.18 Contingent Obligations. Other than Permitted Indebtedness, the
Issuer shall not, and shall not permit the Asset Entities to create or become or
be liable with respect to any Contingent Obligation.

Section 7.19 Restriction on Fundamental Changes. Except as otherwise expressly
permitted in this Indenture, the Issuer shall not, and shall not permit the
Asset Entities to (i) amend, modify or waive any term or provision of their
respective articles of incorporation, by-laws, articles of organization, limited
liability company agreement or other organizational documents so as to violate
or permit the violation of the single-purpose entity provisions set forth
herein, unless required by law; (ii) liquidate, wind-up or dissolve such Asset
Entity; provided that nothing contained in this Section 7.19 shall restrict the
merger or consolidation of one Asset Entity into another so long as the
surviving entity is an Asset Entity; or (iii) remove an independent director, or
appoint a replacement independent director, on the Issuer’s board of directors
without complying with Section 10 of the limited liability company agreement of
the Issuer.

Section 7.20 Bankruptcy, Receivers, Similar Matters. An Obligor shall not apply
for, consent to, or aid, solicit, support, or otherwise act, cooperate or
collude to cause the appointment of or taking possession by, a receiver, trustee
or other custodian for all or a substantial part of the assets of any other
Obligor. As used in this Indenture, an “Involuntary Obligor Bankruptcy” shall
mean any involuntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, in which
any Obligor is a debtor or any portion of the Assets is property of the estate
therein. An Obligor shall not file a petition for, consent to the filing of a
petition for, or aid, solicit, support, or otherwise act, cooperate or collude
to cause the filing of a petition for an Involuntary Obligor Bankruptcy. In any
Involuntary Obligor Bankruptcy, the other Obligors shall not, without the prior
written consent of the Indenture Trustee and the Servicer, consent to the entry
of any order, file any motion, or support any motion (irrespective of the
subject of the motion), and such Obligors shall not file or support any plan of
reorganization. In any Involuntary Obligor Bankruptcy the other

 

74



--------------------------------------------------------------------------------

Obligors shall do all things reasonably requested by the Indenture Trustee and
the Servicer to assist the Indenture Trustee and the Servicer in obtaining such
relief as the Indenture Trustee and the Servicer shall seek, and shall in all
events vote as directed by the Indenture Trustee. Without limitation of the
foregoing, each such Obligor shall do all things reasonably requested by the
Indenture Trustee to support any motion for relief from stay or plan of
reorganization proposed or supported by the Indenture Trustee.

Section 7.21 ERISA.

(a) No ERISA Plans. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Issuer shall not,
and shall not permit any Asset Entity to, establish any Employee Benefit Plan or
Multiemployer Plan, or commence making contributions to (or become obligated to
make contributions to) any Employee Benefit Plan or Multiemployer Plan.

(b) Compliance with ERISA. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Issuer
shall not, and shall not permit the Asset Entities to: (i) engage in any
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code; or (ii) except as may be necessary to comply with applicable laws,
establish or amend any Employee Benefit Plan which establishment or amendment
could result in liability to the Obligors or any ERISA Affiliate or increase the
benefits obligation of the Obligors; provided that if the Issuer is in default
of this covenant under subsection (i), the Issuer shall be deemed not to be in
default if such default results solely because (x) any portion of the Notes have
been, or will be, funded with plan assets of any Plan and (y) the purchase or
holding of such portion of the Notes by such Plan constitutes a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of applicable Similar Law.

Section 7.22 Money for Payments to be Held in Trust.

(a) The Paying Agent is hereby authorized to pay the principal of and interest
on any Notes (as well as any other Obligation hereunder and under any other
Transaction Document) on behalf of the Issuer and shall have an office or agency
in The City of New York where Notes may be presented or surrendered for payment
and where notices, designations or requests in respect for payments with respect
to the Notes and any other Obligations due hereunder and under any other
Transaction Document may be served. The Issuer hereby appoints the Indenture
Trustee as the initial Paying Agent for amounts due on the Notes of each Series
and the other Obligations.

(b) On each Payment Date (or such other dates as may be required or permitted
hereunder) the Paying Agent shall cause all payments of amounts due and payable
with respect to any Notes and other Obligations that are to be made from amounts
withdrawn from the Debt Service Reserve Sub-Account to be made on behalf of the
Issuer by the Paying Agent, and no amounts so withdrawn from the Debt Service
Reserve Sub-Account for payments of the Notes and other Obligations shall be
paid over to the Issuer. All such payments shall be made based on information
set forth in the Servicing Report.

 

75



--------------------------------------------------------------------------------

(c) Subject to applicable laws with respect to escheatment of funds, any money
held by the Indenture Trustee or any Paying Agent in trust for the payment of
any amount due with respect to any Note and remaining unclaimed for two years
after such amount has become due and payable shall be discharged from such trust
and be paid to the Issuer on an Issuer Request; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Indenture
Trustee or such Paying Agent, before being required to make any such repayment
shall at the expense and direction of the Issuer cause to be published once, in
a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the Borough of Manhattan, The City of
New York, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money then remaining shall be repaid
to the Issuer. The Indenture Trustee shall also adopt and employ, at the expense
and direction of the Issuer, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
Holders whose right to or interest in monies due and payable but not claimed is
determinable from the records of the Indenture Trustee or of any Paying Agent,
at the last address of record for each such Holder).

Section 7.23 Prepaid Site Agreements.

(a) Modification. Except as provided in this Section 7.23, the Issuer shall not,
and shall not permit the Asset Entities to, modify or amend any material
substantive or economic terms of, or, subject to the terms herein, terminate or
surrender any Prepaid Site Agreement, in each case without the prior written
consent of the Indenture Trustee and the Servicer, which consent shall not be
unreasonably withheld, conditioned or delayed. Any such attempted or purported
material modification, amendment, or any surrender, termination, sale or
assignment of any Prepaid Site Agreement without the Indenture Trustee and
Servicer’s prior written consent shall be null and void and of no force or
effect. Notwithstanding the foregoing to the contrary, the Asset Entities shall
be permitted, without the Indenture Trustee and Servicer’s consent, to:

(i) extend the terms of the Prepaid Site Agreement on commercially reasonable
substantive and economic terms;

(ii) terminate or sell (including by way of assignment) any Prepaid Site
Agreement which the Issuer reasonably deems necessary in accordance with prudent
business practices subject to the provisions of Section 7.10;

 

76



--------------------------------------------------------------------------------

(iii) provided no Event of Default shall have occurred and is then continuing,
increase the area of real property covered by a Prepaid Site Agreement, and in
connection therewith amend and restate or replace the existing agreement
establishing the Prepaid Site Agreement (an “Amended Prepaid Site Agreement”),
to include such additional real property; provided that such Amended Prepaid
Site Agreement is on commercially reasonable substantive and economic terms
(taking into consideration the additional real property covered by the Amended
Prepaid Site Agreement), and subject to the following conditions:

(A) the Issuer shall have provided the Servicer with at least ten (10) days
prior written notice of the execution of the Amended Prepaid Site Agreement,
together with a summary of the economic terms thereof, and, following execution
and delivery of the Amended Prepaid Site Agreement, the Issuer shall have
provided the Servicer with a copy of the Amended Prepaid Site Agreement
certified by Issuer as being true, accurate and complete;

(B) if the Prepaid Site Agreement being replaced is with respect to a Mortgaged
Site, simultaneously with the execution and delivery of the Amended Prepaid Site
Agreement, the Indenture Trustee and the Servicer shall have received (i) an
Amended Deed of Trust executed and delivered by a duly authorized officer of the
applicable Asset Entity encumbering the property included under the Amended
Prepaid Site Agreement, (ii) an endorsement to (or replacement of) the existing
Title Policy covering such Mortgaged Site and (iii) a Survey with respect
thereto (unless the general survey exception in the Title Policy for such
Mortgaged Site is eliminated without a Survey); and

(C) the Issuer shall pay or reimburse the Indenture Trustee for all reasonable
costs and expenses incurred by the Indenture Trustee and Servicer (including,
without limitation, reasonable attorneys fees and disbursements) in connection
with such Amended Prepaid Site Agreement, and all recording charges, filing
fees, taxes or other expenses (including, without limitation, mortgage and
intangibles taxes and documentary stamp taxes) payable in connection therewith.

(b) Performance of Prepaid Site Agreements. The Issuer shall cause the Asset
Entities to fully perform as and when due each and all of their obligations
under each Prepaid Site Agreement (and any related Net Profit Agreement) in
accordance with the terms of such Prepaid Site Agreement and shall not permit
the Asset Entities to cause or suffer to occur any material breach or default in
any of such obligations (other than, with respect to any Net Profit Agreement,
the failure of an Asset Entity to pay any Profit Sharing Revenue due to
insufficient funds available to the Obligors pursuant to Section 5.01(a)(vi)).
The Issuer shall cause the Asset Entities to exercise any option to renew or
extend any Prepaid Site Agreement; provided that an Asset Entity may elect not
to exercise any such option if, and to the same extent that such Asset Entity
would be entitled to terminate, sell or assign such Prepaid Site Agreement
pursuant to Section 7.23(a). If the Asset Entity does intend to exercise such
option, the Issuer shall give the Servicer thirty (30) days prior written notice
thereof. If any Asset Entity fails to renew a Prepaid Site Agreement which is
required to be renewed pursuant to this Section 7.23(b), such Asset Entity
hereby grants to each of the Indenture Trustee and the Servicer a power of
attorney to renew such Prepaid Site Agreement on behalf of such Asset Entity.

(c) Notice of Default. If any of the Asset Entities shall have or receive any
written notice that any Prepaid Site Default has occurred, then the Issuer shall
immediately notify the Indenture Trustee and Servicer in writing of the same and
immediately deliver to the

 

77



--------------------------------------------------------------------------------

Indenture Trustee and Servicer a true and complete copy of each such notice.
Further, the Issuer shall provide such documents and information as the
Indenture Trustee and Servicer shall reasonably request concerning the Prepaid
Site Default.

(d) The Indenture Trustee’s and Servicer’s Right to Cure. Each Obligor agrees
that if any Prepaid Site Default shall occur and be continuing, or if any Site
Owner asserts in writing that a Prepaid Site Default has occurred (whether or
not the Obligors question or deny such assertion), then, subject to (i) the
terms and conditions of such Prepaid Site Agreement, and (ii) the Asset
Entities’ right to terminate, sell or assign Prepaid Site Agreements in
accordance with Section 7.23(a), the Servicer, upon five (5) Business Days prior
written notice to the Issuer, unless the Servicer reasonably determines that a
shorter period (or no period) of notice is necessary to protect the Indenture
Trustee’s interest in the Prepaid Site Agreement, may (but shall not be
obligated to) take any action that the Servicer deems reasonably necessary,
including, without limitation, (i) performance or attempted performance of the
applicable Asset Entity’s obligations under such Prepaid Site Agreement,
(ii) curing or attempting to cure any actual or purported Prepaid Site Default,
(iii) mitigating or attempting to mitigate any damages or consequences of the
same and (iv) entry upon such Prepaid Site for any or all of such purposes. Upon
the Indenture Trustee’s or the Servicer’s reasonable request, the Issuer shall
submit satisfactory evidence of payment or performance of any of its obligations
under each Prepaid Site Agreement. The Indenture Trustee or the Servicer may pay
and expend such sums of money as the Indenture Trustee or the Servicer in its
sole discretion deems necessary or desirable for any such purpose, and the
Issuer shall pay to the Indenture Trustee or the Servicer, as applicable, within
five (5) Business Days of the written demand of the Indenture Trustee or the
Servicer all such sums so paid or expended by the Indenture Trustee or the
Servicer, together with interest thereon from the date of expenditure at the
rate provided for Servicing Advances in the Servicing Agreement.

Section 7.24 Rule 144A Information. So long as any of the Notes are Outstanding,
and the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, upon
the request of a Noteholder, the Issuer shall promptly furnish at such
Noteholder’s expense to such Holder, and the prospective purchasers designated
by such Holder, Rule 144A Information in order to permit compliance with Rule
144A under the Securities Act in connection with the resale of such Notes by
such Holder.

Section 7.25 Notice of Events of Default. The Issuer shall give the Indenture
Trustee, the Servicer and the Rating Agencies prompt written notice of each
Default of which the Issuer has Knowledge and Event of Default hereunder and the
Indenture Trustee and Servicer notice of each Default on the part of any party
to the other Transaction Documents with respect to any of the provisions thereof
of which the Issuer has Knowledge.

Section 7.26 Maintenance of Books and Records. The Issuer shall, and shall cause
the Asset Entities to, maintain and implement, administrative and operating
procedures reasonably necessary in the performance of their obligations
hereunder and the Issuer shall, and shall cause the Asset Entities to, keep and
maintain at all times, or cause to be kept and maintained at all times, all
documents, books, records, accounts and other information reasonably necessary
or advisable for the performance of their obligations hereunder to the extent
required under applicable law.

 

78



--------------------------------------------------------------------------------

Section 7.27 Continuation of Ratings. To the extent permitted by applicable
laws, rules or regulations, the Issuer shall, and shall cause the Asset Entities
to, (i) provide the Rating Agencies with information, to the extent reasonably
obtainable by the Issuer or the Asset Entities, and take all reasonable action
necessary to enable the Rating Agencies to monitor the credit ratings of the
Notes, and (ii) pay such ongoing fees of the Rating Agencies as they may
reasonably request to monitor their respective ratings of the Notes.

Section 7.28 The Indenture Trustee and Servicer’s Expenses. The Issuer shall
pay, on demand by the Indenture Trustee or the Servicer, all reasonable
out-of-pocket expenses, charges, costs and fees (including reasonable attorneys’
fees and expenses) in connection with the negotiation, documentation, closing,
administration, servicing, enforcement, interpretation, and collection of the
Notes and the Transaction Documents, and in the preservation and protection of
the Indenture Trustee’s rights hereunder and thereunder. Without limitation the
Issuer shall pay all costs and expenses, including reasonable attorneys’ fees,
incurred by the Indenture Trustee and the Servicer in any case or proceeding
under the Bankruptcy Code (or any law succeeding or replacing any of the same)
involving the Obligors, the Manager (provided that the Manager is an Affiliate
of the Obligors) or the Guarantor.

Section 7.29 Disposition of Cellular Sites; Reinvestment of Disposition
Proceeds.

(a) The Asset Entities will not dispose or otherwise transfer Cellular Sites
except as expressly permitted in this Section 7.29. Prior to the second
(2nd) anniversary of the Initial Closing Date, the Asset Entities will not
dispose of any Cellular Sites except the Asset Entities may: (i) in each period
of 12 months commencing with the Initial Closing Date, dispose of Cellular Sites
having an aggregate Allocated Note Amount less than or equal to $5,000,000 and
(ii)(1) dispose of a Cellular Site if required in the Manager’s reasonable
judgment, in order to cure a breach of a representation, warranty or other
default with respect to such Cellular Site or (2) in compliance with
Section 7.04(c). From and after the second (2nd) anniversary of the Initial
Closing Date, the Asset Entities (in addition to their rights set forth in the
preceding sentence) may dispose of Cellular Sites at any time without regard to
the limitations set forth in the preceding sentence; provided that (i) during a
Special Servicing Period, no Cellular Site dispositions may be made without the
Servicer’s consent and (ii) if, after giving effect to any proposed disposition
of a Cellular Site, the Tenant Quality Tests would not be satisfied, the Issuer
shall have delivered to the Indenture Trustee a Rating Agency Confirmation with
respect thereto. In connection with each disposition of a Cellular Site, the
Issuer shall prepay the Notes in accordance with Section 2.09(b) in an amount
equal to the Release Price, together with any applicable Prepayment
Consideration if the prepayment of any Class of any Series of Notes occurs prior
to the Prepayment Period for such Series of Notes, provided that in any 12-month
period dispositions of Cellular Sites having an aggregate Allocated Note Amount
of up to $5,000,000 may be made without any prepayment if (1) the proceeds from
the disposition of such Cellular Sites, together with any concurrent cash
capital contribution received by the Issuer in connection with such disposition,
is an amount equal to or greater than 125% of the Allocated Note Amount of such
Cellular Sites, (2) the Issuer delivers a notice to the Servicer that the net
cash proceeds of such disposition, together with any concurrent cash capital
contribution received by the Issuer in connection with such disposition, will be
deposited into a non-interest bearing segregated trust account with the
Indenture Trustee (the “Liquidated Site Replacement

 

79



--------------------------------------------------------------------------------

Account”) and within six (6) months will be used by an Asset Entity to acquire
Cellular Sites and (3) the pro forma DSCR following the disposition is not less
than the DSCR immediately prior thereto after giving pro forma effect to the
receipt of proceeds (and pro forma application of such proceeds to repay Notes)
in connection with such disposition. Funds deposited in the Liquidated Site
Replacement Account may be used by the Asset Entities to acquire Cellular Sites,
provided that the Cellular Sites so acquired meet the requirements described in
clauses (ii) through (vi) of Section 7.30, as if the acquired Cellular Sites
were Replacement Cellular Sites. Any funds remaining in the Liquidated Site
Replacement Account on the Payment Date falling more than six months after the
date of deposit will be withdrawn by the Indenture Trustee on such Payment Date
and applied to prepay the Notes pursuant to Section 2.09(b).

(b) In connection with any disposition permitted by this Section 7.29, the
Manager shall deliver an Officer’s Certificate to the Servicer and the Indenture
Trustee to the effect that any applicable conditions to such disposition have
been (or will concurrently therewith be) satisfied and the Indenture Trustee
shall thereupon take such actions to release any security interests on the
Collateral associated with the disposed Cellular Sites as the Issuer may
reasonably request in writing.

(c) The rights set forth in this Section 7.29 shall be in addition to the rights
related to substitution or disposition of Cellular Sites set forth in
Section 7.30 and Section 7.32. Prior to the first such disposition of Cellular
Sites, the Issuer will establish the Liquidated Site Replacement Account with
the Indenture Trustee.

(d) For purposes of this Section 7.29, the Issuer, in lieu of disposing
individual Cellular Sites, may dispose of all, but not less than all, of the
equity interests of an Asset Entity; provided, that for purposes of this
Section 7.29, the designation of all of the Cellular Sites owned by such Asset
Entity otherwise would satisfy the requirements of Section 7.29(a) and (b) and
the Issuer complies with the provisions thereof as if it had disposed of such
Cellular Sites individually.

Section 7.30 Cellular Site Substitution. The Asset Entities shall not replace
Cellular Sites with Replacement Cellular Sites except as expressly permitted by
this Section 7.30. At any time prior to the earliest Anticipated Repayment Date
for any Series of Notes then Outstanding, the Asset Entities may substitute a
new cellular site or cellular sites for one or more of the Cellular Sites then
owned by an Asset Entity (each a “Replacement Cellular Site”); provided that, as
certified to the Servicer and the Indenture Trustee by the Manager: (i) the
Allocated Note Amounts of the Replacement Cellular Sites (other than those
replaced to cure a default or address a Site Owner Imposition as provided for
pursuant to Section 7.04(c)(iii)) do not in the aggregate exceed 5% of the Class
Principal Balance of all Classes of Notes during any calendar year, with any
unused portion of such limit permitted to be carried over into subsequent years
subject to a carry over limit of 25%, (ii)(w) after giving effect to the
substitution each of the Tenant Quality Tests would be satisfied, (x) if the
Replacement Cellular Sites are Prepaid Sites, the related Prepaid Site
Agreements have terms (including all available extensions) that expire no
earlier that the latest Anticipated Repayment Date of any Series of Notes then
Outstanding; (y) the Maintenance Capital Expenditures for the Replacement
Cellular Sites are not materially greater than the Maintenance Capital
Expenditures for the replaced Cellular Sites, in each case, unless Rating Agency
Confirmation is obtained and (z) if during a Special

 

80



--------------------------------------------------------------------------------

Servicing Period, the Servicer consents to such substitution, (iii) after the
substitution the pro forma DSCR shall be at least equal to the DSCR as of the
date immediately preceding the substitution, (iv) the Indenture Trustee and the
Servicer will have received such legal opinions as may be reasonably requested,
(v) the Issuer shall, or shall have caused the applicable Asset Entity to, have
reimbursed the Indenture Trustee and the Servicer for all third party
out-of-pocket costs and expenses incurred by the Indenture Trustee and the
Servicer in relation to such substitution and (vi) if any such Replacement
Cellular Site is a Mortgaged Site, the Issuer provides to the Indenture Trustee
with respect thereto a Deed of Trust, a Title Policy and, unless the general
survey exception in the Title Policy for such Mortgaged Site is eliminated
without a Survey with respect thereto, a Survey; provided, that the Indenture
Trustee and the Servicer shall have no obligation to review or verify the
contents of such documents.

Section 7.31 Conversions and Buy-Outs of Cellular Sites. Notwithstanding
anything to the contrary set forth herein, the Asset Entities may convert any
Prepaid Site to a Fee Site at any time provided that the percentage of
Annualized Run Rate Revenue attributable to all Fee Sites is not greater than
5%, and may exercise any buy-out rights under a Net Profit Agreement at any
time. No such conversion or buy-out will be counted towards the 5% limitation
described in clause (i) of Section 7.30.

Section 7.32 Asset Entities’ Option to Dispose of Cellular Assets. In connection
with a release and disposition associated with the payment in full of the
outstanding principal amount of a Series of Notes, the Asset Entities will have
the option to dispose of one or more Cellular Sites, related Tenant Leases and
other assets related to such Cellular Sites (collectively, the “Cellular
Assets”), and the Issuer will have the option to dispose of one or more Asset
Entities that own Cellular Assets to one or more Persons (including Affiliates
of the Asset Entities) without the Servicer’s consent; provided, that the
following conditions must be satisfied: (a) no Event of Default has occurred and
is continuing and no Amortization Period is continuing, (b) during a Special
Servicing Period, the Servicer consents thereto, (c) a Rating Agency
Confirmation is obtained with respect to such release or disposition and
(d) (i) the pro forma DSCR for each Class of Notes bearing the same alphabetical
designation immediately after, and after giving effect to, such disposition and
any prepayment or issuance of Notes of such Class occurring concurrently with
such disposition is not less than the DSCR for such Class immediately prior to
such disposition and issuance or prepayment, if any, (ii) after giving effect to
such disposition, (A) the pro forma percentage of revenues for the Cellular
Sites owned by the Asset Entities and that are represented by wireless voice or
data and investment grade Tenants (taken together) after such disposition is
equal to or greater than the percentage of revenues for the Cellular Sites owned
by the Asset Entities and that are represented by wireless voice or data and
investment grade Tenants (taken together) immediately prior to such disposition,
(B) the percentage of revenues derived from Tenant Leases with terms (which
terms shall include any renewal periods as if such renewals will occur) that
exceed ten years is equal to or greater than (x) the percentage of revenues
derived from Tenant Leases with terms (which terms shall include any renewal
periods as if such renewals will occur) that exceed ten years immediately prior
to such disposition minus (y) 5%, (C) the percentage of Cellular Sites that are
located in the Top 100 BTA is equal to or greater than 75%, (D) in no event
shall the aggregate value (based on Annualized Run Rate Net Cash Flow as of the
end of the most recent fiscal quarter prior to the date of such release or
disposition) of the Cellular Sites included in the Cellular Assets owned by the
Asset Entities immediately after such disposal pursuant to this provision be
less than the

 

81



--------------------------------------------------------------------------------

product of (x) (i) the aggregate principal amount of Notes outstanding
immediately after such disposal (after giving effect to any prepayment or
issuance of any Notes concurrently with such disposal) divided by (ii) the
aggregate principal amount of all Notes outstanding immediately prior to such
disposal (without giving effect to any prepayment or issuance of any Notes
concurrently with such disposal), and (y) the aggregate value (based on
Annualized Run Rate Net Cash Flow as of the end of the most recent fiscal
quarter prior to the date of such disposal) of the Cellular Sites included in
the Cellular Assets owned by the Asset Entities immediately prior to such
release or disposition; provided that the Servicer and the Indenture Trustee
shall have been paid all outstanding Advances, Advance Interest, unpaid
Additional Issuer Expenses and all unpaid fees and expenses to the extent then
due and payable to the Servicer and the Indenture Trustee, as applicable, under
the Transaction Documents (in each case only to the extent sufficient funds for
payment in full of such amounts have not been deposited in the Collection
Account for distribution on the applicable Payment Date). In connection with any
disposition or dissolution of an Asset Entity in connection with this
Section 7.32, any documents or instruments prepared to effect such disposition
or dissolution of such Asset Entity will be subject to the reasonable review of
the Servicer. In connection with any disposition permitted by this Section 7.32,
the Manager shall deliver an Officer’s Certificate to the Servicer and the
Indenture Trustee to effect that any applicable conditions to such disposition
have been (or will concurrently therewith be) satisfied and the Indenture
Trustee shall thereupon take such actions to release any security interests on
the Collateral associated with the disposed Cellular Sites as the Issuer may
reasonably request in writing.

Section 7.33 Environmental Remediation. Each Asset Entity agrees to comply in
all material respects with all applicable Environmental Laws. Without limiting
the generality of the foregoing, each Asset Entity agrees to commence, within 30
days (or such shorter period as may be required by law) after written demand by
the Servicer and diligently prosecute to completion any Remedial Work of any
kind required by it under applicable Environmental Laws (it being understood
that such Asset Entity is not obligated to perform any such Remedial Work that a
Site Owner or Tenant is contractually obligated to perform). If an Asset Entity
fails to commence promptly and diligently pursue to completion any Remedial
Work, the Servicer may (but will not be obligated to), upon 30 days prior
written notice to the Issuer of its intention to do so, cause such Remedial Work
to be performed. If requested by the Servicer in connection with any Remedial
Work with respect to any Cellular Site that is projected to cost in excess of
$500,000, the applicable Asset Entity agrees to cause such Remedial Work to be
performed by licensed contractors and under the supervision of a consulting
engineer, each approved in advance by the Servicer, such approval to not be
unreasonably withheld. The Obligors agree to pay or reimburse the Servicer for
all expenses reasonably incurred by the Servicer in connection with
(a) monitoring, reviewing or performing such Remedial Work, (b) investigating
potential environmental claims against the Asset Entities or (c) participating
in any legal or administrative proceeding on behalf of an Obligor concerning any
applicable Environmental Law.

Section 7.34 Tax Status. (a) The Issuer agrees that it will not take any action
that would cause it or any of the other Obligors (for so long as the Issuer
directly or indirectly owns such Obligor) to be treated as an association (or a
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes. The Issuer agrees that it will take any commercially reasonable
action so long as such action can be taken without unreasonable cost or expense,
to cause it and each of the other Obligors (for so long as the Issuer directly
or indirectly owns such Obligor) to continue to be treated as either a
disregarded entity or a partnership for U.S. federal income tax purposes.

 

82



--------------------------------------------------------------------------------

(b) Each Asset Entity agrees that it will not take any action that would cause
it (for so long as it is directly or indirectly owned by the Issuer) to be
treated as an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes. Each Asset Entity agrees that
it will take any commercially reasonable action so long as such action can be
taken without unreasonable cost or expense to cause it (for so long as it is
directly or indirectly owned by the Issuer) to continue to be treated as either
a disregarded entity or a partnership for U.S. federal income tax purposes.

ARTICLE VIII

SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

Section 8.01 Applicable to the Issuer, the Guarantor and the Asset Entities. The
Issuer hereby represents, warrants and covenants as of the Initial Closing Date
and until such time as all Obligations are paid in full, that each of the
Issuer, the Guarantor and the Asset Entities (the “Issuer Parties”):

(a) Except for properties, or interests therein, which the Issuer Parties have
sold and for which the Issuer Parties have no continuing obligations or
liabilities, the Issuer Parties have not owned, and do not own and will not own
any assets other than (i) with respect to the Asset Entities, the Cellular Sites
(including incidental personal property necessary for the operation thereof and
proceeds therefrom) and in certain instances direct or indirect ownership
interests in other Asset Entities, and (ii) with respect to the Issuer, direct
or indirect ownership interests in the Asset Entities or such incidental assets
as are necessary to enable it to discharge its obligations with respect to the
Asset Entities (the “Asset Entity Interests”);

(b) have not, and are not, engaged and will not engage in any business, directly
or indirectly, other than the ownership, management and operation of the
Cellular Sites or the Asset Entity Interests, as applicable;

(c) have not entered into, and will not enter into, any contract or agreement
with any partner, member, shareholder, trustee, beneficiary, principal or
Affiliate of any Issuer Party except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with third parties other than such Affiliate (it being
understood that the Management Agreement and the other Transaction Documents
comply with this covenant);

(d) have not incurred any Indebtedness that remains outstanding as of the
Initial Closing Date and will not incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
Permitted Indebtedness;

 

83



--------------------------------------------------------------------------------

(e) have not made any loans or advances to any Person (other than among the
Issuer Parties) that remain outstanding as of the Initial Closing Date and will
not make any loan or advance to any Person (including any of its Affiliates)
other than another Issuer Party, and have not acquired and will not acquire
obligations or securities of any of their Affiliates other than the other Issuer
Parties;

(f) are and reasonably expect to remain solvent and pay their own liabilities,
indebtedness, and obligations of any kind from its own separate assets as the
same shall become due;

(g) have done or caused to be done and will do all things necessary to preserve
their existence, and will not, nor will any partner, member, shareholder,
trustee, beneficiary, or principal amend, modify or otherwise change their
articles of incorporation, by-laws, articles of organization, operating
agreement, or other organizational documents in any manner with respect to the
matters set forth in this Article VIII, except as otherwise permitted under such
organizational documents;

(h) have continuously maintained, and shall continuously maintain, their
existence and be qualified to do business in all states necessary to carry on
their business, specifically including in the case of each Asset Entity, the
states where its Cellular Sites are located;

(i) have conducted and operated, and will conduct and operate, their business as
presently contemplated with respect to ownership of the Cellular Sites, or the
Asset Entity Interests, as applicable;

(j) have maintained, and will maintain, books and records and bank accounts
(other than bank accounts established hereunder, or established by Manager
pursuant to the Management Agreement) separate from those of their partners,
members, shareholders, trustees, beneficiaries, principals, Affiliates, and any
other Person (other than the other Issuer Parties) and the Issuer Parties will
maintain financial statements separate from their Affiliates except that they
may also be included in consolidated financial statements of their Affiliates;
provided, however, that the Issuer Parties’ assets may be included in
consolidated financial statements of its Affiliates; provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Issuer Parties from such Affiliate and to
indicate that the Issuer Parties’ assets and credit are not available to satisfy
the debts and other obligations of such Affiliate or any other Person and
(ii) such assets shall also be listed on the Issuer Parties’ own separate
balance sheet;

(k) except as contemplated by the Management Agreement, have at all times held,
and will continue to hold, themselves out to the public as, legal entities
separate and distinct from any other Person (including any of their partners,
members, shareholders, trustees, beneficiaries, principals and Affiliates, and
any Affiliates of any of the same), and not as a department or division of any
Person (other than the other Issuer Parties) and will correct any known
misunderstandings regarding their existence as separate legal entities;

(l) have paid, and will pay, the salaries of their own employees, if any;

 

84



--------------------------------------------------------------------------------

(m) have allocated, and will continue to allocate, fairly and reasonably any
overhead for shared office space;

(n) will use, their own stationery, invoices and checks (other than the Issuer
Parties, who are expressly permitted to use, along with other Issuer Parties
only, common stationary, invoices and checks);

(o) have filed, and will continue to file, their own tax returns with respect to
themselves (or consolidated tax returns, if applicable) as may be required under
applicable law;

(p) reasonably expect to maintain adequate capital for their obligations in
light of their contemplated business operations; provided, however, that the
foregoing shall not require its respective Member to make additional capital
contributions to such company;

(q) have not sought, acquiesced in, or suffered or permitted, and will not seek,
acquiesce in, or suffer or permit, their liquidation, dissolution or winding up,
in whole or in part;

(r) except as otherwise permitted hereunder, will not enter into any transaction
of merger or consolidation, sell all or substantially all of their assets, or
acquire by purchase or otherwise all or substantially all of the business or
assets of, or any stock or beneficial ownership of, any Person;

(s) have not commingled or permitted to be commingled, and will not commingle or
permit to be commingled, their funds or other assets with those of any other
Person (other than, with respect to the Issuer Parties, each other Issuer Party,
or as may be held by Manager, as agent, for each Asset Entity pursuant to the
terms of the Management Agreement);

(t) have and will maintain their assets in such a manner that it is not costly
or difficult to segregate, ascertain or identify their individual assets from
those of any other Person;

(u) do not and will not hold themselves out to be responsible for the debts or
obligations (other than the Obligations) of any other Person (other than another
Issuer Party);

(v) have not guaranteed or otherwise become liable in connection with any
obligation of any other Person (other than the other Issuer Parties) that
remains outstanding, and will not guarantee or otherwise become liable on or in
connection with any obligation (other than the Obligations) of any other Person
(other than the other Issuer Parties) that remains outstanding and no Affiliate
of the Issuer (other than the Issuer Parties) has guaranteed or otherwise has
become liable in connection with any obligation of any Issuer Party that remains
outstanding, and will not guarantee or otherwise become liable on or in
connection with any obligation of any Issuer Party that remains outstanding;

(w) have not pledged its assets to secure obligations of any other Person (other
than the other Issuer Parties) and will not pledge its assets to secure
obligations of any other Person (other than the other Issuer Parties);

 

85



--------------------------------------------------------------------------------

(x) have not held, and, except for funds deposited into the Accounts in
accordance with the Transaction Documents, shall not hold, title to their assets
other than in their names;

(y) shall comply in all material respects with all of the assumptions,
statements, certifications, representations, warranties and covenants regarding
or made by them contained in or appended to the nonconsolidation opinion
delivered pursuant hereto on the Initial Closing Date;

(z) have conducted, and will continue to conduct, their businesses in their own
names;

(aa) have observed, and will continue to observe, all corporate or limited
liability company, as applicable, formalities;

(bb) since the Initial Closing Date, have not formed, acquired or held any
subsidiary (other than another Issuer Party) and will not form, acquire or hold
any subsidiary (other than another Issuer Party); and

(cc) shall comply with Section 9(j) of the limited liability company agreement
of the Issuer.

Section 8.02 Applicable to the Issuer and the Guarantor. In addition to its
respective obligations under Section 8.01, and without limiting the provisions
of Section 7.20, the Issuer and the Guarantor hereby represent, warrant and
covenant as of the Closing Date and until such time as all Obligations are paid
in full:

(a) The Issuer and the Guarantor shall not, and the Issuer shall not in its
capacity as the sole member of any Asset Entity, permit such Asset Entity to,
without the prior unanimous written consent of the board of directors of the
Issuer or the Guarantor, as the case may be, including the independent directors
of such board, institute proceedings for any of themselves to be adjudicated
bankrupt or insolvent; consent to the institution of bankruptcy or insolvency
proceedings against themselves; file a petition seeking, or consent to,
reorganization or relief under any applicable federal or state law relating to
bankruptcy; seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) for themselves or a
substantial part of their property; make or consent to any assignment for the
benefit of creditors; or admit in writing their inability to pay their debts
generally as they become due;

(b) Each of the Issuer and the Guarantor has and at all times shall maintain at
least two (2) independent directors on its board of directors, who shall be
selected by the Member of the Issuer or the Guarantor, as the case may be.

 

86



--------------------------------------------------------------------------------

ARTICLE IX

SATISFACTION AND DISCHARGE

Section 9.01 Satisfaction and Discharge of Indenture. This Indenture shall cease
to be of further effect with respect to any Notes of a particular Series except
as to (i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, destroyed, lost or wrongfully taken Notes of a particular Series,
(iii) rights of Noteholders of a particular Series to receive payments of
principal thereof and interest thereon, (iv) the rights, obligations and
immunities of the Indenture Trustee hereunder (including the rights of the
Indenture Trustee under Section 11.02 and the obligations of the Indenture
Trustee under Section 9.02), and (v) the rights of Noteholders of a particular
Series as beneficiaries hereof with respect to the property so deposited with
the Indenture Trustee payable to all or any of them, and the Indenture Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments,
to be prepared by the Issuer or its counsel, acknowledging satisfaction and
discharge of this Indenture with respect to the Notes of a particular Series,
when:

(A) either of

(1) all Notes of a particular Series theretofore authenticated and delivered
(other than (i) Notes of a particular Series that have been mutilated,
destroyed, lost or wrongfully taken and that have been replaced or paid as
provided in Section 2.04 and (ii) Notes of a particular Series for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.22) have been delivered to the Indenture Trustee for
cancellation; or

(2) all Notes not theretofore delivered to the Indenture Trustee for
cancellation have become due and payable and the Issuer has irrevocably
deposited or caused to be irrevocably deposited with the Indenture Trustee cash
or direct obligations of or obligations guaranteed by the United States of
America (which will mature prior to the date such amounts are payable), in trust
for such purpose, in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Indenture Trustee
for cancellation, for principal and interest to the date of such deposit;

(B) the Issuer has paid or caused to be paid all Obligations and other sums due
and payable hereunder by the Issuer; and

(C) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate,
an Opinion of Counsel and (if required by the Indenture Trustee) an Independent
Certificate from a firm of certified public accountants, each meeting the
applicable requirements of Section 15.01 and, subject to Section 15.02, each
stating that all conditions precedent provided for in this Indenture relating to
the satisfaction and discharge of this Indenture with respect to such Series
have been complied with.

Section 9.02 Application of Trust Money. With respect to such Series, all monies
deposited with the Indenture Trustee pursuant to Section 9.01 shall be held in
trust and

 

87



--------------------------------------------------------------------------------

applied by the Indenture Trustee, in accordance with the provisions of the Notes
of such Series and this Indenture, to the payment through the Paying Agent to
the Holders of the particular Notes of such Series for the payment of which such
monies have been deposited with the Indenture Trustee, of all sums due and to
become due thereon for the Note Principal Balance of such Notes and interest but
such monies need not be segregated from other funds except to the extent
required in this Indenture or required by law.

Section 9.03 Repayment of Monies Held by Paying Agent. With respect to each
Series, in connection with the satisfaction and discharge of this Indenture, all
monies then held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to such Notes shall, upon demand of
the Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 7.22 and thereupon such Paying Agent shall be released from all further
liability with respect to such monies.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. Subject to the standard of care set forth in
Section 11.01(a), which standard may require the Indenture Trustee to act, any
rights or remedies granted to the Indenture Trustee under this Article X or
elsewhere in this Indenture and other Transaction Documents, upon the occurrence
of an Event of Default are hereby expressly delegated to and assumed by the
Servicer, who shall act on behalf of the Indenture Trustee with respect to all
enforcement matters relating to any such Event of Default, including, without
limitation, the right to institute and prosecute any Proceeding on behalf of the
Indenture Trustee and Noteholders and direct the application of monies held by
the Indenture Trustee (to the extent the Indenture Trustee has the discretion
hereunder to apply such monies as it deems necessary or appropriate); provided,
however, that such delegation of authority shall not apply to any matters
relating to the Controlling Class Representative set forth in Section 10.05.
“Event of Default”, wherever used in this Indenture or in any Indenture
Supplement shall mean the occurrence or existence of any one or more of the
following:

(a) Principal and Interest. Failure of the Issuer to make any payment of
interest or principal due on the Notes on any Payment Date (it being understood
that the failure of the Issuer to (i) pay any Monthly Amortization Amount on any
Payment Date for which funds are not available in accordance with
Section 5.01(a)(x) or (a)(xiii), (ii) pay Post-ARD Additional Interest or
Deferred Post-ARD Additional Interest on any Payment Date for which funds are
not available in accordance with Section 5.01(a)(xvi) or (iii) pay Prepayment
Consideration on any Payment Date for which funds are not available in
accordance with Section 5.01(a)(xv) shall not constitute an Event of Default);

(b) Other Monetary Default. Any monetary default by the Guarantor or the
Obligors under any Transaction Document (other than the Indenture) which
monetary default continues beyond the applicable cure period set forth in the
corresponding Transaction Document, or if no cure period is set forth in such
Transaction Document, such default continues unremedied for a period of five
(5) Business Days after receipt by the Issuer of written notice from the
Indenture Trustee or the Servicer (with a copy to the Indenture Trustee) of such
default requiring such default to be remedied;

 

88



--------------------------------------------------------------------------------

(c) Other Defaults Under Indenture. Any material default by the Obligors in the
observance and performance of or compliance with any covenant or agreement
contained in this Indenture (other than as provided in Section 10.01(a)), which
default shall continue unremedied for a period of thirty (30) days after
(x) receipt by the Issuer of written notice from the Indenture Trustee or the
Servicer (with a copy to the Indenture Trustee) of such default requiring such
default to be remedied or (y) the Manager has become aware of any such default;
provided, however, that if (i) the default is reasonably susceptible of cure but
not within such period of thirty (30) days, (ii) the Obligors have commenced the
cure within such thirty (30) day period and have pursued such cure diligently,
and (iii) the Obligors deliver to the Indenture Trustee and the Servicer
promptly following written demand (which demand may be made from time to time by
the Indenture Trustee or the Servicer) evidence reasonably satisfactory to the
Indenture Trustee and the Servicer of the foregoing, then such period shall be
extended for so long as is reasonably necessary for the Obligors in the exercise
of due diligence to cure such default, but in no event beyond one hundred and
twenty (120) days after the original notice of default; provided that the
Obligors continue to diligently and continuously pursue such cure;

(d) Non-Monetary Defaults Under Transaction Documents. Any material default by
the Guarantor or an Obligor in the observance and performance of or compliance
with any non-monetary covenant or agreement contained in any Transaction
Document other than this Indenture, and which default shall continue unremedied
for a period of thirty (30) days after receipt by the Issuer of written notice
from the Indenture Trustee or the Servicer (with a copy to the Indenture
Trustee) of such default requiring such default to be remedied; provided,
however, that if (i) the default is capable of cure but not within such period
of thirty (30) days, (ii) the defaulting party has commenced the cure within
such thirty (30) day period and has pursued such cure diligently, and (iii) the
defaulting party delivers to the Indenture Trustee and the Servicer promptly
following written demand (which demand may be made from time to time by the
Indenture Trustee or the Servicer) evidence reasonably satisfactory to the
Indenture Trustee and the Servicer of the foregoing, then such period shall be
extended for so long as is reasonably necessary for the defaulting party in the
exercise of due diligence to cure such default, but in no event beyond thirty
(30) days after the original notice of default; provided that the defaulting
party continues to diligently and continuously pursue such cure; or any breach
of a representation or warranty of an Obligor contained in this Indenture or any
other Transaction Document to which it is a party that has a Material Adverse
Effect and, if such breach is reasonably susceptible to cure, the continuation
of such breach for a period of 30 days after written notice;

(e) Defaults Deemed Events of Default. The occurrence or existence of any event
or circumstance under any Transaction Document that is an “Event of Default”
pursuant to the terms of such Transaction Document;

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters a
decree or order for relief with respect to any of the Obligors or the Guarantor
in an Involuntary Bankruptcy, which decree or order is not stayed or other
similar relief is not granted under any applicable federal or state law unless
dismissed within ninety (90) days; (ii) the occurrence and continuance of any of
the following events for ninety (90) days unless dismissed or discharged

 

89



--------------------------------------------------------------------------------

within such time: (x) an involuntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, is commenced, in which any of the Obligors or the Guarantor is a debtor
or any portion of the Cellular Sites is property of the estate therein, (y) a
decree or order of a court for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
of the Obligors or the Guarantor, over all or a substantial part of its or their
property, is entered, or (z) an interim receiver, trustee or other custodian is
appointed without the consent of the Guarantor or any of its direct or indirect
subsidiaries, as applicable, for all or a substantial part of the property of
such Person;

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for relief
is entered with respect to the Issuer, the Guarantor or any of the direct or
indirect subsidiaries of the Issuer, or the Issuer, the Guarantor or any of the
direct or indirect subsidiaries of the Issuer commences a voluntary case under
the Bankruptcy Code or any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or consents to the entry of an order for relief
in an involuntary case or to the conversion of an involuntary case to a
voluntary case under any such law or consents to the appointment of or taking
possession by a receiver, trustee or other custodian for the Issuer, the
Guarantor or any of the direct or indirect subsidiaries of the Issuer, for all
or a substantial part of the property of the Guarantor or any of its direct or
indirect subsidiaries; (ii) the Issuer, the Guarantor or any of the direct or
indirect subsidiaries of the Issuer makes any assignment for the benefit of
creditors; or (iii) the Board of Directors or other governing body of Issuer,
the Guarantor or any of the direct or indirect subsidiaries of the Issuer adopts
any resolution or otherwise authorizes action to approve any of the actions
referred to in this subsection 10.01(g);

(h) Bankruptcy Involving Equity Interests or Cellular Sites. Other than as
described in either of Sections 10.01(f) or 10.01(g), all or any portion of the
Collateral becomes property of the estate or subject to the automatic stay in
any case or proceeding under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect (provided that if the
same occurs in the context of an involuntary proceeding, it shall not constitute
an Event of Default if it is dismissed or discharged within ninety (90) days
following its occurrence);

(i) Solvency. Any Obligor or Guarantor ceases to be solvent or admits in writing
its present or prospective inability to pay its debts as they become due.

(j) Transfer Restrictions. GLP LLC shall cease to own, directly or indirectly,
at least a majority of the ownership interests in the Guarantor or an Obligor
(except in connection with the disposition of an Asset Entity otherwise
permitted hereunder) unless, in connection with a transfer or a series of
transfers that result in the proposed transferee, together with affiliates of
such transferee, owning in the aggregate (directly or indirectly) more than 49%
of the economic and beneficial interests in the Guarantor (where, prior to such
transfer, such proposed transferee and its affiliates owned in the aggregate
(directly or indirectly) 49% or less of such interests in the Guarantor), the
Indenture Trustee shall have received, prior to such transfer, both (x) evidence
reasonably satisfactory to the Indenture Trustee (which will be required to
include a legal non-consolidation opinion reasonably acceptable to the Indenture
Trustee and the Rating Agencies) that the single purpose nature and bankruptcy
remoteness of the Guarantor, Issuer and the Asset Entities following such
transfer or transfers will be the same as prior to such transfer or transfers
and (y) a Rating Agency Confirmation.

 

90



--------------------------------------------------------------------------------

If more than one of the foregoing paragraphs shall describe the same condition
or event, then the Indenture Trustee shall have the right to select which
paragraph or paragraphs shall apply. In any such case, the Indenture Trustee
shall have the right (but not the obligation) to designate the paragraph or
paragraphs which provide for non-written notice (or for no notice) or for a
shorter time to cure (or for no time to cure).

Section 10.02 Acceleration and Remedies. Upon the occurrence and during the
continuance of any Event of Default, the Indenture Trustee may, in its own
discretion, and will, at the direction of the Noteholders representing more than
50% of the Outstanding Class Principal Balance of all Classes of Notes, declare
all of the Notes immediately due and payable, by written notice in writing to
the Issuer. Upon any such declaration, or automatically upon the occurrence of
an Event of Default of the types specified in clauses 10.01(f) and 10.01(g), the
Outstanding Class Principal Balances of all Classes of Notes together with
accrued and unpaid interest thereon through the date of acceleration, any
applicable Prepayment Consideration and all other Obligations shall become
immediately due and payable, subject to the provisions of Section 15.16.

(a) At any time after a declaration of acceleration of maturity has been made
and before a judgment or decree for payment of the amount due has been obtained
by the Indenture Trustee as hereinafter provided in this Section 10.02,
Noteholders representing more than 50% of the Outstanding Class Principal
Balance of all Classes of Notes may, with written notice to the Issuer and the
Indenture Trustee, rescind and annul such declaration and its consequences;
provided, however, such rescission or annulment shall be effective only if:

(i) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:

(A) all payments of the principal of and interest on all Notes and all other
Obligations that would then be due hereunder or upon such Notes if the Event of
Default giving rise to such acceleration had not occurred;

(B) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and counsel and other amounts due and owing to the
Indenture Trustee pursuant to Section 11.05 shall have been paid in full; and

(ii) all Events of Default, other than the nonpayment of the principal and
interest of the Notes that has become due solely by such acceleration, have been
cured or waived as provided in Section 10.15.

(b) Upon the occurrence and during the continuance of an Event of Default of
which a Responsible Officer of the Indenture Trustee has Knowledge, all or any
one or more of the rights, powers, privileges and other remedies available to
the Indenture Trustee against the Obligors (or the Guarantor) under this
Indenture or any of the other Transaction Documents, or at law or in equity, may
be exercised by the Indenture Trustee at any time and from time to time,

 

91



--------------------------------------------------------------------------------

whether or not all or any of the Obligations shall be declared due and payable,
and whether or not the Indenture Trustee shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Transaction Documents with respect to the Cellular Sites, the Assets,
Tenant Leases or the Collateral and the proceeds from any of the foregoing. Any
such actions taken by the Indenture Trustee shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as the Indenture Trustee may determine in its
sole discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of the Indenture Trustee
permitted by law, equity or contract or as set forth herein or in the other
Transaction Documents. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) to the fullest extent permitted by law, the
Indenture Trustee shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to the Indenture Trustee shall remain in full force and
effect until the Indenture Trustee has exhausted all of its remedies against
each Cellular Site, the Assets, Tenant Leases and the Collateral and the
proceeds from any of the foregoing or the Obligations have been paid in full.

(c) Following and during the continuation of an Event of Default, the Indenture
Trustee (or Servicer on its behalf) shall have the right from time to time to
partially foreclose the Deeds of Trust in any manner and for any amounts secured
by the Deeds of Trust then due and payable as determined by the Indenture
Trustee (or Servicer on its behalf) in its sole discretion including, without
limitation, the following circumstances: (i) in the event the Issuer defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, the Indenture Trustee (or Servicer on its
behalf) may foreclose the Deeds of Trust to recover such delinquent payments, or
(ii) in the event the Indenture Trustee (or Servicer on its behalf) elects to
accelerate less than the entire outstanding principal balance of the Notes, the
Indenture Trustee (or Servicer on its behalf) may foreclose the Deeds of Trust
or any of them to recover so much of the principal balance of the Notes as the
Indenture Trustee (or Servicer on its behalf) may accelerate and such other sums
secured by the Deeds of Trust as the Indenture Trustee (or Servicer on its
behalf) may elect. Notwithstanding one or more partial foreclosures, the
Cellular Sites shall remain subject to the Deeds of Trust to secure payment of
sums secured by the Deeds of Trust and not previously recovered.

(d) Any amounts recovered from the Cellular Sites, the Assets, Tenant Leases or
any Collateral and the proceeds from any of the foregoing for the Notes and
other Obligations after an Event of Default may be applied by the Indenture
Trustee toward the payment of any interest and/or principal of the Notes and/or
any other amounts due under the Transaction Documents in such order, priority
and proportions as the Indenture Trustee in its sole discretion shall determine;
provided, however, that any such payments on the Notes will be made in
accordance with the priorities set forth in Article V of this Indenture.

(e) The rights and remedies set forth in this Section 10.02 are in addition to,
and not in limitation of, any other right or remedy provided for in this
Indenture or any other Transaction Document including, without limitation, the
rights and remedies provided for in Section 10.08.

 

92



--------------------------------------------------------------------------------

Section 10.03 Performance by the Indenture Trustee. Upon the occurrence and
during the continuance of an Event of Default, if any of the Asset Entities, the
Issuer, the Guarantor or the Manager shall fail to perform, or cause to be
performed, any material covenant, duty or agreement contained in any of the
Transaction Documents (subject to applicable notice and cure periods), the
Indenture Trustee may, but shall have no obligation to, perform such covenant,
duty or agreement on behalf of such Asset Entity, the Issuer, the Guarantor or
the Manager including making protective advances on behalf of any Asset
Entities, or, in its sole discretion, causing the obligations of the Obligors to
be satisfied with the proceeds of any Reserve. In such event, the Issuer shall,
at the request of the Indenture Trustee, promptly pay to the Indenture Trustee,
or reimburse, as applicable, any of the Reserves, any actual amount reasonably
expended or disbursed by the Indenture Trustee in such performance or attempted
performance, together with interest thereon (including reimbursement of any
applicable Reserves), from the date of such expenditure or disbursement, until
paid. Any amounts advanced or expended by the Indenture Trustee to perform or
attempt to perform any such matter shall be added to and included within the
Obligations and shall be secured by all of the Collateral securing the Notes.
Notwithstanding the foregoing, it is expressly agreed that neither the Indenture
Trustee nor the Servicer shall have any liability or responsibility for the
performance of any obligation of the Asset Entities, the Issuer, the Guarantor
or the Manager under this Indenture or any other Transaction Document, and it is
further expressly agreed that no such performance by the Indenture Trustee shall
cure any Event of Default hereunder.

Section 10.04 Evidence of Compliance. Promptly following request by the
Indenture Trustee, the Issuer shall, and/or shall cause each Asset Entity, the
Guarantor or the Manager to, provide such documents and instruments as shall be
reasonably satisfactory to the Indenture Trustee to evidence compliance with any
material provision of the Transaction Documents applicable to such entities.

Section 10.05 Controlling Class Representative.

(a) The Noteholders (or, in the case of Book-Entry Notes, the Outstanding Note
Owners) of the Controlling Class whose Notes represent more than 50% of the
related Outstanding Class Principal Balance shall be entitled, to select a
representative (the “Controlling Class Representative”) having the rights and
powers specified in the Servicing Agreement and this Indenture (including those
specified in Section 10.06) or to replace an existing Controlling Class
Representative. Upon (i) the receipt by the Indenture Trustee of written
requests for the selection of a Controlling Class Representative from the
Noteholders (or, in the case of Book-Entry Notes, the Note Owners) of Notes
representing more than 50% of the Outstanding Class Principal Balance of the
Controlling Class, (ii) the resignation or removal of the Person acting as
Controlling Class Representative or (iii) a determination by the Indenture
Trustee that the Controlling Class has changed, the Indenture Trustee shall
promptly notify the Issuer, Servicer and the Noteholders (and, in the case of
Book-Entry Notes, to the extent Known to a Responsible Officer of the Indenture
Trustee or identified thereto by the Depositary, at the expense of the
Noteholder or Note Owner requesting information with respect to clause (i) and
clause (iii) above if the Depositary charges a fee for such identification, the
Note Owners) of the Controlling Class that they may select a Controlling Class
Representative. Such notice shall set forth the process established by the
Indenture Trustee for selecting a Controlling Class Representative. No
appointment of any Person as a Controlling Class Representative shall be
effective until such

 

93



--------------------------------------------------------------------------------

Person provides the Indenture Trustee with written confirmation of its
acceptance of such appointment, that it will keep confidential all information
received by it as Controlling Class Representative hereunder or otherwise with
respect to the Notes, the Assets and/or the Servicing Agreement, an address and
facsimile number for the delivery of notices and other correspondence and a list
of officers or employees of such Person with whom the parties to the Servicing
Agreement may deal (including their names, titles, work addresses and facsimile
numbers). No Affiliate of the Issuer may act as, or vote its Notes in the
selection of, the Controlling Class Representative.

(b) Within ten (10) Business Days (or as soon thereafter as practicable if the
Controlling Class consists of Book-Entry Notes) of any change in the identity of
the Controlling Class Representative of which a Responsible Officer of the
Indenture Trustee has Knowledge the Indenture Trustee shall deliver to the
Noteholders or Note Owners, as applicable, of the Controlling Class and the
Servicer a notice setting forth the identity of the new Controlling Class
Representative and a list of each Noteholder (or, in the case of Book-Entry
Notes, to the extent Known to a Responsible Officer of the Indenture Trustee or
identified thereto by the Depositary or the DTC Participants, each Note Owner)
of the Controlling Class, including, in each case, names and addresses. With
respect to such information, the Indenture Trustee shall be entitled to rely
conclusively on information provided to it by the Noteholders (or, in the case
of Book-Entry Notes, subject to Section 2.06, by the Depositary or the Note
Owners) of such Notes, and the Servicer shall be entitled to rely on such
information provided by the Indenture Trustee with respect to any obligation or
right hereunder that the Servicer may have to deliver information or otherwise
communicate with the Controlling Class Representative or any of the Noteholders
(or, if applicable, Note Owners) of the Controlling Class. In addition to the
foregoing, within two (2) Business Days of the selection, resignation or removal
of a Controlling Class Representative, the Indenture Trustee shall notify the
parties to this Indenture of such event.

(c) A Controlling Class Representative may at any time resign as such by giving
written notice to the Indenture Trustee, the Servicer and to each Noteholder
(or, in the case of Book-Entry Notes, each Note Owner) of the Controlling Class.
The Noteholders (or, in the case of Book-Entry Notes, the Note Owners) of the
Controlling Class whose Notes represent more than 50% of the Outstanding Class
Principal Balance of the Controlling Class shall be entitled to remove any
existing Controlling Class Representative by giving written notice to the
Indenture Trustee, the Servicer and to such existing Controlling Class
Representative.

(d) Once a Controlling Class Representative has been selected pursuant to this
Section 10.05, each of the parties to the Servicing Agreement and each
Noteholder (or Note Owner, if applicable) shall be entitled to rely on such
selection unless the Noteholders (or, in the case of Book-Entry Notes, the Note
Owners) of the Controlling Class whose Notes represent more than 50% of the
Outstanding Class Principal Balance of the Controlling Class, or such
Controlling Class Representative, as applicable, shall have notified the
Indenture Trustee and each other party to the Servicing Agreement and each
Noteholder (or, in the case of Book-Entry Notes, Note Owner) of the Controlling
Class, in writing, of the resignation or removal of such Controlling Class
Representative.

(e) Any and all expenses of the Controlling Class Representative shall be borne
by the Noteholders (or, if applicable, the Note Owners) of Notes of the
Controlling Class,

 

94



--------------------------------------------------------------------------------

pro rata according to their respective Percentage Interests in such Class.
Notwithstanding the foregoing, if a claim is made against the Controlling Class
Representative by an Obligor with respect to the Servicing Agreement or the
Notes, the Controlling Class Representative shall immediately notify the
Indenture Trustee and the Servicer, whereupon (if the Servicer or the Indenture
Trustee are also named parties to the same action and, in the sole judgment of
the Servicer, (i) the Controlling Class Representative had acted in good faith,
without gross negligence or willful misconduct, with regard to the particular
matter at issue, and (ii) there is no potential for the Servicer or the
Indenture Trustee to be an adverse party in such action as regards the
Controlling Class Representative) the Servicer on behalf of the Indenture
Trustee and for the benefit of the Noteholders shall, subject to the Servicing
Agreement, assume the defense of any such claim against the Controlling Class
Representative (with any costs incurred in connection therewith being deemed to
be reimbursable Additional Issuer Expenses).

Section 10.06 Certain Rights and Powers of the Controlling Class Representative.

(a) At any time that the Servicer proposes to transfer the ownership of a
Cellular Site or the ownership of the direct or indirect equity interests of any
of the Obligors, the Controlling Class Representative shall be entitled to
advise the Servicer with respect to such transfer, and notwithstanding anything
in any other Section of this Indenture to the contrary, but in all cases subject
to Section 10.06(b), the Servicer shall not be permitted to take such action if
the Controlling Class Representative has objected in writing within ten
(10) Business Days of having been notified thereof and having been provided with
information with respect thereto reasonably requested no later than the fifth
(5th) Business Day after notice thereof (provided, that if such written
objection has not been received by the Servicer within such ten (10) Business
Day period, then the Controlling Class Representative’s approval will be deemed
to have been given).

If the Controlling Class Representative affirmatively approves or is deemed to
have approved in writing such a request, the Servicer will implement the action
for which approval was sought. If the Controlling Class Representative
disapproves of such a request within the ten (10) Business Day period referred
to in the preceding paragraph, the Servicer must (unless it withdraws the
request) revise the request and deliver to the Controlling Class Representative
a revised request promptly and in any event within thirty (30) days after such
disapproval. The Servicer will be required to implement the action for which
approval was most recently requested (unless such request was withdrawn by the
Servicer) upon the earlier of (x) the failure of the Controlling Class
Representative to disapprove a request within ten (10) Business Days after its
receipt thereof and (y) (1) the passage of sixty (60) days following the
Servicer’s delivery of its initial request to the Controlling Class
Representative and (2) the determination by the Servicer in its reasonable good
faith judgment that the failure to implement the most recently requested action
would violate the Servicer’s obligation to act in accordance with the Servicing
Standard.

(b) Notwithstanding anything herein to the contrary, (i) the Servicer shall not
have any right or obligation to consult with or to seek and/or obtain consent or
approval from any Controlling Class Representative prior to acting, and
provisions of the Servicing Agreement requiring such shall be of no effect,
during the period prior to the initial selection of a Controlling Class
Representative and, if any Controlling Class Representative resigns or is

 

95



--------------------------------------------------------------------------------

removed, during the period following such resignation or removal until a
replacement is selected and (ii) no advice, direction or objection from or by
the Controlling Class Representative, as contemplated by Section 10.06(a), may
(A) require or cause the Servicer to violate applicable law, the terms of the
Notes or Transaction Documents or any other Section of the Servicing Agreement,
including the Servicer’s obligation to act in accordance with the Servicing
Standard, (B) expose the Servicer or the Indenture Trustee, or any of their
respective Affiliates, officers, directors, members, managers, employees, agents
or partners, or the Indenture Trustee, to any material claim, suit or liability,
or (C) materially expand the scope of the Servicer’s responsibilities under the
Servicing Agreement. In addition, the Controlling Class Representative may not
prevent the Servicer from transferring the ownership of a Cellular Site or the
ownership of any of the direct or indirect equity interests of any of the
Obligors (including by way of foreclosure on the direct or indirect equity
interests of the Obligors) if any Advance is outstanding and the Servicer
determines in accordance with the Servicing Standard that such foreclosure would
be in the best interest of the Noteholders (taken as a whole).

The Controlling Class Representative shall not be liable to the Noteholders for
any action taken, or for refraining from the taking of any action, in good faith
pursuant to the Servicing Agreement, or for errors in judgment; provided,
however, that the Controlling Class Representative shall not be protected
against any liability which would otherwise be imposed by reason of willful
misconduct, gross negligence or reckless disregard of obligations or duties
under the Servicing Agreement. Each Noteholder and Note Owner acknowledges and
agrees, by its acceptance of its Notes or interest therein, that the Controlling
Class Representative may have special relationships and interests that conflict
with those of Noteholders and Note Owners of one or more Classes of Notes, that
the Controlling Class Representative may act solely in the interests of the
Noteholders and Note Owners of the Controlling Class, that the Controlling Class
Representative does not have any duties to the Noteholders and Note Owners of
any Class of Notes other than the Controlling Class, that the Controlling Class
Representative may take actions that favor the interests of the Noteholders and
Note Owners of the Controlling Class over the interests of the Noteholders and
Note Owners of one or more other Classes of Notes, that the Controlling Class
Representative will not be deemed to have been grossly negligent or reckless, or
to have acted in bad faith or engaged in willful misconduct by reason of its
having acted solely in the interests of the Controlling Class and that the
Controlling Class Representative shall have no liability whatsoever for having
so acted, and no Noteholder may take any action whatsoever against the
Controlling Class Representative for having so acted or against any director,
officer, employee, agent or principal thereof for having so acted.

Section 10.07 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

(a) Subject to the provisions of Section 10.02, the Issuer covenants that if
there is an Event of Default described in Section 10.01(a), the Issuer shall pay
to the Indenture Trustee, for the benefit of the Holders of the Notes, the whole
amount then due and payable on such Notes for the Outstanding Class Principal
Balance of all Classes of Notes and interest, with interest upon the overdue
principal and, to the extent payment at such rate of interest shall be legally
enforceable, upon overdue installments of interest at the rate borne by the
relevant Notes and in addition thereto all other Obligations, including, but not
limited to, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its agents and counsel
and other amounts due and owing to the Indenture Trustee pursuant to
Section 11.05.

 

96



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 10.02 and Section 15.16, in case the
Issuer shall fail forthwith to pay such amounts upon such demand, the Indenture
Trustee, in its own name and as trustee of an express trust, may institute a
Proceeding for the collection of the sums so due and unpaid, and may prosecute
such Proceeding to judgment or final decree, and may enforce the same against
the Issuer or other obligor upon such Notes and collect in the manner provided
by law out of the property of the Issuer or other obligor upon such Notes
wherever situated, the monies adjudged or decreed to be payable.

(c) Subject to the provisions of Section 15.16, if an Event of Default occurs
and is continuing, the Indenture Trustee may, as more particularly provided in
Section 10.08, in its discretion, proceed to protect and enforce its rights and
the rights of the Noteholders, by such appropriate Proceedings as the Indenture
Trustee shall deem most effective to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or any Indenture Supplement or in aid of the exercise of any power
granted in this Indenture or any Indenture Supplement, or to enforce any other
proper remedy or legal or equitable right vested in the Indenture Trustee by
this Indenture or any Indenture Supplement or by law.

(d) In case there shall be pending, relative to the Issuer or any other obligor
upon the Notes, proceedings under any applicable federal, state or foreign
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or
their property or such other obligor, or in case of any other comparable
judicial Proceedings relative to the Issuer or other obligor upon the Notes, or
to the creditors or property of the Issuer or such other obligor, the Indenture
Trustee, irrespective of whether the Outstanding Class Principal Balance shall
then be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand
pursuant to the provisions of this Section, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of the principal
and interest owing and unpaid in respect of Notes, and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and each predecessor
Indenture Trustee, and their respective agents, attorneys and counsel, and all
other amounts due and owing to the Indenture Trustee pursuant to Section 11.05
and all other amounts due and owing to the Servicer under the Servicing
Agreement) and of the Noteholders allowed in such Proceedings;

(ii) unless prohibited by applicable law and regulations, to vote on behalf and
at the direction of the Noteholders in any election of a trustee, a standby
trustee or Person performing similar functions in any such Proceedings;

 

97



--------------------------------------------------------------------------------

(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to pay all amounts received with respect to the claims of
the Noteholders and of the Indenture Trustee on their behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Noteholders allowed in any judicial proceedings relative to the Issuer,
their creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other amounts due and
owing to the Indenture Trustee pursuant to Section 11.05 and all other amounts
due and owing to the Servicer under the Servicing Agreement.

(e) Nothing contained in this Indenture or in any Indenture Supplement shall be
deemed to authorize the Indenture Trustee to authorize or consent to or vote for
or accept or adopt on behalf of any Noteholder any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
Holder thereof or to authorize the Indenture Trustee to vote in respect of the
claim of any such Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person and be a
member of a creditors’ or other similar committee.

(f) Subject to the provisions of Section 15.16, all rights of action and of
asserting claims under this Indenture or in any Indenture Supplement, or under
any of the Notes, may be enforced by the Indenture Trustee without the
possession of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee may be brought in its own name and as trustee of an
express trust, and any recovery of judgment, subject to the payment of the
expenses, disbursements, advances, amounts owed to and compensation of the
Indenture Trustee, each predecessor Indenture Trustee and their respective
agents and attorneys, shall be for the benefit of the Noteholders.

(g) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture or
any Indenture Supplement to which the Indenture Trustee shall be a party), the
Indenture Trustee shall be held to represent all the Noteholders, and it shall
not be necessary to make any Noteholder a party to any such Proceedings.

 

98



--------------------------------------------------------------------------------

Section 10.08 Remedies. If an Event of Default shall have occurred and be
continuing, the Indenture Trustee may do one or more of the following (subject
to Section 10.02, Section 10.09, and Section 15.16):

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Notes or under this Indenture,
any Indenture Supplement or any other Transaction Document with respect thereto,
whether by declaration or otherwise, enforce any judgment obtained and collect
from the Issuer and any other obligor upon such Notes, this Indenture, any
Indenture Supplement or any other Transaction Document monies adjudged due;

(ii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture or any Indenture Supplement with respect to the
Trust Estate;

(iii) exercise any and all rights and remedies of a secured party under
applicable law of any relevant jurisdiction or in equity and take any other
appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Noteholders;

(iv) sell the Trust Estate or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law;

(v) without notice to the Issuer, except as required by law and as otherwise
provided in this Indenture, and at any time or from time to time, charge,
set-off and otherwise apply all or any part of the Collateral against the
Obligations or any part thereof; and

(vi) demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
the Indenture Trustee may determine in its sole discretion.

Section 10.09 Optional Preservation of the Trust Estate. If the Notes have been
declared to be due and payable under Section 10.02 following an Event of
Default, and such declaration and its consequences have not been rescinded and
annulled, the Indenture Trustee may, but need not, with the consent of
Noteholders representing more than 50% of the aggregate Outstanding Class
Principal Balance, elect to maintain possession of the Trust Estate and apply
proceeds as if there had been no declaration of acceleration. It is the desire
of the Issuer and the Noteholders that there be at all times sufficient funds
for the payment of all Outstanding Obligations, including, but not limited to,
the Outstanding Class Principal Balance of and interest on all Classes of Notes,
and the Indenture Trustee shall take such desire into account when determining
whether or not to maintain possession of the Trust Estate. In determining
whether to maintain possession of the Trust Estate, the Indenture Trustee may,
at the Issuer’s expense, but need not, obtain and shall be protected in relying
upon an opinion of an Independent investment banking or accounting firm of
international reputation as to the feasibility of such proposed action and as to
the sufficiency of the Trust Estate for such purpose.

Section 10.10 Limitation of Suits. Subject to the provisions of Section 15.16,
no Noteholder shall have any right to institute any Proceeding, judicial or
otherwise, with respect to this Indenture or any Indenture Supplement or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

(a) such Holder has previously given written notice to the Indenture Trustee of
a continuing Event of Default;

 

99



--------------------------------------------------------------------------------

(b) Noteholders by an Affirmative Direction have made written request to the
Indenture Trustee to institute such Proceeding in respect of such Event of
Default in its own name as Indenture Trustee hereunder;

(c) such Holder or Holders has offered to the Indenture Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in complying with such request;

(d) the Indenture Trustee for sixty (60) days after its receipt of such notice,
request and offer of indemnity has failed to institute such Proceedings; and

(e) no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty (60) day period by Noteholders representing
more than 50% of the Outstanding Class Principal Balance of all Classes of
Notes.

It is understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture or any Indenture Supplement to affect, disturb or prejudice the
rights of any other Noteholders or to obtain or to seek to obtain priority or
preference over any other Noteholders or to enforce any right under this
Indenture or any Indenture Supplement, except in the manner provided in this
Indenture.

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Noteholders, each representing
less than a majority of the Outstanding Class Principal Balance of all Classes
of Notes, the Indenture Trustee in its sole discretion may determine what
action, if any, shall be taken, notwithstanding any other provisions of this
Indenture or any Indenture Supplement. Notwithstanding any provision of this
Section 10.10, the Indenture Trustee shall not take any action or permit any
action to be taken that is inconsistent with Section 15.16.

Section 10.11 Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provisions in this Indenture or any
Indenture Supplement, the Holder of any Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Note on or after the respective due dates thereof expressed in such Note
or in this Indenture or any Indenture Supplement, and such right shall not be
impaired without the consent of such Holder.

Section 10.12 Restoration of Rights and Remedies. If the Indenture Trustee or
any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture or any Indenture Supplement and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Indenture Trustee or to such Noteholder, then thereafter all rights and remedies
of the Indenture Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.

 

100



--------------------------------------------------------------------------------

Section 10.13 Rights and Remedies Cumulative. Except as provided herein, no
right or remedy conferred in this Indenture, in any Indenture Supplement or in
any other Transaction Document upon or reserved to the Indenture Trustee or to
the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder, in any Indenture
Supplement or in any other Transaction Document or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, in any Indenture Supplement, or in any other Transaction
Document or otherwise, shall not prevent the concurrent assertion or employment
of any other appropriate right or remedy.

Section 10.14 Delay or Omission Not a Waiver. No delay or omission of the
Indenture Trustee or any Holder of any Note to exercise any right or remedy
accruing upon any Default or Event of Default shall impair any such right or
remedy or constitute a waiver of any such Default or Event of Default or any
acquiescence therein. Every right and remedy given by this Article X or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

Section 10.15 Waiver of Past Defaults. Prior to the declaration of the
acceleration of the maturity of the Notes as provided in Section 10.02 as may be
modified by any Indenture Supplement, Noteholders representing more than 50% of
the Outstanding Class Principal Balance of all Classes of Notes may waive any
past Default or Event of Default and its consequences except (i) a Default
(a) in the payment of principal of or interest on any of the Notes or (b) in
respect of a covenant or provision hereof that cannot be amended, supplemented
or modified without the consent of each Noteholder and (ii) before any such
waiver may be effective, the Indenture Trustee and the Servicer must receive any
reimbursement then due or payable in respect of unreimbursed Advances (including
Advance Interest thereon) or any other amounts then due to the Servicer or the
Indenture Trustee hereunder or under the other Transaction Documents (including,
but not limited to, outstanding Advances, Advance Interest, unpaid Additional
Issuer Expenses, and all unpaid fees, expenses, and indemnification due to the
Servicer and the Indenture Trustee hereunder and under the other Transaction
Documents). Upon any such waiver, such Default shall cease to exist and be
deemed to have been cured and not to have occurred, and any Event of Default
arising therefrom shall be deemed to have been cured and not to have occurred,
for every purpose of this Indenture or any Indenture Supplement; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereto.

Section 10.16 Undertaking for Costs. All parties to this Indenture or any
Indenture Supplement agree, and each Holder of any Note by such Holder’s
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture or any Indenture Supplement, or in any suit against the Indenture
Trustee for any action taken, suffered or omitted by it as Indenture Trustee,
the filing by any party litigant (other than the Issuer) in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorney’s fees,
against any party litigant (other than the Issuer) in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party

 

101



--------------------------------------------------------------------------------

litigant (other than the Issuer); but the provisions of this Section 10.16 as
may be modified by any Indenture Supplement shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Noteholder,
or group of Noteholders, representing more than 10% of the Outstanding Class
Principal Balance of all Classes of Notes or (c) any suit instituted by any
Noteholder for the enforcement of the payment of the principal balance of any
Note or interest on any Note on or after the respective due dates expressed in
such Note and in this Indenture or any Indenture Supplement.

Section 10.17 Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead or in any manner whatsoever claim or take the benefit or advantage of, any
stay or extension law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture, any
Indenture Supplement or any Transaction Document; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenant that they shall not hinder, delay or impede the
execution of any power granted in this Indenture to the Indenture Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

Section 10.18 Action on Notes. The Indenture Trustee’s right to seek and recover
judgment on the Notes or under this Indenture, any Indenture Supplement or any
Transaction Document shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Indenture, any
Indenture Supplement or any Transaction Document. No rights or remedies of the
Indenture Trustee or the Noteholders shall be impaired by the recovery of any
judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Trust Estate or upon any
of the Assets of the Issuer.

Section 10.19 Waiver. The Issuer hereby expressly waives, to the fullest extent
permitted by law, presentment, demand, protest or any notice of any kind in
connection with this Indenture or the Collateral. The Issuer acknowledges and
agrees that ten (10) days prior written notice of the time and place of any
public sale of the Collateral or any other intended disposition thereof shall be
reasonable and sufficient notice to the Issuer within the meaning of the UCC.

ARTICLE XI

THE INDENTURE TRUSTEE

Section 11.01 Duties of Indenture Trustee.

(a) The Indenture Trustee, prior to the occurrence of an Event of Default of
which a Responsible Officer of the Indenture Trustee has Knowledge and after the
curing or waiving of all Events of Default which may have occurred, undertakes
to perform such duties and only such duties as are specifically set forth in
this Indenture. If an Event of Default of which a Responsible Officer of the
Indenture Trustee has Knowledge occurs and is continuing, the Indenture Trustee
(or the Servicer on its behalf) shall exercise such of the rights and powers
vested in it by this Indenture, any Indenture Supplement and any other
Transaction Document, and use the same degree of care and skill in their
exercise as a prudent person would exercise or

 

102



--------------------------------------------------------------------------------

use under the circumstances in the conduct of its own affairs. Any permissive
right of the Indenture Trustee contained in this Indenture, any Indenture
Supplement and any other Transaction Document shall not be construed as a duty.
The Indenture Trustee shall be liable in accordance herewith only to the extent
of the respective obligations specifically imposed upon and undertaken by the
Indenture Trustee.

(b) Upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Indenture
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, any Indenture Supplement and any other Transaction
Document, the Indenture Trustee shall examine them to determine whether they
conform on their face to the requirements of this Indenture, any Indenture
Supplement or any other Transaction Document. If any such instrument is found
not to conform on its face to the requirements of this Indenture, any Indenture
Supplement, or any other Transaction Document in a material manner, the
Indenture Trustee shall take such action as it deems appropriate to have the
instrument corrected. The Indenture Trustee shall not be responsible or liable
for the accuracy or content of any resolution, certificate, statement, opinion,
report, document, order or other instrument furnished by the Issuer, the
Guarantor, the Asset Entities, the Manager, the Servicer, any actual or
prospective Noteholder or Note Owner or any Rating Agency, and accepted by the
Indenture Trustee in good faith, pursuant to this Indenture, any Indenture
Supplement or any other Transaction Document. The Indenture Trustee shall not be
responsible for recomputing, recalculating or verifying any information provided
by the Servicer or Manager pertaining to any report, distribution statement or
officer’s certificate.

(c) No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:

(i) Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Indenture Trustee has Knowledge, and after the curing or waiving
of all Events of Default which may have occurred, the duties and obligations of
the Indenture Trustee shall be determined solely by the express provisions of
this Indenture, the Indenture Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture or any Indenture Supplement and no implied covenants or obligations
shall be read into this Indenture or any Indenture Supplement against the
Indenture Trustee.

(ii) In the absence of bad faith on the part of the Indenture Trustee, the
Indenture Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Indenture Trustee and conforming to the requirements
of this Indenture and any Indenture Supplement.

(iii) The Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer or Responsible Officers of the Indenture
Trustee unless it shall be proved that the Indenture Trustee was negligent in
ascertaining the pertinent facts.

 

103



--------------------------------------------------------------------------------

(iv) The Indenture Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by the Indenture Trustee, in good faith in
accordance with this Indenture or the direction of Noteholders entitled to at
least 25% (or, as to any particular matter, any higher percentage as may be
specifically provided for hereunder) of the Voting Rights relating to the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred upon the Indenture
Trustee, under this Indenture.

(v) The Indenture Trustee shall not be required to take notice or be deemed to
have notice or be deemed to have notice or knowledge of any Event of Default or
Servicer Termination Event unless either (1) a Responsible Officer shall have
Knowledge of such Event of Default or Servicer Termination Event or (2) written
notice of such Event of Default or Servicer Termination Event referring to the
Notes, this Indenture and any Indenture Supplement shall have been received by a
Responsible Officer in accordance with the provisions of this Indenture and any
Indenture Supplement. In the absence of receipt of such notice or Knowledge by a
Responsible Officer of the Indenture Trustee, the Indenture Trustee may
conclusively assume that there is no Event of Default or Servicer Termination
Event.

(vi) Subject to the other provisions of this Indenture, and without limiting the
generality of this Section 11.01, the Indenture Trustee shall not have any duty,
except as expressly provided in the Transaction Documents, or if applicable, in
its capacity as successor servicer or successor manager under the Servicing
Agreement and the Management Agreement, respectively, (A) to cause any
recording, filing, or depositing of this Indenture or any Indenture Supplement
or any agreement referred to herein or therein or any financing statement or
continuation statement evidencing a security interest, or to cause the
maintenance of any such recording or filing or depositing or to any rerecording,
refiling or redepositing of any thereof, (B) to see to or cause the maintenance
of any insurance, (C) to confirm or verify the truth, accuracy or contents of
any reports, resolutions, certificates, statements, instruments, opinions,
notices, requests, consents, orders, approvals or other documentation of the
Issuer, the Guarantor, the Asset Entities, the Manager, the Servicer, any
Noteholder or Note Owner or any Rating Agency, delivered to the Indenture
Trustee pursuant to this Indenture reasonably believed by the Indenture Trustee
to be genuine, absent manifest error, and to have been signed or presented by
the proper party or parties (provided, however, the Indenture Trustee may, in
its discretion, make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Indenture Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer and any Asset Entity personally or by
agent or attorney), and (D) to see to the payment of any assessment or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral other than from funds
available in the Collection Account (provided, that such assessment, charge,
lien or encumbrance did not arise out of the Indenture Trustee’s willful
misconduct, bad faith or negligence).

(vii) None of the provisions contained in this Indenture or any Indenture
Supplement shall in any event require the Indenture Trustee to perform, or be
responsible

 

104



--------------------------------------------------------------------------------

for the manner of performance of, any of the obligations of the Servicer under
the Servicing Agreement except during such time, if any, as the Indenture
Trustee shall be successor to, and be vested with the rights, duties, powers and
privileges of, the Servicer in accordance with the terms of this Indenture and
the Servicing Agreement.

(viii) The rights, protections, immunities and indemnities given to the
Indenture Trustee hereunder are extended to and shall be enforceable by Deutsche
Bank Trust Company Americas in each of its capacities hereunder and to each
agent, custodian and other Person employed to act hereunder.

(ix) If the same Person is acting in as Indenture Trustee and Note Registrar,
then any notices required to be given by such Person in one such capacity shall
be deemed to have been timely given to itself in any other such capacity.

(d) The Indenture Trustee is hereby directed to execute and deliver any
Transaction Document to which it is a party.

(e) The Indenture Trustee shall not be liable for interest on any money received
by it except as the Indenture Trustee may agree in writing with the Issuer.

(f) Money held in trust by the Indenture Trustee need not be segregated from
other funds except to the extent required by law, this Indenture or any
Indenture Supplement.

(g) Every provision in this Indenture and any Indenture Supplement that in any
way relates to the Indenture Trustee is subject to paragraphs (a) through (f) of
this Section 11.01.

Section 11.02 Certain Matters Affecting the Indenture Trustee. Except as
otherwise provided in Section 11.01:

(i) the Indenture Trustee may conclusively rely upon and shall be protected in
acting or refraining from acting upon any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine, absent manifest error, and
to have been signed or presented by the proper party or parties;

(ii) the Indenture Trustee may consult with counsel and any written advice or
opinion of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or suffered or
omitted by it hereunder in good faith and in accordance therewith;

(iii) the Indenture Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Indenture or any Indenture Supplement or
to make any investigation of matters arising hereunder or to institute, conduct
or defend any litigation hereunder or in relation hereto at the request, order
or direction of any of the Noteholders, unless such Noteholders shall have
provided to the Indenture Trustee reasonable security or indemnity against the
costs, expenses and liabilities which may be

 

105



--------------------------------------------------------------------------------

incurred therein or thereby satisfactory to the Indenture Trustee, in its
reasonable discretion; the Indenture Trustee shall not be required to expend or
risk its own funds (except to pay overhead expenses, such as costs for office
space, office equipment, supplies and related expenses, employee salaries and
related expenses and similar internal costs and expenses) or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it; provided, however, that nothing
contained herein shall relieve the Indenture Trustee of the obligation, upon the
occurrence of an Event of Default of which a Responsible Officer of the
Indenture Trustee has Knowledge which has not been waived or cured, to exercise
such of the rights and powers vested in it by this Indenture or any Indenture
Supplement, and to use the same degree of care and skill in their exercise as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs;

(iv) the Indenture Trustee shall not be personally liable for any action
reasonably taken, suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by
this Indenture on any Indenture Supplement;

(v) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred, the Indenture Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing to do so by Holders of Notes entitled to at least 25% of
the Voting Rights; provided, however, that if the payment within a reasonable
time to the Indenture Trustee of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require an indemnity satisfactory to the Indenture Trustee, in its
reasonable discretion, against such cost, expense or liability as a condition to
taking any such action;

(vi) the Indenture Trustee may execute any of the trusts or powers vested in it
by this Indenture or any Indenture Supplement and may perform any its duties
hereunder, either directly or by or through agents, attorneys, nominees or
custodians, and the Indenture Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent, attorney, nominee or
custodian appointed by the Indenture Trustee with due care; provided, that the
use of agents, attorneys, nominees or custodians shall not be deemed to relieve
the Indenture Trustee of any of its duties and obligations hereunder (except as
expressly set forth herein);

(vii) the Indenture Trustee shall not be responsible for any act or omission of
the Servicer (unless, in the case of the Indenture Trustee, it is acting as
Servicer) or the Manager;

 

106



--------------------------------------------------------------------------------

(viii) the Indenture Trustee shall not have any obligation or duty to monitor,
determine or inquire as to compliance with any restriction on transfer imposed
under Article II under this Indenture or under applicable law with respect to
any transfer of any Note or any interest therein, other than to request delivery
of the certification(s) and/or Opinions of Counsel described in said Article
applicable with respect to changes in registration or record ownership of Notes
in the Note Register and to examine the same to determine substantial compliance
with the express requirements of this Indenture; and the Indenture Trustee and
the Note Registrar shall have no liability for transfers, including transfers
made through the book-entry facilities of the Depositary or between or among DTC
Participants or Note Owners of the Notes, made in violation of applicable
restrictions except for its failure to perform its express duties in connection
with changes in registration or record ownership in the Note Register;

(ix) neither the Indenture Trustee nor any of its officers, directors, employees
or agents shall be liable for any action taken or omitted under this Indenture
or any Indenture Supplement hereto or in connection therewith except to the
extent caused by the Indenture Trustee’s fraud, negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, no longer subject to appeal or review;

(x) the Indenture Trustee shall not be liable for any losses on investments
except for losses resulting from the failure of the Indenture Trustee to make an
investment in accordance with reasonable instructions given in accordance
herewith;

(xi) in order to comply with laws, rules, regulation and executive orders in
effect from time to time including those relating to the funding of terrorist
activities and money laundering, the Indenture Trustee may be required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Indenture Trustee, and
accordingly, each of the parties hereto agrees to provide the Indenture Trustee
upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Indenture Trustee to comply with the foregoing;

(xii) the rights, protections, immunities and indemnities afforded to the
Indenture Trustee pursuant to this Indenture shall also be afforded to the
Indenture Trustee under the other Transaction Documents; and

(xiii) whether in the administration of the provisions of this Indenture or any
Indenture Supplement hereto the Indenture Trustee shall deem it necessary (in
good faith) that a matter be proved or established as a matter of fact prior to
taking or suffering any action or refraining from taking any action, the
Indenture Trustee may require a certificate from an Executive Officer of the
Issuer. The Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such certificate.

Section 11.03 Indenture Trustee’s Disclaimer. The Indenture Trustee (i) shall
not be responsible for, and makes no representation, as to the validity or
adequacy of this Indenture, any Indenture Supplement, the Collateral, any other
Transaction Document or the Notes and (ii) shall not be accountable for the
Issuer’s use of the proceeds from the Notes, or responsible for

 

107



--------------------------------------------------------------------------------

any statement of the Issuer in this Indenture, any Indenture Supplement, any
other Transaction Document or in any document issued in connection with the sale
of the Notes or in the Notes other than the Indenture Trustee’s certificate of
authentication.

Section 11.04 Indenture Trustee May Own Notes. The Indenture Trustee (in its
individual or any other capacity) or any of its respective Affiliates may become
the owner or pledgee of Notes with (except as otherwise provided in the
definition of “Noteholder”) the same rights it would have if it were not the
Indenture Trustee or one of its Affiliates, as the case may be.

Section 11.05 Fees and Expenses of Indenture Trustee; Indemnification of the
Indenture Trustee.

(a) On each Payment Date, the Indenture Trustee shall withdraw from the
Collection Account, out of general collections on the Notes on deposit therein,
prior to any payments to be made therefrom to Noteholders on such date, and pay
to itself all of the Indenture Trustee Fee and such other fees pursuant to the
Indenture Trustee’s fee schedule, earned in respect of the Notes through the end
of the then most recently ended Interest Accrual Period as compensation for all
services rendered by the Indenture Trustee, respectively, hereunder, and in
accordance with Section 5.01(a). The Indenture Trustee Fee shall accrue during
each Interest Accrual Period at a rate of 0.01% per annum on the Outstanding
Principal Balance of all the Notes as of the Payment Date that coincided with or
immediately follows the first day of such Interest Accrual Period. The Indenture
Trustee Fee shall be calculated on a 30/360 Basis.

(b) The Indenture Trustee and any of its affiliates, directors, officers,
employees or agents shall be entitled to be indemnified and held harmless out of
the funds on deposit in the Collection Account for and against any loss,
liability, claim or expense (including costs and expenses of litigation, and of
investigation, reasonable counsel’s fees and expenses, damages, judgments and
amounts paid in settlement) arising out of, or incurred in connection with, this
Indenture, the Notes, (unless, in the case of the Indenture Trustee, it incurs
any such expense or liability in the capacity of successor servicer, in which
case such expense or liability will be reimbursable thereto in the same manner
as it would be for any other Servicer in accordance with the Servicing
Agreement) or any act or omission of the Indenture Trustee relating to the
exercise and performance of any of the rights and duties of the Indenture
Trustee hereunder; provided, however, that none of the Indenture Trustee or any
of the other above specified Persons shall be entitled to indemnification or
reimbursement pursuant to this Section 11.05(b) for any expense that constitutes
(1) allocable overhead, such as costs for office space, office equipment,
supplies and related expenses, employee salaries and related expenses and
similar internal costs and expenses, (2) any loss, liability, damage, claim or
expense specifically required to be borne thereby pursuant to the terms of this
Indenture or (3) any loss, liability, damage, claim or expense incurred by
reason of any breach on the part of the Indenture Trustee of any of its
representations or warranties contained herein or any willful misconduct, bad
faith or negligence in the performance of, or reckless disregard of, such
Person’s obligations and duties hereunder. Without limiting the foregoing, the
Issuer agrees to indemnify and hold harmless the Indenture Trustee and its
Affiliates from and against any liability (including for taxes, penalties or
interest asserted by any taxing jurisdiction) arising from any failure to
withhold taxes from amounts payable in respect of payments from the Collection
Account. The

 

108



--------------------------------------------------------------------------------

Indenture Trustee shall notify the Issuer promptly of any claim for which it may
seek indemnity. Failure by the Indenture Trustee to so notify the Issuer shall
not relieve the Issuer of its obligations hereunder. The Issuer shall defend the
claim and the Indenture Trustee may have separate counsel and the Issuer shall
pay the fees and expenses of such counsel. To the extent the Indenture Trustee
(or the Servicer on its behalf) renders services or incurs expenses after an
Event of Default specified in Section 10.01(f) or Section 10.01(g), the
compensation for services and expenses incurred by it are intended to constitute
expenses of administration under any applicable federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect. The
Indenture Trustee (for itself and on behalf of the Servicer) shall have a lien
on the Collateral, as governed by this Indenture, to secure the obligations of
the Issuer under this Section 11.05.

(c) Notwithstanding anything in this Indenture to the contrary, in no event
shall the Indenture Trustee be liable for special, indirect, or consequential
damages of any kind whatsoever (including but not limited to lost profits), even
if the Indenture Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(d) This Section 11.05 shall survive the discharge or termination of this
Indenture or the resignation or removal of the Indenture Trustee as regards
rights and obligations prior to such discharge, termination, resignation or
removal.

Section 11.06 Eligibility Requirements for Indenture Trustee. The Indenture
Trustee hereunder shall not be an Affiliate of the Servicer (unless the
Indenture Trustee is a successor servicer) or any Asset Entity (unless the
Indenture Trustee becomes an Affiliate through any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Transaction Documents) and shall at all times be a corporation, bank, trust
company or association that: (i) is organized and doing business under the laws
of the United States of America or any state thereof or the District of Columbia
and authorized under such laws to exercise corporate trust powers; (ii) has a
combined capital and surplus of at least $100,000,000; and (iii) is subject to
supervision or examination by federal or state authority. If such corporation,
bank, trust company or association publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such corporation, bank, trust company or association shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In addition: (i) the Indenture Trustee shall
at all times meet the requirements of Section 26(a)(1) of the Investment Company
Act; and (ii) the Indenture Trustee may not have any affiliations or act in any
other capacity with respect to the transactions contemplated hereby that would
cause PTE 90-24 or PTE 93-31 (in each case as amended by PTE 2000-58 and PTE
2002-41) to be unavailable with respect to any Class of Notes that it would
otherwise be available in respect of. Furthermore, the Indenture Trustee shall
at all times maintain (or shall have caused to have been appointed a fiscal
agent that at all times maintains) a long-term unsecured debt rating of no less
than “A” from Fitch and “A2” from Moody’s and a short-term unsecured debt rating
of no less than “F-1” from Fitch and “P-1” from Moody’s (or such lower rating
with respect to which the Indenture Trustee shall have received Rating Agency
Confirmation from the Rating Agencies assigning such rating). The corporation,
bank, trust company or association serving as Indenture Trustee may have normal
banking and trust relationships with the Asset Entities, the Servicer and their

 

109



--------------------------------------------------------------------------------

respective Affiliates but, except to the extent permitted or required by the
Servicing Agreement, shall not be an “Affiliate” (as such term is defined in
Section III of PTE 2000-58) of the Servicer, any sub-servicer, either Initial
Purchaser, the Issuer and the Asset Entities or any “Affiliate” (as such term is
defined in Section III of PTE 2000-58) of any such Persons.

Section 11.07 Resignation and Removal of Indenture Trustee.

(a) The Indenture Trustee may at any time resign and be discharged from its
obligations and duties created hereunder with respect to one or more or all
Series of Notes by giving not less that sixty (60) days prior written notice
thereof to the other parties to this Indenture, the Servicer and all of the
Noteholders. Upon receiving such notice of resignation, the Issuer shall use its
best efforts to promptly appoint a successor indenture trustee meeting the
eligibility requirements of Section 11.06 by written instrument, in duplicate,
which instrument shall be delivered to the resigning Indenture Trustee and to
the successor indenture trustee. A copy of such instrument shall be delivered to
the other parties to this Indenture, the Servicer and to the Noteholders by the
Issuer. If no successor indenture trustee shall have been so appointed and have
accepted appointment within thirty (30) days after the giving of such notice of
resignation, the resigning Indenture Trustee may petition any court of competent
jurisdiction for the appointment of a successor indenture trustee.

(b) If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 11.06 and shall fail to resign after
written request therefor by the Issuer or the Servicer, or if at any time the
Indenture Trustee shall become incapable of acting, or shall be adjudged
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, or if the Indenture Trustee’s
continuing to act in such capacity would (as confirmed in writing to the Issuer
by any Rating Agency) result in the qualification, downgrade or withdrawal of
the rating then assigned to any Class of Notes rated by such Rating Agency (or
the placing of such Class of Notes on negative credit watch or ratings outlook
negative status in contemplation of any such action with respect thereto), then
the Issuer, or the Noteholders entitled to more than 50% of the Voting Rights,
may remove the Indenture Trustee and appoint a successor indenture trustee by
written instrument, in duplicate, which instrument shall be delivered to the
Indenture Trustee so removed and to the successor indenture trustee. A copy of
such instrument shall be delivered to the other parties to this Indenture, the
Servicer and the Noteholders by the Issuer.

(c) The holders of Notes entitled to more than 50% of the Voting Rights may at
any time (with or without cause) remove the Indenture Trustee and appoint a
successor indenture trustee by written instrument or instruments, in triplicate,
signed by such holders or their attorneys-in-fact duly authorized, one complete
set of which instruments shall be delivered to the Issuer, one complete set to
the Indenture Trustee so removed, and one complete set to the successor
indenture trustee so appointed. All expenses incurred by the Indenture Trustee
in connection with its transfer of all documents relating to the Notes to a
successor indenture trustee following the removal of the Indenture Trustee
without cause pursuant to this Section 11.07(c) shall be reimbursed to the
removed Indenture Trustee within thirty (30) days of demand therefor, such
reimbursement to be made by the Noteholders that terminated the Indenture
Trustee; provided, however, that if such Noteholders do not reimburse the
Indenture Trustee within such

 

110



--------------------------------------------------------------------------------

thirty (30) day period, such expenses shall be reimbursed as Additional Issuer
Expenses. A copy of such instrument shall be delivered to the other parties to
this Indenture the Servicer and the remaining Noteholders by the successor
indenture trustee so appointed.

(d) Any resignation or removal of the Indenture Trustee and appointment of a
successor indenture trustee pursuant to any of the provisions of this
Section 11.07 shall not become effective until acceptance of appointment by the
successor indenture trustee as provided in Section 11.08.

Section 11.08 Successor Indenture Trustee.

(a) Any successor indenture trustee appointed as provided in Section 11.07 shall
execute, acknowledge and deliver to the Issuer, the Servicer and its predecessor
indenture trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor indenture trustee shall
become effective and such successor indenture trustee, without any further act,
deed or conveyance, shall become fully vested with all of the rights, powers,
duties and obligations of its predecessor hereunder, with the like effect as if
originally named as indenture trustee herein. The predecessor indenture trustee
shall deliver to the successor indenture trustee all documents relating to the
Notes held by it hereunder, and the Issuer, the Servicer and the predecessor
indenture trustee shall execute and deliver such instruments and do such other
things as may reasonably be required to more fully and certainly vest and
confirm in the successor indenture trustee all such rights, powers, duties and
obligations, and to enable the successor indenture trustee to perform its
obligations hereunder.

(b) No successor indenture trustee shall accept appointment as provided in this
Section 11.08 unless at the time of such acceptance such successor indenture
trustee shall be eligible under the provisions of Section 11.06.

(c) Upon acceptance of appointment by a successor indenture trustee as provided
in this Section 11.08, such successor indenture trustee shall mail notice of the
succession of such indenture trustee hereunder to the Issuer, the Servicer and
the Noteholders.

Section 11.09 Merger or Consolidation of Indenture Trustee. Any entity into
which the Indenture Trustee may be merged or converted or with which it may be
consolidated or any entity resulting from any merger, conversion or
consolidation to which the Indenture Trustee shall be a party, or any entity
succeeding to all or substantially all of the corporate trust business of the
Indenture Trustee shall be the successor of the Indenture Trustee hereunder,
provided, such entity shall be eligible under the provisions of Section 11.06,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

Section 11.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) Notwithstanding any other provisions hereof, at any time, for the purpose of
meeting any legal requirements of any jurisdiction in which any of the Notes or
property securing the same may at the time be located, the Indenture Trustee
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons approved by the

 

111



--------------------------------------------------------------------------------

Indenture Trustee to act as co-indenture trustee or co-indenture trustees,
jointly with the Indenture Trustee, or separate indenture trustee or separate
indenture trustees, of the Notes, and to vest in such Person or Persons, in such
capacity, such title to the Notes, or any part thereof, and, subject to the
other provisions of this Section 11.10, such powers, duties, obligations, rights
and trusts as the Indenture Trustee may consider necessary or desirable. No
co-indenture trustee or separate indenture trustee hereunder shall be required
to meet the terms of eligibility as a successor indenture trustee under
Section 11.06, and no notice to holders of Notes of the appointment of
co-indenture trustee(s) or separate indenture trustee(s) shall be required under
Section 11.08.

(b) In the case of any appointment of a co-indenture trustee or separate
indenture trustee pursuant to this Section 11.10, all rights, powers, duties and
obligations conferred or imposed upon the Indenture Trustee shall be conferred
or imposed upon and exercised or performed by the Indenture Trustee and such
separate indenture trustee or co-indenture trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Indenture Trustee hereunder or when acting as
successor servicer under the Servicing Agreement), the Indenture Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate indenture trustee or co-indenture trustee solely at the direction of
the Indenture Trustee.

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate indenture trustees and
co-indenture trustees, as effectively as if given to each of them. Every
instrument appointing any separate indenture trustee or co-indenture trustee
shall refer to this Indenture and the conditions of this Article XI. Each
separate indenture trustee and co-indenture trustee, upon its acceptance of the
trusts conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all of the provisions of this
Indenture and any Indenture Supplement, specifically including every provision
of this Indenture and any Indenture Supplement relating to the conduct of,
affecting the liability of, or affording protection to, the Indenture Trustee.
Every such instrument shall be filed with the Indenture Trustee.

(d) Any separate trustee or co-trustee may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture or any Indenture Supplement on its behalf and in its name. The
Indenture Trustee shall not be responsible for any act or inaction of any such
trustee or co-trustee. If any separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Indenture
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

(e) The appointment of a co-trustee or separate trustee under this Section 11.10
shall not relieve the Indenture Trustee of its duties and responsibilities
hereunder.

 

112



--------------------------------------------------------------------------------

Section 11.11 Access to Certain Information.

(a) The Indenture Trustee shall afford to the Issuer, the Initial Purchasers,
the Servicer, the Controlling Class Representative and each Rating Agency and
any banking or insurance regulatory authority that may exercise authority over
any Noteholder or Note Owner, access to any documentation regarding the Notes.
Such access shall be afforded without charge but only upon reasonable prior
written request and during normal business hours at the Corporate Trust Office;
provided, however, that any such examination permitted under this Section 11.11
will be conducted in a manner which does not unreasonably interfere with the
Indenture Trustee’s normal operations or customer and employee relations.

(b) The Indenture Trustee shall maintain at its Corporate Trust Office and, upon
reasonable prior written request and during normal business hours, shall make
available, or cause to be made available, for review by the Issuer, the Rating
Agencies, and the Controlling Class Representative originals and/or copies of
the following items (to the extent that such items were prepared by or delivered
to the Indenture Trustee): (i) this Indenture, and any applicable Indenture
Supplements and any amendments and exhibits hereto or thereto; (ii) the
Servicing Agreement, each sub-servicing agreement delivered to the Indenture
Trustee since the Closing Date and any amendments and exhibits thereto;
(iii) all Indenture Trustee Reports actually delivered or otherwise made
available to Noteholders pursuant to Section 11.11(d) since the Closing Date;
and (iv) any other information in the possession of the Indenture Trustee that
may be necessary to satisfy the requirements of subsection (d)(4)(i) of Rule
144A under the Securities Act. The Indenture Trustee shall provide, or cause to
be provided, or make available copies of any and all of the foregoing items to
any of the Persons set forth in the previous sentence promptly following request
therefor by such Person; provided, however, that except in the case of the
Rating Agencies, the Indenture Trustee shall be permitted to require payment of
a sum sufficient to cover the reasonable costs and expenses of providing such
copies.

(c) Upon reasonable advance notice and at the expense of any Noteholder, Note
Owner, Controlling Class Representative or Person identified to the Indenture
Trustee as a prospective transferee of a Note or an interest therein (a
“Requesting Party”), the Indenture Trustee, subject to the succeeding paragraph,
shall make available to such Requesting Party copies of (i) the form of
Indenture; (ii) the form of Management Agreement; (iii) this Indenture and any
Indenture Supplement, as amended from time to time; (iv) all Indenture Trustee
Reports; and (v) to the extent delivered to the Indenture Trustee, the most
recent audited consolidated financial statements of the Issuer, the Asset
Entities and the Guarantor; provided, that the Requesting Party furnish to the
Indenture Trustee a written certification substantially in the form attached
hereto as Exhibit F as to the effect that (x) in the case of a Noteholder, such
Person or entity will keep such information confidential (except that any
Noteholder may provide any such information obtained by it to any other person
or entity that holds or is contemplating the purchase of any Note or interest
therein; provided that such other person or entity confirms to such Noteholder
in writing such ownership interest or prospective ownership interest and agrees
to keep such information confidential); (y) in the case of a Note Owner, such
person or entity is a beneficial owner of Notes held in book-entry form and will
keep such information confidential (except that such Note Owner may provide such
information to any other Person or entity that holds or is contemplating the
purchase of any Note or interest therein; provided that such other person or
entity confirms to such Note Owner in writing such ownership interest or
prospective ownership interest and agrees to keep such information confidential)
and (z) in the case of a Person identified to the Indenture Trustee as a
prospective transferee of a Note or an interest

 

113



--------------------------------------------------------------------------------

therein, such person or entity is a bona fide prospective purchaser of a Note or
an interest therein, is requesting the information for use in evaluating a
possible investment in Notes and will otherwise keep such information
confidential.

(d) Based solely on information provided in the Servicing Reports and delivered
to the Indenture Trustee, the Indenture Trustee shall prepare and make available
on each Payment Date to each Noteholder such report (“Indenture Trustee Report”)
and shall also make available to any Requesting Party an electronic file
detailing information regarding the performance of the Cellular Sites for the
related Collection Period to the extent such information is delivered to the
Indenture Trustee by the Servicer. The Indenture Trustee will make available
each Indenture Trustee Report and each Servicing Report delivered by the
Servicer and certain other information each month on its website, which will
initially be located at https://tss.sfs.db.com/investpublic/. Until such time as
Definitive Notes are issued in respect of the Book-Entry Notes, the foregoing
information will be available to the Note Owners only to the extent that it can
be obtained through DTC and the DTC Participants. The manner in which notices
and other communications are conveyed by DTC to DTC Participants, and by DTC
Participants to the Note Owners, will be governed by arrangements among them,
subject to any statutory or regulatory requirements as may be in effect from
time to time. The Servicer and the Indenture Trustee are required to recognize
as Noteholders only those persons in whose names the Notes are registered on the
books and records of the Note Registrar.

(e) The Indenture Trustee shall not be liable for providing or disseminating
information in accordance with the terms of this Indenture.

ARTICLE XII

NOTEHOLDERS’ LISTS, REPORTS AND MEETINGS

Section 12.01 Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders. The Issuer shall furnish or cause to be furnished, to the Indenture
Trustee (a) not more than three (3) Business Days prior to each Payment Date a
list, in such form as the Indenture Trustee may reasonably require, of the names
and addresses of the Holders of Definitive Notes as of such date and (b) at such
other times as the Indenture Trustee may request in writing, within thirty
(30) days after receipt by the Issuer of any such request, a list of similar
form and content as of a date not more than ten (10) days prior to the time such
list is furnished; provided, however, that the Issuer shall not be required to
furnish such list so long as the Indenture Trustee is the Note Registrar.

Section 12.02 Preservation of Information. The Indenture Trustee shall cause the
Note Registrar to preserve in as current a form as is reasonably practicable,
the names and addresses of Holders of Definitive Notes received by the Note
Registrar and the names and addresses of the Holders of Definitive Notes
contained in the most recent list furnished to the Indenture Trustee as provided
in Section 12.01. The Indenture Trustee may destroy any list furnished to it as
provided in such Section 12.01 upon receipt of a new list so furnished.

 

114



--------------------------------------------------------------------------------

Section 12.03 Fiscal Year. Unless the Issuer otherwise determines (with the
prior written consent of the Servicer), the fiscal year of the Issuer shall
correspond to the calendar year.

Section 12.04 Voting by Noteholders.

(a) 100% of the Voting Rights will be allocated among the respective Classes of
Notes according to the ratio of the Class Principal Balance of each Class of
Notes to the Class Principal Balance of all Classes of Notes. Voting Rights
allocated to a Class of Notes will be allocated among the Notes of such Class in
proportion to the Percentage Interest in such Class evidenced thereby. Notes
held by the Issuer or any of its Affiliates shall be deemed not to be
Outstanding in determining Voting Rights.

(b) Except as otherwise provided herein or in any Indenture Supplement, all
resolutions of Noteholders shall be passed by votes representing more than 50%
of the Voting Rights of Notes. Book-Entry Notes shall be voted by the Depositary
on behalf of the Beneficial Owners thereof in accordance with written
instructions received in accordance with applicable DTC procedures.

Section 12.05 Communication by Noteholders with other Noteholders. Noteholders
may communicate pursuant to Section 3.12(b) of the Trust Indenture Act of 1939,
as amended, with other Noteholders with respect to their rights under this
Indenture, any Indenture Supplement or the Notes. If any Noteholder makes
written request to the Note Registrar, and such request states that such
Noteholder desires to communicate with other Noteholders with respect to their
rights under this Indenture or under the Notes and such request is accompanied
by a copy of the communication that such Noteholder proposes to transmit, then
the Note Registrar shall, within thirty (30) days after the receipt of such
request, afford the requesting Noteholder access during normal business hours
to, or deliver to the requesting Noteholder a copy of, the most recent list of
Noteholders held by the Note Registrar (which list shall be current as of a date
no earlier than 30 days prior to the Note Registrar’s receipt of such request).
Every Noteholder, by receiving such access, acknowledges that neither the Note
Registrar nor the Indenture Trustee will be held accountable in any way by
reason of the disclosure of any information as to the names and addresses of any
Noteholder regardless of the source from which such information was derived.

ARTICLE XIII

INDENTURE SUPPLEMENTS

Section 13.01 Indenture Supplements without Consent of Noteholders. Without the
consent of the Noteholders or the Servicer, the Issuer and the Indenture
Trustee, when authorized by an Issuer Order, at any time and from time to time,
may enter into one or more indentures supplemental hereto at the expense of the
party requesting such supplement or amendment, in form satisfactory to the
Indenture Trustee for any of the following purposes:

(i) to correct any typographical error or cure any ambiguity, or to cure,
correct or supplement any defective or inconsistent provision in this Indenture,
any Indenture Supplement or the Notes or any provision in this Indenture or any
Indenture Supplement or the Notes which is inconsistent with the Offering
Memorandum;

 

115



--------------------------------------------------------------------------------

(ii) to convey, transfer, assign, mortgage or pledge any property to the
Indenture Trustee;

(iii) to modify this Indenture or any Indenture Supplement as required or made
necessary by any change in applicable law;

(iv) to add to the covenants of the Issuer or any other party for the benefit of
the Noteholders, or to surrender any right or power conferred upon the Issuer in
this Indenture or any Indenture Supplement;

(v) to add any additional Events of Default;

(vi) to prevent the Issuer, the Noteholders or the Indenture Trustee from being
subject to taxes (including, without limitation, withholding taxes), fees or
assessments, or to reduce or eliminate any such taxes, fees or assessments; or

(vii) to evidence and provide for the acceptance of appointment by a successor
indenture trustee;

provided, however, the amendment of the Indenture or any Indenture Supplement
will be prohibited unless (i) the Indenture Trustee shall first have received a
certificate of an Executive Officer of the Issuer to the effect that such
Indenture Supplement does not adversely affect in any material respect the
interests of any Noteholder, or (unless the Servicer has consented to such
amendment) diminish any rights or remedies or increase any liabilities or
obligations of the Servicer hereunder, under the Servicing Agreement or any
other Transaction Document, (ii) a Rating Agency Confirmation shall have been
received with respect to such amendment and (iii) the Indenture Trustee shall
have received an Opinion of Counsel (which opinion may contain similar
assumptions and qualifications as are contained in the opinion of counsel with
respect to the tax treatment of the Notes delivered on the Initial Closing Date)
to the effect that such amendment will not (x) cause any of the Notes to be
deemed to have been exchanged for a new debt instrument pursuant to Treasury
Regulations §1.1001-3 or (y) cause the Issuer to be taxable as other than a
partnership or disregarded entity for U.S. federal income tax purposes.

In addition, without the consent of the Noteholders, the Indenture Trustee, when
authorized by an Issuer Order, at any time and from time to time, may enter into
any amendment (or provide its consent to any amendment) of any other Transaction
Document in accordance with the terms of such Transaction Document; provided
that either (x) (i) the Indenture Trustee shall first have received a
certificate of an Executive Officer of the Issuer to the effect that such
amendment does not adversely affect in any material respect the interests of any
Noteholder or (unless the Servicer has consented to such amendment) diminish any
rights or remedies or increase any liabilities or obligations of the Servicer
hereunder, under the Servicing Agreement or any other Transaction Document and
(ii) a Rating Agency Confirmation shall have been received with respect to such
amendment or (y) the Indenture Trustee shall have received the consent of the
Noteholders as and to the same extent such consent would be required for an
Indenture Supplement pursuant to Section 13.02 and the consent of the Servicer
if the effect of

 

116



--------------------------------------------------------------------------------

any such amendment would be to diminish any rights or remedies or increase any
liabilities or obligations of the Servicer under the Servicing Agreement or any
other Transaction Document; provided that any consent by the Indenture Trustee
required by the provisions of Section 9(j)(ii) of the limited liability company
agreement of the Issuer or of the Guarantor shall require the prior direction of
Noteholders representing more than 50% of the Voting Rights of all Notes voting
as a single class.

Section 13.02 Indenture Supplements with Consent of Noteholders. The Issuer and
the Indenture Trustee, when authorized by an Issuer Order, with a prior
direction of Noteholders representing more than 50% of the Voting Rights of each
Class of Notes adversely affected thereby and without prior notice to any other
Noteholder, also may amend, supplement or modify this Indenture, any Indenture
Supplement or the Notes or waive compliance by the Issuer with any provision of
this Indenture, any Indenture Supplement or the Notes; provided, however, that
no such amendment, modification, supplement or waiver may, without the consent
of the Holder of each Note (including, notwithstanding anything to the contrary
contained herein, the Holder of any Note that is the Issuer or any of its
Affiliates) adversely affected thereby (including any tax consequences) and with
respect to clause (viii) below, without the consent of the Servicer:

(i) change the Anticipated Repayment Date applicable to the Series or the Rated
Final Payment Date applicable to the Series;

(ii) reduce the amounts required to be paid on the Notes on any Payment Date,
the Anticipated Repayment Date or the Rated Final Payment Date;

(iii) change the place of payments on the Notes on any Payment Date, Anticipated
Repayment Date or the Rated Final Payment Date;

(iv) change the coin or currency in which the principal of any Note or interest
thereon is payable;

(v) impair the right of a Noteholder to institute suit for the enforcement of
any payment on or with respect to any Note on or after the maturity thereof;

(vi) reduce the percentage in principal balance of the outstanding principal
balance of any of the Notes, the consent of whose Holders is required for such
amendment or eliminate the requirement that affected Noteholders consent to any
amendment;

(vii) change any obligation of the Issuer to maintain an office or agency in the
places and for the purposes set forth in this Indenture;

(viii) diminish any rights or remedies or increase any liabilities or
obligations of the Servicer hereunder, under the Servicing Agreement or any
other Transaction Document;

 

117



--------------------------------------------------------------------------------

(ix) modify the provisions of this Indenture or any Indenture Supplement
governing the amount of principal, interest and Anticipated Repayment Date, the
Rated Final Payment Date or any scheduled Payment Dates with respect to such
payments; or

(x) permit the creation of any lien ranking prior to or on parity with the lien
of the Noteholders with respect to the Collateral or, except as otherwise
permitted or contemplated in this Indenture or any Indenture Supplement
terminate the lien of the Noteholders on such Collateral or deprive the
Noteholders of the security afforded by such.

In determining whether a proposed amendment would adversely affect any Class of
Notes, the Indenture Trustee may rely conclusively and shall be fully protected
in relying on a certificate of an Executive Officer of the Issuer.

It shall not be necessary for any Act of the Noteholders under this
Section 13.02 to approve the particular form of any proposed indenture
supplement, but it shall be sufficient if such Act shall approve the substance
thereof.

Notwithstanding anything to the contrary in this Section 13.02, an Indenture
Supplement entered into for the purpose of issuing Additional Notes the issuance
of which complies with the terms of the Indenture shall not require the consent
of any Noteholder.

Promptly after the execution by the Issuer and the Indenture Trustee of any
indenture supplement pursuant to this Section 13.02, the Indenture Trustee shall
mail to the Holders of the Notes and the Servicer a copy of such indenture
supplement. Any failure of the Indenture Trustee to mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such indenture supplement.

Section 13.03 Execution of Indenture Supplements. In executing, or permitting
the additional trusts created by, any indenture supplement permitted by this
Article XIII or the modification thereby of the trusts created by this
Indenture, the Indenture Trustee shall be entitled to receive, and, subject to
Section 11.02, shall be fully protected in relying upon, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such
indenture supplement is authorized or permitted by this Indenture and that all
conditions precedent to the execution and delivery of such indenture supplement
have been satisfied. The Indenture Trustee may, but shall not be obligated to
(and with respect to the Servicer shall not, except as permitted by the
Servicing Agreement), enter into any such indenture supplement that affects the
Indenture Trustee’s (or with respect to the Servicer, the Servicer’s) own
rights, duties, liabilities or immunities under this Indenture or otherwise.

Section 13.04 Effect of Indenture Supplement. Upon the execution of any
indenture supplement pursuant to the provisions hereof, this Indenture shall be
and shall be deemed to be modified and amended in accordance therewith with
respect to the Notes affected thereby, and the respective rights, limitations of
rights, obligations, duties, liabilities and immunities under this Indenture of
the Indenture Trustee, the Servicer, the Issuer and the Holders of the Notes
shall thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of any such indenture supplement shall be and be deemed to be part of the terms
and conditions of this Indenture and any Indenture Supplement for any and all
purposes.

 

118



--------------------------------------------------------------------------------

Section 13.05 Reference in Notes to Indenture Supplements. Notes authenticated
and delivered after the execution of any indenture supplement pursuant to this
Article XIII may bear a notation in form approved by the Indenture Trustee as to
any matter provided for in such indenture supplement. If the Issuer shall so
determine, new Notes so modified as to conform, in the opinion of the Issuer, to
any such indenture supplement may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

ARTICLE XIV

PLEDGE OF OTHER COMPANY COLLATERAL

Section 14.01 Grant of Security Interest/UCC Collateral. Each Obligor hereby
grants to the Indenture Trustee on behalf of the Noteholders a security interest
in and to all of their fixtures (as defined in the UCC) and personal property
whether now owned or hereafter acquired and wherever located (including, but not
limited to the following: (i) equipment (as defined in the UCC), all parts
thereof and all accessions thereto, including but not limited to towers,
satellite receivers and antennas, (ii) fixtures, all substitutes and
replacements therefor, all accessions and attachments thereto, and all tools,
parts and equipment now or hereafter added to or used in connection with the
fixtures (including, without limitation, proceeds which constitute property of
the types described herein), (iii) accounts (as defined in the UCC),
(iv) inventory (as defined in the UCC), (v) general intangibles (as defined in
the UCC), (vi) investment property (as defined in the UCC), (vii) deposit
accounts (as defined in the UCC), (viii) chattel paper (as defined in the UCC),
(ix) instruments (as defined in the UCC), and the proceeds of the foregoing
(collectively, the “Other Company Collateral”)), as security for payment and
performance of all of the Obligations hereunder. The Issuer and the Asset
Entities hereby authorize the Indenture Trustee, and the Indenture Trustee shall
have the right but not the obligation, to file such financing statements as the
Indenture Trustee shall deem reasonably necessary to perfect the Indenture
Trustee’s interest in the Other Company Collateral and file continuation
statements to match such perfection. The Issuer and the Asset Entities authorize
the Indenture Trustee to use the collateral description “all personal property”
in any such financing statements. The Issuer and the Asset Entities hereby
ratify and authorize the filing by the Indenture Trustee of any financing
statement with respect to the Other Company Collateral made prior to the date
hereof. Upon the occurrence and during the continuance of any Event of Default,
the Indenture Trustee shall have all rights and remedies pertaining to the Other
Company Collateral as are provided for in any of the Transaction Documents or
under any applicable law including, without limitation of the Indenture
Trustee’s rights of enforcement with respect to the Other Company Collateral or
any part thereof, exercising its rights of enforcement with respect to the Other
Company Collateral or any part thereof under the UCC (or under the Uniform
Commercial Code in force in any other state to the extent the same is applicable
law) and in conjunction with, in addition to, or in substitution for, such
rights and remedies of the following:

(a) The Indenture Trustee may enter upon the premises of an Obligor to take
possession of, assemble and collect the Other Company Collateral or to render it
unusable.

 

119



--------------------------------------------------------------------------------

(b) The Indenture Trustee may require an Obligor to assemble the Other Company
Collateral and make it available at a place the Indenture Trustee designates
which is mutually convenient to allow the Indenture Trustee to take possession
or dispose of the Other Company Collateral.

(c) Written notice mailed to the Issuer as provided herein at least five
(5) days prior to the date of public sale of the Other Company Collateral or
prior to the date after which private sale of the Other Company Collateral will
be made shall constitute reasonable notice.

(d) In the event of a foreclosure sale, the Other Company Collateral and the
other Collateral may, at the option of the Indenture Trustee, be sold as a
whole.

(e) It shall not be necessary that the Indenture Trustee take possession of the
Other Company Collateral or any part thereof prior to the time that any sale
pursuant to the provisions of this section is conducted and it shall not be
necessary that the Other Company Collateral or any part thereof be present at
the location of such sale.

(f) Prior to application of proceeds of disposition of the Other Company
Collateral to the Obligations, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorneys’ fees and legal expenses incurred by the
Indenture Trustee.

(g) Any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
nonpayment of the Obligations or as to the occurrence of any default, or as to
the Indenture Trustee having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by the Indenture Trustee, shall be taken as prima facie evidence of
the truth of the facts so stated and recited.

(h) The Indenture Trustee may appoint or delegate any one or more persons as
agent to perform any act or acts necessary or incident to any sale held by the
Indenture Trustee, including the sending of notices and the conduct of the sale,
but in the name and on behalf of the Indenture Trustee.

ARTICLE XV

MISCELLANEOUS

Section 15.01 Compliance Certificates and Opinions, etc. Upon any application or
request by the Issuer to the Indenture Trustee or Servicer to take any action
under any provision of this Indenture, any Indenture Supplement or any
Transaction Document, the Issuer shall furnish to the Indenture Trustee and
Servicer (i) an Officer’s Certificate stating that all conditions precedent, if
any, provided for in this Indenture, any Indenture Supplement, or any
Transaction Document relating to the proposed action have been complied with,
when reasonably requested by the Indenture Trustee or Servicer, (ii) an Opinion
of Counsel stating that in the opinion of such counsel such action is permitted
by this Indenture, any Indenture

 

120



--------------------------------------------------------------------------------

Supplement or any Transaction Document as applicable, and all such conditions
precedent, if any, have been complied with, and (iii) if applicable, an
Independent Certificate from a firm of certified public accountants meeting the
applicable requirements of this Section 15.01, except that, in the case of any
such application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture, any Indenture
Supplement or any Transaction Document, no additional certificate or opinion
need be furnished.

Every certificate or opinion provided by or on behalf of the Issuer with respect
to compliance with a condition or covenant provided for in this Indenture, or
any Indenture Supplement or any other Transaction Document shall include:

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions in this
Indenture, in any Indenture Supplement or any other Transaction Document
relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

Nothing herein shall be deemed to require either the Indenture Trustee or the
Servicer to confirm, represent or warrant the accuracy of (or to be liable or
responsible for) any other Person’s information or report, including any
communication from any Issuer, Asset Entity, Guarantor or the Manager. In
connection with the performance of its obligations hereunder and under the other
Transaction Documents, each of the Indenture Trustee and the Servicer shall be
entitled to conclusively rely upon any written information or certification
(without any obligation to investigate the accuracy or completeness of any
information or certification set forth therein) or recommendation provided to it
by the Manager, and neither the Indenture Trustee nor the Servicer shall have
any liability with respect thereto.

Section 15.02 Form of Documents Delivered to Indenture Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

(b) Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or Opinion of
Counsel, unless such

 

121



--------------------------------------------------------------------------------

officer knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to the matters upon which
such officer’s certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer or Opinion of Counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Issuer, stating that the
information with respect to such factual matters is in the possession of the
Issuer, unless such officer or officers of the Issuer or such counsel knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to such matters are erroneous.

(c) Where any Person is required to make, give or execute two or more
applications, requests, comments, certificates, statements, opinions or other
instruments under this Indenture, any Indenture Supplement or any other
Transaction Document, they may, but need not, be consolidated and form one
instrument.

(d) Whenever in this Indenture, any Indenture Supplement or any other
Transaction Document, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer and/or the Asset
Entities shall deliver any document as a condition of the granting of such
application, or as evidence of the Issuer’s and/or the Asset Entities’
compliance with any term hereof, in any Indenture Supplement or any other
Transaction Document, it is intended that the truth and accuracy, at the time of
the granting of such application or at the effective date of such certificate or
report (as the case may be), of the facts and opinions stated in such document
shall in such case be conditions precedent to the right of the Issuer and/or the
Asset Entities to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s or Servicer’s right to rely upon the truth and accuracy
of any statement or opinion contained in any such document as provided in
Article XI.

Section 15.03 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture or any Indenture Supplement to be given
or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and except as otherwise expressly
provided in this Indenture or in any Indenture Supplement such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied in this Indenture or in
any Indenture Supplement and evidenced thereby) are sometimes referred to in
this Indenture as the “Act” of the Noteholders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
or any Indenture Supplement and (subject to Article XI) conclusive in favor of
the Indenture Trustee and the Issuer, if made in the manner provided in this
Section 15.03.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Indenture Trustee deems
sufficient.

 

122



--------------------------------------------------------------------------------

(c) The ownership, principal balance and serial numbers of the Notes, and the
date of holding the same, shall be proved by the Note Register.

(d) If the Issuer shall solicit from Noteholders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Issuer may,
at its option, fix in advance a record date for the determination of Noteholders
entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Issuer shall have no obligation to do so.
Any such record date shall be fixed at the Issuer’s discretion. If not set by
the Issuer prior to the first solicitation of a Noteholder made by any Person in
respect of any such matters referred to in the foregoing sentence, such record
date shall be the date thirty (30) days prior to such first solicitation of
Noteholders. If such a record date is fixed, such request, demand,
authorization, direction, notice, consent and waiver or other Act may be sought
or given before or after the record date, but only the Noteholders of record at
the close of business on such record date shall be deemed to be Noteholders for
the purpose of determining whether Noteholders of the requisite proportion of
the Notes Outstanding have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the Notes Outstanding shall be computed as of such record date.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Indenture
Trustee, the Servicer or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Note.

(f) Without limiting the foregoing, a Noteholder entitled hereunder or under any
Indenture Supplement to take any action hereunder or thereunder with regard to
any Note may do so with regard to all or any part of the principal balance of
such Note or by one or more appointed agents each of which may do so pursuant to
such appointment with regard to all or any part of such principal balance of
such Note.

Section 15.04 Notices; Copies of Notices and Other Information.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
Act of Noteholders or other documents provided or permitted by this Indenture
shall be in writing and if such request, demand, authorization, direction,
notice, consent, waiver or Act of Noteholders is to be made upon, given or
furnished to or filed with:

(i) the Indenture Trustee by any Noteholder or by the Issuer shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to or
with the Indenture Trustee at its Corporate Trust Office; or

(ii) the Issuer by the Indenture Trustee, the Servicer, or by any Noteholder
shall be sufficient for every purpose hereunder if in writing and mailed
first-class, postage prepaid and by facsimile to the Issuer addressed to: GTP
Cellular Sites, LLC, 750 Park of Commerce Blvd, Suite 300, Boca Raton, FL 33487,
Attention: Shawn R. Ruben or at any other address previously furnished in
writing to the Indenture Trustee and the Servicer by the Issuer. The Issuer
shall promptly transmit any notice received by them from the Noteholders to the
Indenture Trustee and Servicer.

 

123



--------------------------------------------------------------------------------

(b) Any notice to be given to the Indenture Trustee hereunder shall also be
given to the Note Registrar and the Servicer in writing, personally delivered,
faxed or mailed by certified mail; provided, however, that only one notice to
the Indenture Trustee shall be necessary at any time that the Indenture Trustee
is also the Note Registrar.

(c) Any notice, and copies of any reports, certificates, schedules, statements,
documents or other information to be given to the Indenture Trustee by the
Issuer, the Guarantor, or the Asset Entities hereunder shall also be
simultaneously given to the Servicer in writing, personally delivered, faxed or
mailed by certified mail and shall not be deemed given to the Indenture Trustee
until also given to the Servicer; provided, however, that only one notice or
copy of such reports, certificates, schedules, or other information required to
be given to the Indenture Trustee shall be necessary at any time that the
Indenture Trustee is also the Servicer.

(d) Notices required to be given to the Rating Agencies by the Issuer and/or the
Asset Entities or the Indenture Trustee with respect to any Series of Notes
shall be made as specified in the Series Supplement for such Series of Notes.

Section 15.05 Notices to Noteholders; Waiver.

(a) Where this Indenture or any Indenture Supplement provides for notice to
Noteholders of any event, such notice shall be sufficiently given (unless
otherwise expressly provided in this Indenture or in any Indenture Supplement)
if in writing and mailed, first-class, postage prepaid to each Noteholder
affected by such event, at his address as it appears on the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice. In any case where notice to Noteholders is given
by mail, neither the failure to mail such notice nor any defect in any notice so
mailed to any particular Noteholder shall affect the sufficiency of such notice
with respect to other Noteholders, and any notice that is mailed in the manner
provided in this Indenture shall conclusively be presumed to have been duly
given.

(b) Where this Indenture or any Indenture Supplement provides for notice in any
manner, such notice may be waived in writing by any Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders shall be filed with
the Indenture Trustee but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such a waiver.

(c) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture or any Indenture Supplement, then
any manner of giving such notice as shall be satisfactory to the Indenture
Trustee shall be deemed to be a sufficient giving of such notice.

(d) Where this Indenture or any Indenture Supplement provides for notice to the
Rating Agencies, failure to give such notice to the Rating Agencies shall not
affect any other rights or obligations created hereunder or under any Indenture
Supplement, and shall not under any circumstance constitute a Default or Event
of Default.

 

124



--------------------------------------------------------------------------------

Section 15.06 Payment and Notice Dates. All payments to be made and notices to
be delivered pursuant to this Indenture, any Indenture Supplement or any other
Transaction Document shall be made by the responsible party as of the dates set
forth in this Indenture, in any Indenture Supplement or in any other Transaction
Document.

Section 15.07 Effect of Headings and Table of Contents. The Article and Section
headings in this Indenture or in any Indenture Supplement and the Table of
Contents are for convenience only and shall not affect the construction hereof
or thereof.

Section 15.08 Successors and Assigns. All covenants and agreements in this
Indenture, any Indenture Supplement and the Notes by the Obligors shall bind
their successors and assigns, whether so expressed or not. All agreements of the
Indenture Trustee in this Indenture and any Indenture Supplement shall bind its
successors, co-trustees and agents.

Section 15.09 Severability. In case any provision in this Indenture or any
Indenture Supplement or in the Notes of any Series shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 15.10 Benefits of Indenture. Subject to Section 13.01 and Section 13.02
and Article XI, nothing in this Indenture, any Indenture Supplement or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto, the Servicer and their successors hereunder, the Noteholders and any
other party secured hereunder or under any such Indenture Supplement, and any
other Person with an ownership interest in any part of the Collateral and the
Rating Agencies, any benefit or any legal or equitable right, remedy or claim
under this Indenture or any Indenture Supplement.

Section 15.11 Legal Holiday. In any case where the date on which any payment is
due shall not be a Business Day, then (notwithstanding any other provision of
the Notes, this Indenture or any Indenture Supplement) payment need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the date on which nominally due, and, except as
otherwise expressly provided in this Indenture or in any such Indenture
Supplement, no interest shall accrue for the period from and after any such
nominal date.

Section 15.12 Governing Law. THIS INDENTURE AND EACH INDENTURE SUPPLEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH OBLIGOR IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
NEW YORK STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR IN RELATION TO THIS INDENTURE OR EACH SUCH INDENTURE
SUPPLEMENT.

 

125



--------------------------------------------------------------------------------

Section 15.13 Counterparts. This Indenture and any Indenture Supplement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such respective counterparts shall together
constitute but one and the same instrument.

Section 15.14 Recording of Indenture. If this Indenture or any Indenture
Supplement is subject to recording in any appropriate public recording offices,
such recording is to be effected by the Issuer and at its expense.

Section 15.15 Corporate Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee, in each of their capacities hereunder or under any Indenture
Supplement, on the Notes, under this Indenture or any Indenture Supplement or
any certificate or other writing delivered in connection herewith, under any
Indenture Supplement, against (i) the Indenture Trustee, the Paying Agent and
the Note Registrar in its individual capacity, or (ii) any partner, owner,
beneficiary, agent, officer, director, employee or agent of the Indenture
Trustee in its individual capacity, any holder of equity in the Issuer or the
Indenture Trustee or in any successor or assign of the Indenture Trustee in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that the Indenture Trustee has no such obligations in its
individual capacity), and except that any such partner, owner or equity holder
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.

Section 15.16 No Petition. The Indenture Trustee, by entering into this
Indenture or any Indenture Supplement, and each Noteholder, by accepting a Note,
and each Note Owner, by accepting an ownership interest in a Global Note, hereby
covenants and agrees that neither it nor the Indenture Trustee on behalf of such
Noteholder will at any time institute against the Issuer and/or the Asset
Entities or the Guarantor, or join in any institution against the Issuer and/or
the Asset Entities or the Guarantor of, any bankruptcy, reorganization,
insolvency or similar proceedings, or other proceedings under any federal, state
or foreign bankruptcy or similar law in connection with any obligations relating
to the Notes, this Indenture, any such Indenture Supplement or any of the
Transaction Documents.

Section 15.17 Extinguishment of Obligations. Notwithstanding anything to the
contrary in this Indenture or any Indenture Supplement, all obligations of the
Issuer hereunder or under any Indenture Supplement shall be deemed to be
extinguished in the event that, at any time, the Issuer, the Guarantor and the
Asset Entities have no assets (which shall include claims that may be asserted
by the Issuer, the Guarantor and the Asset Entities with respect to contractual
obligations of third parties to the Issuer, the Guarantor and the Asset Entities
but which shall not include the proceeds of the issue of their shares in respect
of the Closing Date). No further claims may be brought against any of the
Issuer’s directors or officers or against their shareholders or members, as the
case may be, for any such obligations, except in the case of fraud or actions
taken in bad faith by such Persons.

Section 15.18 Inspection. The Issuer agrees that, with reasonable prior notice,
Issuer and the Asset Entities will permit any representative of the Indenture
Trustee or the Servicer, during the Issuer’s and Asset Entities’ normal business
hours, to examine all the books

 

126



--------------------------------------------------------------------------------

of account, records, reports and other papers of the Issuer and the Asset
Entities, to make copies and extracts therefrom, to cause such books to be
audited by Independent certified public accountants, and that the Issuer and the
Asset Entities will discuss their affairs, finances and accounts with their
officers, employees, and Independent certified public accountants, all at such
reasonable times and as often as may be reasonably requested.

Section 15.19 Excluded Cellular Sites. Nothing contained in this Indenture or
any other Transaction Document shall prohibit Holdings or any subsidiary or
Affiliate of Holdings (other than the Guarantor or an Obligor) from owning and
managing wireless communications sites that are not Cellular Sites and are
consequently not included as Collateral (such sites, “Excluded Cellular Sites”).
If Excluded Cellular Sites are acquired after the Initial Closing Date by
Holdings or a non-Asset Entity subsidiary or non-Obligor subsidiary and such
entity thereby acquires a lease or proposes to enter into a lease of the related
site space with a party that is also a Tenant under a Tenant Lease, such new
lease will be separate from and independent of any Tenant Lease between such
party and an Asset Entity.

Section 15.20 Waiver of Immunities. To the extent that the Issuer has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to
themselves or their property, the Issuer hereby irrevocably waives such immunity
in respect of their obligations under this Indenture, any Indenture Supplement,
the Notes and any other Transaction Document, to the extent permitted by law.

Section 15.21 Non-Recourse. The Noteholders shall not have at any time any
recourse on the Notes or under this Indenture or any Indenture Supplement
against the Issuer (other than the Collateral) or against the Indenture Trustee,
the Servicer or any Agents or Affiliates thereof.

Section 15.22 Indenture Trustee’s Duties and Obligations Limited. The duties and
obligations of Indenture Trustee, in its various capacities hereunder and under
any Indenture Supplement, shall be limited to those expressly provided for in
their entirety in this Indenture (including any exhibits to this Indenture and
to any Indenture Supplement). Any references in this Indenture and in any
Indenture Supplement (and in the exhibits to this Indenture and to any Indenture
Supplement) to duties or obligations of the Indenture Trustee, in its various
capacities hereunder and under any such Indenture Supplement, that purport to
arise pursuant to the provisions of any of the Transaction Documents or any such
Indenture Supplement shall only be duties and obligations of the Indenture
Trustee, or the Indenture Trustee in its other capacities, as applicable, if the
Indenture Trustee is a signatory to any such Transaction Documents or any such
Indenture Supplement. By its acquisition of the Notes, each Noteholder shall be
deemed to have authorized and directed the Indenture Trustee to enter into the
Transaction Documents to which the Indenture Trustee is a signatory.

Section 15.23 Appointment of Servicer. The Issuer hereby consents to the
appointment of Midland Loan Services, Inc. to act as Servicer.

 

127



--------------------------------------------------------------------------------

Section 15.24 Agreed Upon Tax Treatment. By purchasing the Notes, each Holder
will agree to treat the Notes as debt for all United States tax purposes.

Section 15.25 Existing Security Interests. For purposes of clarity, the security
interests granted to the Indenture Trustee under the Existing Indenture are
hereby confirmed and deemed to continue uninterrupted under this Indenture. The
parties hereto authorize and direct the Indenture Trustee to enter into the
Global Assignment and Acceptance Agreement in order that the Indenture Trustee
for the benefit of the Noteholders under this Indenture shall purchase all the
right, title and interest in the notes under the Existing Indenture and that
such notes shall be deemed to be and shall be converted into the Notes under
this Indenture. The acquisition of such notes shall be funded by the Issuer with
the net proceeds of the issuance of the Notes hereunder, together with other
proceeds otherwise available to the Issuer. By accepting the Notes hereunder,
the Noteholders shall be deemed to have agreed to the terms and conditions of
the Global Assignment and Acceptance Agreement. For purposes of clarity, (i) the
security interests and guarantees granted by the Asset Entities to the Indenture
Trustee under the Existing Indenture, the Holdco Guaranty, the Management
Agreement and the Cash Management Agreement (as such terms are defined in the
Existing Indenture), (ii) the perfection of any accounts subject to the Account
Control Agreements (as defined in the Existing Indenture), (iii) the Deeds of
Trust originally made by the Asset Entities to secure the obligations under the
Existing Indenture and (iv) the notes under the Existing Indenture, are
confirmed and shall be deemed to continue uninterrupted pursuant to the terms of
this Indenture, with any references to the Existing Indenture in any of the
foregoing documents being deemed to refer to this Indenture and any references
to notes shall be deemed to include the Notes; provided that, the Existing
Indenture, the Holdco Guaranty, the Management Agreement and the Cash Management
Agreement (as such terms are defined in the Existing Indenture) will be amended
and restated on the Initial Closing Date.

Section 15.26 Tax Forms. The Holder by its acceptance of its Note, agrees that
it shall timely furnish the Issuer or its agents any U.S. federal income tax
form or certification (such as IRS Form W-8BEN (Certification of Foreign Status
of as Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary
Status), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim for
Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms) that the Issuer or
its agents may reasonably request and shall update or replace such form or
certification in accordance with its terms or its subsequent amendments. It
agrees to provide any certification or information that is reasonably requested
by the Issuer or its agents (a) to permit the Issuer to make payments to it
without, or at a reduced rate of, withholding, (b) to enable the Issuer to
qualify for a reduced rate of withholding in any jurisdiction from or through
which the Issuer receives payments on its assets, or (c) to determine and/or
satisfy its duties and liabilities with respect to any taxes or other charges
that it may be required to pay, deduct or withhold from payments in respect of
the Notes or the Holder of such Notes under any present or future law or
regulation by any jurisdiction or taxing authority therein or to comply with any
reporting or other requirements under any law or regulation.

 

128



--------------------------------------------------------------------------------

ARTICLE XVI

GUARANTEES

Section 16.01 Guarantees. Each Asset Entity hereby unconditionally and
irrevocably guarantees, jointly and severally, to each Holder and to the
Indenture Trustee and the Servicer and their respective successors and assigns
(a) the full and punctual payment of principal of and interest on the Notes when
due, whether at maturity, by acceleration, by redemption or otherwise, and all
other monetary obligations of the Issuer and the other Asset Entities under this
Indenture and the Notes and each other Transaction Document and (b) the full and
punctual performance within applicable grace periods of all other obligations of
the Issuer and the other Asset Entities under this Indenture and the Notes and
all other Transaction Documents (all the foregoing being hereinafter
collectively called the “Guaranteed Obligations”).

Each Asset Entity waives presentation to, demand of, payment from and protest to
the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Asset Entity waives notice of any default under the
Notes or the other Guaranteed Obligations. The obligations of each Asset Entity
hereunder shall not be affected by (a) the failure of any Holder or the
Indenture Trustee or the Servicer to assert any claim or demand or to enforce
any right or remedy under the Transaction Documents against any other Obligor or
any other Person or otherwise; (b) any extension or renewal of any thereof;
(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Notes or any other Transaction Document;
(d) the release of any security held by any Holder or the Indenture Trustee for
the Obligations or any of them; or (e) the failure of any Holder or the
Indenture Trustee or the Servicer to exercise any right or remedy against any
other guarantor of the Guaranteed Obligations.

Each Asset Entity further agrees that its guaranty herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Indenture Trustee or the Servicer to any security held for payment
of the Guaranteed Obligations.

Except as expressly set forth herein, the obligations of each Asset Entity
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense of setoff,
counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Asset Entity herein shall not be discharged or impaired or otherwise
affected by the failure of any Holder or the Indenture Trustee or the Servicer
to assert any claim or demand or to enforce any remedy under this Indenture, the
Notes or any other agreement, by any waiver or modification of any thereof, by
any default, failure or delay, willful or otherwise, in the performance of the
obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Asset Entity or would otherwise operate as a discharge of such Asset Entity
as a matter of law or equity.

 

129



--------------------------------------------------------------------------------

Each Asset Entity further agrees that its guaranty herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder or the Indenture Trustee
or the Servicer upon the bankruptcy or reorganization of the Issuer or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Indenture Trustee or the Servicer has at law or in equity
against any Asset Entity by virtue hereof, upon the failure of the Issuer to pay
the principal of or interest on any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, by redemption or
otherwise, or to perform or comply with any other Guaranteed Obligation, each
Asset Entity hereby promises to and shall, upon receipt of written demand by the
Indenture Trustee, forthwith pay, or cause to be paid, in cash, to the Holders
or the Indenture Trustee or the Servicer, as the case may be, an amount equal to
the sum of (i) the unpaid amount of such Guaranteed Obligations, (ii) accrued
and unpaid interest on such Obligations and (iii) all other monetary Guaranteed
Obligations of the Issuer to the Holders and the Indenture Trustee and the
Servicer.

Each Asset Entity also agrees to pay any and all costs and expenses (including,
but not limited to, reasonable attorneys’ fees and expenses and court costs)
incurred by the Indenture Trustee or the Servicer in enforcing any rights under
this Section.

Notwithstanding any payment made by any Asset Entity hereunder, such Asset
Entity shall not be entitled to be subrogated to any of the rights of the
Indenture Trustee against the Obligors or any collateral security or guarantee
or right of offset held by the Indenture Trustee for the payment of the
Obligations, nor shall the Asset Entity seek or be entitled to seek any
contribution or reimbursement from the Obligors in respect of payments made by
the Asset Entity hereunder, until the Obligations are paid in full. If any
amount shall be paid to an Asset Entity on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Asset Entity in trust for the Indenture Trustee,
segregated from other funds of such Asset Entity, and shall, forthwith upon
receipt by such Asset Entity, be turned over to the Indenture Trustee in the
exact form received by such Asset Entity (duly indorsed by such Asset Entity to
the Indenture Trustee, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Indenture Trustee may
determine.

Section 16.02 Limitation on Liability. Any term or provision of this Indenture
to the contrary, the maximum, aggregate amount of the Guaranteed Obligations
guaranteed hereunder by any Asset Entity shall not exceed the maximum amount
that can be hereby guaranteed without rendering this Indenture, as it relates to
such Asset Entity, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.

Section 16.03 Successors and Assigns. Subject to Section 16.06, this Article XVI
shall be binding upon each Asset Entity and its successors and assigns and shall
inure to the benefit of the successors and assigns of the Indenture Trustee, the
Servicer and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Indenture Trustee, the

 

130



--------------------------------------------------------------------------------

rights and privileges conferred upon that party in this Indenture and in the
Notes shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions of this Indenture.

Section 16.04 No Waiver. Neither a failure nor a delay on the part of either the
Indenture Trustee, the Servicer or the Holders in exercising any right, power or
privilege under this Article XVI shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The rights, remedies and benefits of the Indenture
Trustee, the Servicer and the Holders herein expressly specified are cumulative
and not exclusive of any other rights, remedies or benefits which either may
have under this Article XVI at law, in equity, by statute or otherwise.

Section 16.05 Modification. No modification, amendment or waiver of any
provision of this Article XVI, nor the consent to any departure by any Asset
Entity therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Indenture Trustee, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Asset Entity in any case shall entitle such
Asset Entity to any other or further notice or demand in the same, similar or
other circumstances.

Section 16.06 Release of Asset Entity. Upon the sale or other disposition
(including by way of consolidation or merger) of an Asset Entity that is
permitted hereunder (each case other than to the Issuer or another Asset
Entity), such Asset Entity shall be deemed released from all obligations under
this Article XVI without any further action required on the part of the
Indenture Trustee or any Holder. At the request of the Issuer, the Indenture
Trustee shall execute and deliver an appropriate instrument evidencing such
release.

[SIGNATURE PAGE FOLLOWS]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Asset Entities, and the Indenture Trustee
have caused this Indenture to be duly executed by their respective officers,
thereunto duly authorized, all as of the day and year first above written.

 

GTP CELLULAR SITES, LLC, as Issuer CELL TOWER LEASE ACQUISITION LLC, as Obligor
GLP CELL SITE I, LLC, as Obligor GLP CELL SITE II, LLC, as Obligor GLP CELL SITE
III, LLC, as Obligor GLP CELL SITE IV, LLC, as Obligor GLP CELL SITE A, LLC, as
Obligor CELL SITE NEWCO II, LLC, as Obligor By:  

/s/ DAGAN KASAVANA

Name:   Dagan Kasavana Title:   Authorized Representative DEUTSCHE BANK TRUST
COMPANY AMERICAS, not in its individual capacity, but solely as Indenture
Trustee By:  

/s/ LOUIS BODI

Name:   Louis Bodi Title:   Vice President By:  

/s/ SUE KIM

Name:   Sue Kim Title:   Assistant Vice President

[Signature Page to Indenture]